--------------------------------------------------------------------------------

Exhibit 2.1



AGREEMENT AND PLAN OF MERGER
 
among
 
BENEFYTT TECHNOLOGIES, INC.,
 
DAYLIGHT BETA PARENT CORP.
 
and
 
DAYLIGHT BETA CORP.
 
Dated as of July 12, 2020




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page
 
ARTICLE I
THE OFFER; THE MERGER; CLOSING; EFFECTIVE TIME
 
1.1
The Offer
2
1.2
The Merger
8
1.3
Closing
8
1.4
Effective Time
8
 
ARTICLE II
ORGANIZATIONAL DOCUMENTS OF THE SURVIVING CORPORATION
 
2.1
The Certificate of Incorporation
9
2.2
The Bylaws
9
 
ARTICLE III
DIRECTORS AND OFFICERS OF THE SURVIVING CORPORATION
 
3.1
Directors of Surviving Corporation
9
3.2
Officers of the Surviving Corporation
9
 
ARTICLE IV
EFFECT OF THE MERGER ON SECURITIES; EXCHANGE
 
4.1
Effect on Capital Stock
9
4.2
Surrender and Exchange of Shares
10
4.3
Dissenters’ Rights
13
4.4
Adjustments
13
4.5
Treatment of Equity Awards
13
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.1
Representations and Warranties of the Company
15
5.2
Representations and Warranties of Parent and Merger Sub
34
 
ARTICLE VI
COVENANTS
 
6.1
Interim Operations
41
6.2
Acquisition Proposals
45
6.3
[Reserved.]
50
6.4
[Reserved.]
50
6.5
Reasonable Best Efforts
50
6.6
Access; Consultation
53
6.7
Stock Exchange De-listing and De-registration
55
6.8
Publicity
55



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont.)



    Page      
6.9
Employee Benefits
55
6.10
Expenses
57
6.11
Indemnification; Directors’ and Officers’ Insurance
57
6.12
Takeover Statute
59
6.13
Control of the Company’s or Parent’s Operations
59
6.14
Section 16(b)
59
6.15
Financing
60
6.16
Approval by Sole Stockholder of Merger Sub
64
6.17
Stockholder Litigation
64
6.18
Rule 14d-10 Matters
64
6.19
Consummation of Exchange
65
 
ARTICLE VII
CONDITIONS
 
7.1
Conditions to Each Party’s Obligation to Effect the Merger
65
 
ARTICLE VIII
TERMINATION
 
8.1
Termination by Mutual Consent
65
8.2
Termination by Either Parent or the Company
65
8.3
Termination by the Company
66
8.4
Termination by Parent
67
8.5
Effect of Termination and Abandonment
67
 
ARTICLE IX
MISCELLANEOUS AND GENERAL
 
9.1
Survival
69
9.2
Modification or Amendment
70
9.3
Waiver
70
9.4
Counterparts; Effectiveness
70
9.5
Governing Law and Venue; Waiver of Jury Trial
70
9.6
Notices
72
9.7
Entire Agreement
73
9.8
No Third-Party Beneficiaries; Non-Recourse
74
9.9
Obligations of Parent and of the Company
75
9.10
Severability
75
9.11
Interpretation
75
9.12
Assignment
76
9.13
Specific Performance
76
9.14
Definitions
78



ii

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS
 
Defined Term
Section
   
Acceptable Confidentiality Agreement
9.14
Acquisition Proposal
6.2(d)
Action
9.5(b)
Affiliate
9.14
Agreement
Preamble
Alternative Acquisition Agreement
6.2(e)
Alternative Financing
6.15(e)
Alternative Financing Commitments
6.15(e)
Antitrust Laws
9.14
Applicable Date
5.1(e)(i)
Balance Sheet Date
5.1(f)(i)
Bank Commitment Letter
5.2(g)(ii)
Bank Financing
5.2(g)(ii)
Bankruptcy and Equity Exception
5.1(c)
BofA
5.1(s)
Business Day
9.14
Bylaws
2.2
Capitalization Date
5.1(b)(i)
CBA
5.1(i)(i)
Certificate
4.1(a)(i)
Certificate of Incorporation
2.1
Certificate of Merger
1.4
Change
9.14
Change in Recommendation
6.2(e)
Class A Shares
Recitals
Class B Shares
Recitals
Closing
1.3
Closing Date
1.3
Code
4.2(f)
Commitment Letters
5.2(g)(iii)
Company
Preamble
Company Bylaws
5.1(d)(ii)
Company Certificate of Incorporation
5.1(d)(ii)
Company Disclosure Letter
5.1
Company Equity Awards
9.14
Company IP
5.1(o)(ii)
Company Material Adverse Effect
9.14
Company Option
4.5(a)
Company Plan
5.1(h)(i)
Company Recommendation
5.1(c)
Company Related Parties
8.5(g)
Company Reports
5.1(e)(i)
Company Required Regulatory Law Filings
5.1(d)(i)
Company SAR
4.5(b)



iii

--------------------------------------------------------------------------------

Defined Term
Section
   
Company Securities
5.2(b)(iii)
Company Restricted Stock Award
9.14
Company Stock Plan
4.5(a)
Company Systems
1.4
Company Termination Fee
8.5(b)
Confidentiality Agreement
9.14
Continuation Period
6.9(a)
Continuing Employee
6.9(a)
Contract
9.14
D&O Insurance
6.11(b)
Debt Commitment Letter
5.2(g)(ii)
Debt Commitment Parties
5.2(g)(ii)
Debt Financing
5.2(g)(ii)
Debt Payoff
5.2(g)(i)
DGCL
Recitals
Dissenting Shares
1.4
Dissenting Stockholders
9.14
Effective Time
1.4
Environmental Law
9.14
Equity Commitment Letter
5.2(g)(iii)
Equity Financing
5.2(g)(iii)
Equity Investor
5.2(g)(iii)
ERISA
5.1(h)(i)
ERISA Affiliate
1.4
Exchange Act
5.1(d)(i)
Exchange Agreement
Recitals
Exchange Fund
4.2(a)
Excluded Shares
4.1(a)(i)
Existing Credit Facility
9.14
Existing Exchange Agreement
9.14
Expiration Date
1.1(c)
Extension Deadline
1.1(d)(ii)
FCPA
5.1(j)(iii)
Federal Health Care Program
5.1(p)(ii)(A)
Financial Advisor
6.2(b)
Financing
5.2(g)(iii)
Founder Exchange and Tender
Recitals
GAAP
9.14
Governmental Entity
9.14
Guarantor
Recitals
Hazardous Substance
9.14
Health Care Permits
9.14
Health Regulatory Laws
9.14
Holdings
Recitals
HIPAA
5.1(p)(iv)



iv

--------------------------------------------------------------------------------

Defined Term
Section
   
HSR Act
5.1(d)(i)
Indebtedness
9.14
Indemnified Parties
6.11(a)
Initial Expiration Date
1.1(c)
Intellectual Property
9.14
Intervening Event
6.2(d)
IRS
5.1(h)(iii)
Issuer
5.2(g)(ii)
Knowledge of the Company
9.14
Knowledge of Parent
9.14
Law
9.14
Lease
5.1(q)
Leased Real Property
5.1(q)
Lender
5.2(g)(ii)
Licenses
5.1(j)(ii)
Lien
9.14
Limited Guarantee
Recital
Material Contracts
5.1(k)(i)
Merger
Recitals
Merger Consideration
4.1(a)(i)
Merger Sub
Preamble
Merger Sub Share
4.1(b)
NASDAQ
9.14
Offer
Recitals
Offer Acceptance Time
1.1(g)(ii)
Offer Acceptance Consideration
1.1(g)(ii)
Offer Closing
1.1(g)(ii)
Offer Commencement Date
1.1(f)
Offer Conditions
1.1(b)
Offer Documents
1.1(f)
Offer Price
Recitals
Offer to Purchase
1.1(f)
Open Source Software
9.14
Operating Agreement
9.14
Option Payment
4.5(a)
Orders
5.1(g)(i)
Parent
Preamble
Parent Disclosure Letter
5.2
Parent Material Adverse Effect
9.14
Parent Plan
6.9(b)
Parent Related Parties
8.5(g)
Parent Required Regulatory Law Filings
5.2(d)
Parent Termination Fee
8.5(d)
Paying Agent
4.2(a)
Permitted Liens
9.14



v

--------------------------------------------------------------------------------

Defined Term
Section
   
Person
9.14
Personal Data
9.14
Post-Closing Company Required Regulatory Law Filings
5.1(d)(i)
Pre-Closing Company Required Regulatory Law Filings
5.1(d)(i)
Pre-Closing Period
6.1(a)
Preferred Shares
5.1(b)(i)
Proceedings
9.14
Registered IP
5.1(o)(i)
Regulatory Actions
6.5(e)
Representatives
6.2(a)(i)
Required Financing Amount
5.2(g)(i)
Required Regulatory Law Filings
5.2(d)
SAR Payment
4.5(b)
Sarbanes-Oxley Act
5.1(e)(i)
Schedule TO
1.1(f)(i)
Schedule 14D-9
1.1(h)(i)
SEC
5.1(e)(i)
Second Request
6.5(c)
Securities Act
5.1(d)(i)
Series B Units
Recitals
Shares
Recitals
Stockholder List Date
1.1(i)
Subsidiary
9.14
Superior Proposal
6.2(d)
Support Agreements
Recitals
Surviving Corporation
1.2
Takeover Statute
5.1(l)
Tax
9.14
Tax Receivable Agreement
9.14
Tax Return
9.14
Taxable
9.14
Taxes
9.14
Termination Date
8.2(a)
Transaction Documents
9.14
Uncertificated Shares
4.1(a)(i)
WARN Act
5.1(i)(ii)
Willful Breach
9.14



vi

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”), is entered into as of July
12, 2020, by and among Benefytt Technologies, Inc., a Delaware corporation (the
“Company”), Daylight Beta Parent Corp., a Delaware corporation (“Parent”), and
Daylight Beta Corp., a Delaware corporation and a direct wholly owned Subsidiary
of Parent (“Merger Sub”).
 
RECITALS
 
WHEREAS, pursuant to this Agreement, Merger Sub has agreed to commence a cash
tender offer, on the terms and subject to the conditions of this Agreement (as
it may be extended and amended from time to time as permitted under this
Agreement, the “Offer”), to acquire (subject to the Minimum Condition and other
conditions set forth in Annex I) any and all of (i) the outstanding shares of
Class A Common Stock, par value $0.001 per share, of the Company (the “Class A
Shares”), for $31.00 per share (such amount per share, or any different amount
per share to be paid pursuant to the Offer to the extent permitted under this
Agreement, being the “Offer Price”), net to the Person tendering such Class A
Shares in cash, without interest, and (ii) the outstanding shares of Class B
Common Stock, par value $0.001 per share, of the Company (the “Class B Shares”
and, together with the Class A Shares, the “Shares”), for $0.00 per share;
 
WHEREAS, as soon as practicable following the consummation of the Offer, Merger
Sub shall be merged with and into the Company (the “Merger”), which Merger will
be governed by Section 251(h) of the Delaware General Corporation Law (the
“DGCL”), with the Company surviving the Merger as the surviving corporation and
becoming a wholly owned subsidiary of Parent, upon the terms and subject to the
conditions set forth in this Agreement, and each Class A Share that is not
tendered and accepted pursuant to the Offer (other than shares canceled pursuant
to Section 4.1(a)(iii) hereof) will thereupon be canceled and converted into the
right to receive cash in an amount equal to the Offer Price, without interest;
 
WHEREAS, the board of directors of the Company has (i) approved this Agreement
and the consummation of the transactions contemplated hereby, including the
Offer and the Merger, upon the terms and subject to the conditions set forth in
this Agreement, (ii) declared this Agreement advisable and determined that it is
in the best interests of the Company and its stockholders to enter into this
Agreement and (iii) resolved, subject to the terms and conditions hereof, to
recommend that the stockholders of the Company accept the Offer and tender their
Class A Shares to Merger Sub pursuant to the Offer;
 
WHEREAS, the board of directors of Parent has (i) approved and adopted this
Agreement and the consummation of the transactions contemplated hereby, upon the
terms and subject to the conditions set forth in this Agreement, and (ii)
determined that it is in the best interests of Parent and its stockholders to
enter into this Agreement;
 
WHEREAS, the board of directors of Merger Sub has (i) approved this Agreement
and the consummation of the transactions contemplated hereby, including the
Offer and the Merger, upon the terms and subject to the conditions set forth in
this Agreement, and (ii) declared this Agreement advisable and determined that
it is in the best interests of Merger Sub and its stockholder to enter into this
Agreement;
 

--------------------------------------------------------------------------------

WHEREAS, concurrently herewith, as a material inducement to Parent’s willingness
to enter into this Agreement, certain holders of Class B Shares are entering
into an Exchange Agreement (the “Exchange Agreement”), with the Company, Parent,
and Health Plan Intermediaries Holdings, LLC (“Holdings”), pursuant to which,
among other things, on or prior to the Expiration Date, (x) such holders’ Series
B Membership Interests of Holdings (the “Series B Units”) will be exchanged for
Class A Shares and such holders’ Class B Shares will be automatically cancelled
and (y) such holders will thereafter tender all Shares held or controlled by
such holders and their Affiliates pursuant to the Offer (which following such
exchange will be comprised solely of Class A Shares) (the “Founder Exchange and
Tender”);
 
WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to the Company’s willingness to enter into this Agreement, Parent
and Merger Sub have delivered to the Company (i) the Financing Commitments and
(ii) a limited guarantee (the “Limited Guarantee”) from Madison Dearborn Capital
Partners VIII-A, L.P, Madison Dearborn Capital Partners VIII-C, L.P., Madison
Dearborn Capital Partners VIII Executive-A, L.P., each a Delaware limited
partnership (collectively, the “Guarantors”), in favor of the Company and
pursuant to which, subject to the terms and conditions set forth therein, the
Guarantors guarantee certain obligations of Parent and Merger Sub in connection
with this Agreement;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, as a
material inducement to Parent’s willingness to enter into this Agreement,
certain of the Company’s shareholders will enter into tender and support
agreements in the form attached hereto as Exhibit A (the “Support Agreements”)
with Parent, pursuant to which, among other things, such Company shareholders
agree to tender all of the Class A Shares owned or controlled by such
shareholders pursuant to the Offer; and
 
WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with this
Agreement.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and other agreements contained herein, the receipt and
sufficiency of which is acknowledged and agreed, the parties hereto agree as
follows:
 
ARTICLE I

THE OFFER; THE MERGER; CLOSING; EFFECTIVE TIME
 
1.1         The Offer.
 
(a)          Commencement of the Offer. Merger Sub shall, and Parent shall cause
Merger Sub to, commence (within the meaning of Rule 14d-2 under the Exchange
Act) the Offer no event later than ten (10) Business Days after the date of this
Agreement.
 
2

--------------------------------------------------------------------------------

(b)         Conditions of the Offer. The obligation of Merger Sub to (and of
Parent to cause Merger Sub to) accept for payment, and pay for, any and all
Shares validly tendered (and not validly withdrawn) pursuant to the Offer shall
be subject to the terms and conditions of this Agreement, including the
satisfaction (or to the extent waivable, the waiver by Parent or Merger Sub in
their sole discretion) of the conditions set forth in Annex I (as they may be
amended from time to time in accordance with this Agreement, collectively, the
“Offer Conditions”) and not to any other conditions.  Merger Sub expressly
reserves the right, at any time, to (i) increase the Offer Price, (ii) waive any
Offer Condition or (iii) make any other changes to the terms and conditions of
the Offer not inconsistent with the terms of this Agreement; provided, however,
that without the prior written consent of the Company: (A) the Minimum Condition
may not be amended or waived, (B) Merger Sub shall not decrease the Offer Price
and (C) no change may be made to the Offer that (1) changes the form of
consideration to be delivered by Merger Sub pursuant to the Offer, (2) reduces
the number of Class A Shares to be purchased in the Offer to less than that
required to satisfy the Minimum Condition, (3) imposes conditions or
requirements to the Offer in addition to the Offer Conditions, (4) except as
provided in this Section 1.1, terminates the Offer or accelerates, extends or
otherwise changes the Expiration Date of the Offer, (5) otherwise amends or
modifies any of the other terms of the Offer in a manner that adversely affects
any holder of Class A Shares or that would, individually or in the aggregate,
reasonably be expected to prevent or materially delay the consummation of the
Offer or prevent, materially delay or materially impair the ability of Parent or
Merger Sub to consummate the Offer, the Merger or the other Transactions, or (6)
provide any “subsequent offering period” within the meaning of Rule 14d-11
promulgated under the Exchange Act.  The Offer may not be withdrawn prior to the
Expiration Date (or any rescheduled or extended Expiration Date) of the Offer,
unless this Agreement is terminated in accordance with Article VIII.
 
(c)          Expiration of the Offer. The Offer shall initially be scheduled to
expire at one minute after 11:59 p.m., Eastern Time on the date that is twenty
(20) Business Days (determined as set forth in Rule 14d-1(g)(3) and Rule
14e-1(a) under the Exchange Act) following the Offer Commencement Date (the
“Initial Expiration Date”, and such date or such subsequent date to which the
Initial Expiration Date of the Offer is extended in accordance with the terms of
this Agreement, the “Expiration Date”).
 
(d)          Extension of the Offer.
 
(i)           Notwithstanding anything in this Agreement to the contrary, unless
this Agreement has been terminated in accordance with Article VIII and subject
to Section 1.1(d)(ii):
 
(A)         if, as of the then-scheduled Expiration Date, any Offer Condition is
not satisfied and has not been waived by Merger Sub or Parent, to the extent
waivable by Merger Sub or Parent, Merger Sub shall, and Parent shall cause
Merger Sub to, extend the Offer on one or more occasions, for an additional
period of up to ten (10) Business Days per extension (or such longer period per
extension as the Parties may agree), to permit all Offer Conditions to be
satisfied; provided that if the sole then-unsatisfied Offer Condition (other
than those conditions that by their terms are to be satisfied at the Offer
Acceptance Time) is the Minimum Condition, Merger Sub shall not be required to
extend the Offer on more than two (2) occasions for an additional period of ten
(10) Business Days each (but may in its sole discretion elect to extend the
Offer in excess of two (2) occasions);
 
3

--------------------------------------------------------------------------------

(B)          Merger Sub shall, and Parent shall cause Merger Sub to, extend the
Offer from time to time for the minimum period required by any Law, any
interpretation or position of the SEC, the staff thereof or any rules and
regulations of Nasdaq applicable to the Offer (including in order to comply with
Rule 14e-1(b) promulgated under the Exchange Act in respect of any change in the
Offer Price); and
 
(C)         if, as of any scheduled Expiration Date (x) all of the Offer
Conditions have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Offer Acceptance Time, but each of which
would be satisfied if the Offer Acceptance Time were to then occur), (y) the
full amount of the Debt Financing necessary to pay the Required Financing Amount
has not been funded and will not be available to be funded at the Offer Closing
and at the Closing and (z) Parent and Merger Sub acknowledge and agree in
writing that all Offer Conditions set forth in paragraphs (d) and (h) of Annex I
will be deemed satisfied or waived at the Expiration Time of the Offer after
giving effect to the extension pursuant to this Section 1.1(d)(i)(C) (if such
Offer Conditions were actually satisfied at the time of such extension), Merger
Sub may extend the Offer for successive periods of up to five (5) Business Days
per extension (or such longer period per extension as the Parties may agree),
with each such period to end one minute after 11:59 p.m., Eastern Time on the
last Business Day of such period, in order to permit the funding of the full
amount of the Debt Financing necessary to pay the Required Financing Amount,
provided, that Merger Sub shall not be permitted to extend the Offer to a date
later than the Termination Date and provided, further, that for the avoidance of
doubt, no extension pursuant to this Section 1.1(d)(i)(C) shall preclude the
Company from exercising any right to terminate this Agreement pursuant to
Section 8.3(c)
 
(ii)          In no event shall Merger Sub: (i) be required to extend the Offer
beyond the earlier to occur of (A) the valid termination of this Agreement in
compliance with Article VIII and (B) the Termination Date (such earlier
occurrence, the “Extension Deadline”) or (ii) without the prior written consent
of the Company, be permitted to extend the Offer beyond the Extension Deadline.
 
(e)          Termination of the Offer. Merger Sub shall not, and Parent shall
cause Merger Sub not to, terminate or withdraw the Offer prior to any scheduled
Expiration Date without the prior written consent of the Company, except if this
Agreement is terminated pursuant to Article VIII.  If this Agreement is validly
terminated pursuant to Article VIII, Merger Sub shall, and Parent shall cause
Merger Sub to, promptly and unconditionally terminate the Offer and not acquire
any Shares pursuant thereto, and Merger Sub shall, and Parent shall cause Merger
Sub to, promptly return, and shall cause any depository acting on behalf of
Merger Sub to return, in accordance with applicable Laws, all tendered Shares to
the registered holders thereof.
 
(f)          Offer Documents.
 
4

--------------------------------------------------------------------------------

(i)          On the date of the commencement of the Offer (the “Offer
Commencement Date”) Parent and Merger Sub shall: (i) file with the SEC, in
accordance with Rule 14d-3 promulgated under the Exchange Act, a Tender Offer
Statement on Schedule TO (together with all amendments, supplements and exhibits
thereto, the “Schedule TO”) with respect to the Offer, which will contain or
incorporate by reference: (A) Merger Sub’s offer to purchase Shares pursuant to
the Offer (the “Offer to Purchase”), and (B) forms of the related letter of
transmittal, summary advertisement and other ancillary Offer documents and (ii)
cause the Offer to Purchase and related documents to be disseminated to holders
of Shares as and to the extent required by the United States securities laws and
the rules and regulations of the SEC promulgated thereunder.  Parent and Merger
Sub shall cause the Schedule TO, and all exhibits, amendments and supplements
thereto (including the Offer to Purchase and forms of the letter of transmittal,
summary advertisement and other ancillary Offer documents) (such Schedule TO and
the documents included therein pursuant to which the Offer will be made,
together with any amendments and supplements thereto, collectively, the “Offer
Documents”), to comply in all material respects with the applicable requirements
of the Exchange Act and the Securities Act, as applicable, and the rules and
regulations thereunder and to not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that no covenant
is made by Parent or Merger Sub with respect to information supplied by or on
behalf of the Company for inclusion or incorporation by reference in the Offer
Documents. Unless a Company Board Recommendation Change has been effected
pursuant to Section 6.2(d) or 6.2(f) prior to the dissemination of the Offer
Documents, Parent and Merger Sub shall be entitled to include the Company Board
Recommendation in the Offer Documents.
 
(ii)         Each of Parent, Merger Sub and the Company: (i) shall take actions
within its control to promptly respond to any comments (including oral comments)
it receives from the SEC or its staff with respect to the Offer Documents or the
Offer and (ii) to the extent required by the applicable requirements of United
States securities laws and the rules and regulations of the SEC promulgated
thereunder, promptly correct any information provided by it for use in the Offer
Documents to the extent such information shall be or shall have become false or
misleading in any material respect and Parent and Merger Sub shall take all
steps necessary to cause the Offer Documents, as supplemented or amended to
correct such information, to be filed with the SEC and, to the extent required
by the United States securities laws and the rules and regulations of the SEC
promulgated thereunder, to be disseminated to holders of Shares.
 
(iii)        The Company and its legal counsel shall be given reasonable
opportunity to review and comment on the Offer Documents (including all
amendments and supplements thereto and including any response to any comments
(including oral comments) of the SEC or its staff with respect thereto) prior to
the filing thereof with the SEC and Parent and Merger Sub shall give good faith
consideration to any such comments timely made by the Company or its counsel.
Parent and Merger Sub shall promptly provide the Company and its legal counsel
with a copy or a description of any comments (including oral comments) received
by Parent, Merger Sub or their legal counsel from the SEC or its staff with
respect to the Offer Documents.
 
5

--------------------------------------------------------------------------------

(iv)        The Company shall promptly furnish to Parent and Merger Sub all
information concerning the Company or any of its Subsidiaries and the Company’s
stockholders that may be required or reasonably requested in connection with the
Offer Documents or any action contemplated by this Section 1.1(f).
 
(g)          Additional Parent Actions.
 
(i)          Parent shall cause Merger Sub to perform, on a timely basis, all of
Merger Sub’s obligations under this Agreement.
 
(ii)          On the terms and subject to the conditions of the Offer and this
Agreement, including the satisfaction or, to the extent waivable by Merger Sub
or Parent, waiver by Merger Sub or Parent of each of the Offer Conditions,
Merger Sub shall (and Parent shall cause Merger Sub to) (A) promptly (and no
later than the next Business Day) after the Expiration Date irrevocably accept
for payment all Shares tendered (and not validly withdrawn) pursuant to the
Offer (the time of such acceptance, the “Offer Acceptance Time”) and (B) as
promptly as practicable after the Offer Acceptance Time, pay for such Shares
(such aggregate amount, the “Offer Acceptance Consideration” and the time of
payment for such Shares, the “Offer Closing”), in each case, in the manner
provided in Section 4.2(a).  In the case of Class A Shares, the Offer Price
shall, subject to applicable withholding of Taxes, be paid net to the seller in
cash, without interest, upon the terms and subject to the conditions of the
Offer.
 
(h)          Additional Company Actions.
 
(i)         As promptly as practicable after the commencement of the Offer,
following the filing of the Schedule TO (and in any event within one (1)
Business Day after the filing of the Schedule TO), the Company shall file with
the SEC and disseminate to holders of Shares, in each case as and to the extent
permitted by applicable United States securities laws, the
Solicitation/Recommendation Statement on Schedule 14D-9 (together with any
amendments or supplements thereto, the “Schedule 14D-9”) that shall reflect the
terms and conditions of this Agreement and, subject to Section 6.2, shall
include the Company Board Recommendation. The Company shall also include in the
Schedule 14D-9 a notice of appraisal rights, in compliance with Section 262 of
the DGCL, that includes a description of the procedures for the holders of
Dissenting Shares to demand an appraisal of such Dissenting Shares in accordance
with the DGCL.
 
(ii)         The Company shall cause (A) the Schedule 14D-9 and the filing and
dissemination thereof to comply in all material respects with the Exchange Act
and other applicable Laws and (B) the Schedule 14D-9 to not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and (C) the
information with respect to the Company that the Company furnishes to Parent or
Merger Sub specifically for use in the Schedule TO and the Offer Documents, at
the time of the filing of the Schedule TO and at the time of any distribution or
dissemination of the Offer Documents, to not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that no covenant is made by the Company with respect to information supplied by
or on behalf of Parent or Merger Sub for inclusion or incorporation by reference
in the Schedule 14D-9.
 
6

--------------------------------------------------------------------------------

(iii)        Each of Parent, Merger Sub and the Company: (A) shall take actions
within its control to promptly respond to any comments (including oral comments)
of the SEC or its staff with respect to the Schedule 14D-9 and (B) to the extent
required by the applicable requirements of United States securities laws and the
rules and regulations of the SEC promulgated thereunder, shall promptly correct
any information provided by it for use in the Schedule 14D-9 to the extent such
information shall be or shall have become false or misleading in any material
respect and the Company shall take all steps necessary to cause the Schedule
14D-9, as supplemented or amended to correct such information, to be filed with
the SEC and, to the extent required by the United States securities laws and the
rules and regulations of the SEC promulgated thereunder, to be disseminated to
holders of Shares.
 
(iv)        Parent and its legal counsel shall be given reasonable opportunity
to review and comment on the Schedule 14D-9 (including all amendments and
supplements thereto and including any response to any comments (including oral
comments) of the SEC or its staff with respect thereto) prior to the filing
thereof with the SEC and the Company shall give good faith consideration to any
such comments timely made by the Parent or its counsel.  The Company shall
promptly provide Parent and its legal counsel with a copy or a description of
any comments (including oral comments) received by the Company or its legal
counsel from the SEC or its staff with respect to the Schedule 14D-9.
 
(v)         Parent and Merger Sub shall promptly furnish or otherwise make
available to the Company or the Company’s legal counsel all information
concerning Parent or Merger Sub that may be required or reasonably requested in
connection with the Schedule 14D-9 or any action contemplated by Section 1.1(h).
 
(i)          Stockholder Lists. In connection with the Offer, the Company shall
promptly (and in any event within three (3) Business Days after the date of this
Agreement) provide to Parent: (a) a list of the Company’s stockholders,
non-objecting beneficial owners, mailing labels and any available listing or
computer file containing the names and addresses of all record holders of Shares
and lists of securities positions of Shares held in stock depositories, in each
case accurate and complete as of the most recent practicable date (the date of
the list used to determine the Persons to whom the Offer Documents and the
Schedule 14D-9 are first disseminated, the “Stockholder List Date”) and (b) such
additional information (including updated lists of stockholders, non-objecting
beneficial owners, mailing labels and lists of securities positions) as Parent
may reasonably request in connection with the Offer or the Merger.  Prior to the
filing with the SEC of the Schedule 14D-9, the Company shall set the Stockholder
List Date as the record date for the purpose of receiving the notice required by
Section 262(d)(2) of the DGCL.  Subject to applicable Laws, and except for such
steps as are necessary to disseminate the Offer Documents and any other
documents or as otherwise determined by Parent advisable or necessary to
consummate the Transactions, Parent and Merger Sub and their agents shall hold
in confidence the information contained in any such labels, listings and files,
shall use such information only in connection with the Offer and the Merger and,
if this Agreement shall be terminated, shall, upon request by the Company,
deliver, and shall use their reasonable best efforts to cause their agents to
deliver, to the Company (or destroy) all copies and any extracts or summaries
from such information then in their possession or control, and, if requested by
the Company, promptly certify to the Company in writing that all such material
has been returned or destroyed.
 
7

--------------------------------------------------------------------------------

1.2         The Merger.  Upon the terms and subject to the conditions set forth
in this Agreement and in accordance with Section 251(h) of the DGCL, at the
Effective Time, Merger Sub shall be merged with and into the Company and the
separate corporate existence of Merger Sub shall thereupon cease.  The Company
shall be the surviving corporation in the Merger (in such capacity, sometimes
hereinafter referred to as the “Surviving Corporation”), and become a wholly
owned Subsidiary of Parent, and the separate corporate existence of the Company
with all its rights, privileges, immunities, powers and franchises shall
continue unaffected by the Merger, except as set forth in Article II.  The
Merger shall have the effects specified in the DGCL, this Agreement and the
Certificate of Merger.  The Merger shall be governed by Section 251(h) of the
DGCL.  As promptly as practicable on the Closing Date following the consummation
of the Offer, the Parties shall take all necessary and appropriate actions to
cause the Merger to become effective without a meeting of the stockholders of
the Company, in accordance with Section 251(h) of the DGCL.
 
1.3         Closing.  The closing of the Merger (the “Closing”) shall take place
at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New
York 10153 as soon as practicable following the consummation (as defined in
Section 251(h) of the DGCL) of the Offer on the same date as such consummation
(or on a different date and at time to be specified by Parent, which shall be no
later than two (2) Business Days following the day on which the last of the
conditions set forth in Article VII (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at the Closing) shall have been satisfied or waived
in accordance with this Agreement), or at such other place and/or on such other
date or at such other time as the Company and Parent may otherwise agree in
writing (the date on which the Closing occurs, the “Closing Date”).
 
1.4         Effective Time. At the Closing, the Company and Parent will cause a
duly executed Certificate of Merger with respect to the Merger (the “Certificate
of Merger”) to be filed with the Secretary of State of the State of Delaware as
provided in the DGCL. The Merger shall become effective at the time when the
Certificate of Merger has been duly filed with the Secretary of State of the
State of Delaware or at such other date or time as the Company and Parent shall
agree in writing and set forth in the Certificate of Merger in accordance with
the DGCL (the “Effective Time”).
 
8

--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATIONAL DOCUMENTS
OF THE SURVIVING CORPORATION
 
2.1         The Certificate of Incorporation.  At the Effective Time, the
certificate of incorporation of the Surviving Corporation (the “Certificate of
Incorporation”) shall be amended to read as the certificate of incorporation of
Merger Sub in effect immediately prior to the Effective Time, except that
references to the name of Merger Sub shall be replaced by the name of the
Surviving Corporation and for such changes as are agreed by the parties and
necessary to comply with Section 6.11 and the terms of this Agreement, and as
such shall be the Certificate of Incorporation until thereafter amended as
provided therein or by applicable Law, subject to Section 6.11.
 
2.2        The Bylaws.  At the Effective Time, the bylaws of Merger Sub in
effect immediately prior to the Effective Time shall be the bylaws of the
Surviving Corporation (the “Bylaws”), except that references to the name of
Merger Sub shall be replaced by the name of the Surviving Corporation and for
such changes as are agreed by the parties and necessary to comply with Section
6.11, and as such shall be the Bylaws until thereafter amended as provided
therein or by applicable Law, subject to Section 6.11.
 
ARTICLE III

DIRECTORS AND OFFICERS OF THE SURVIVING CORPORATION
 
3.1        Directors of Surviving Corporation.  The directors of Merger Sub
immediately prior to the Effective Time shall, from and after the Effective
Time, be the directors of the Surviving Corporation, to hold office until their
respective successors have been duly elected or appointed and qualified or until
their earlier death, resignation or removal in accordance with the DGCL, the
Certificate of Incorporation and the Bylaws. The parties hereto shall take all
actions necessary to give effect to this Section 3.1.
 
3.2        Officers of the Surviving Corporation.  The officers of the Company
immediately prior to the Effective Time shall, from and after the Effective
Time, be the officers of the Surviving Corporation, to hold office until their
respective successors have been duly elected or appointed and qualified or until
their earlier death, resignation or removal in accordance with the DGCL,
Certificate of Incorporation and the Bylaws. The parties hereto shall take all
actions necessary to give effect to this Section 3.2.
 
ARTICLE IV

EFFECT OF THE MERGER ON SECURITIES;
EXCHANGE
 
4.1         Effect on Capital Stock.
 
9

--------------------------------------------------------------------------------

(a)          At the Effective Time, as a result of the Merger and without any
action on the part of Parent, Merger Sub, the Company or any holder of any
capital stock of the Company, Parent or Merger Sub:
 
(i)          Class A Shares. Each Class A Share issued and outstanding
immediately prior to the Effective Time, whether vested or unvested, after
giving effect to the Specified Exchange (as defined in the Exchange Agreement),
other than (A) Class A Shares held in treasury by the Company, (B) Class A
Shares owned, directly or indirectly, by Parent or Merger Sub (each Class A
Share referred to in clauses (A) and (B), an “Excluded Share” and, collectively,
the “Excluded Shares”) and (C) Dissenting Shares, shall be converted into the
right to receive an amount equal to the Offer Price per Class A Share in cash,
without interest thereon (the “Merger Consideration”). Upon such conversion, all
such Class A Shares (other than Excluded Shares and Dissenting Shares), shall
cease to be outstanding and shall automatically be cancelled and shall cease to
exist, and each certificate formerly representing any such Class A Shares (a
“Certificate”) and each book-entry formerly representing any such uncertificated
Class A Shares (“Uncertificated Shares”) shall thereafter represent only the
right to receive the Merger Consideration, and the holders thereof shall cease
to have any rights with respect to such Class A Shares other than the right to
receive the Merger Consideration upon surrender thereof in accordance with
Section 4.2.
 
(ii)          Class B Shares. Each Class B Share outstanding or held in treasury
by the Company immediately prior to the Effective Time shall automatically be
cancelled and retired and will cease to exist, and no consideration shall be
delivered in exchange therefor, and any certificate formerly representing any
Class B Shares shall not entitle the holder thereof to any consideration or
other rights in respect thereof.
 
(iii)        Cancellation of Excluded Shares.  Each Excluded Share outstanding
as of immediately prior to the Effective Time shall, cease to be outstanding,
shall be cancelled without payment of any consideration therefor and shall cease
to exist.
 
(b)         Merger Sub.  At the Effective Time, each share of common stock, par
value $0.01, of Merger Sub (the “Merger Sub Shares”) issued and outstanding as
of immediately prior to the Effective Time shall be converted into one share of
common stock, par value $0.01, of the Surviving Corporation.
 
4.2         Surrender and Exchange of Shares.
 
10

--------------------------------------------------------------------------------

(a)          Paying Agent. At or prior to the Offer Acceptance Time, Parent
shall deposit, or cause to be deposited, with a paying agent (the “Paying
Agent”) selected by Parent and reasonably acceptable to the Company no later
than ten (10) Business Days prior to the Closing Date, an aggregate amount of
cash sufficient to pay all amounts required to be delivered pursuant to Section
1.1(g)(ii) and Section 4.1(a)(i) in respect of such Class A Shares (such cash,
together with any other amounts deposited with the Paying Agent from time to
time and any interest thereon, the “Exchange Fund”), to be held in trust by the
Paying Agent for the benefit of the holders of Class A Shares.  The Paying Agent
shall invest the Exchange Fund as directed by Parent; provided that (i) such
investments shall be an obligation of, or guaranteed by, the United States of
America, in commercial paper obligations rated A-1 or P-1 or better by Moody’s
Investors Service, Inc. or Standard & Poor’s Corporation, respectively, or in
certificates of deposit, bank repurchase agreements or bankers’ acceptances of
commercial banks and (ii) no such investment (or losses thereon) shall affect
the amount of Merger Consideration payable to the holders of Shares pursuant to
Section 4.1(a).  To the extent that there are losses with respect to such
investments, or the Exchange Fund diminishes for any other reason (other than,
for the avoidance of doubt, payments from the Exchange Fund in accordance with
this Agreement) below the level required to make prompt cash payment of the
Merger Consideration as contemplated hereby, Parent shall promptly replace or
restore the cash in the Exchange Fund so as to ensure that the Exchange Fund is
at all times maintained at a level sufficient to make all cash payments required
pursuant to Section 4.1(a)(i).  No later than five (5) Business Days prior to
the Closing Date, Parent shall enter into an agreement with the Paying Agent, in
form and substance reasonably satisfactory to the Company, to effect the
applicable terms of this Agreement.  To the extent applicable, compensatory
consideration, if any, payable pursuant to Section 4.1(a)(i) in respect of Class
A Shares, shall be paid through the Surviving Corporation’s payroll as soon as
practicable following the Effective Time (but in any event not later than ten
(10) Business Days thereafter), net of any Taxes withheld pursuant to Section
4.2(f).
 
(b)         Exchange Procedures.  Promptly after the Effective Time (and in any
event within three (3) Business Days thereafter), Parent shall cause the Paying
Agent to mail to each holder of record of a Certificate representing Class A
Shares outstanding immediately prior to the Effective Time (other than any
Certificate in respect of Excluded Shares or Dissenting Shares): (i) a letter of
transmittal in customary form and containing such customary provisions as Parent
and the Company shall reasonably agree (but in any event specifying that the
right to receive payments under Section 4.1(a) shall be effected, and risk of
loss and title to the Certificate shall pass, only upon delivery of the
Certificate (or an affidavit of loss in lieu thereof in accordance with Section
4.2(e) to the Paying Agent)) and (ii) instructions for use in effecting the
surrender of such Certificate (or affidavit of loss in lieu thereof).  Upon the
surrender to the Paying Agent of a Certificate (or affidavit of loss in lieu
thereof as provided in Section 4.2(e)) together with a duly executed letter of
transmittal and such other documents as may be reasonably required by the Paying
Agent and specified in the transmittal materials, the holder of such Certificate
shall be entitled to receive in exchange therefor the cash amount that such
holder is entitled to receive pursuant to Section 4.1(a) in respect of the Class
A Shares formerly represented by such Certificate (after giving effect to any
required Tax withholding as provided in Section 4.2(f)) in full satisfaction of
any and all rights with respect thereto, and any Certificate so surrendered
shall forthwith be cancelled.  No interest will be paid or accrued on any amount
payable to holders of Certificates.  In the event of a transfer of ownership of
any Class A Shares represented by a Certificate that is not registered in the
transfer records of the Company, payment of the Merger Consideration may be made
to a Person other than the holder in whose name the Class A Shares represented
by such Certificate are registered upon (A) due surrender of the Certificate,
properly endorsed, and any and all other documents required to evidence and
effect such transfer, duly executed and in proper form and (B) evidence that any
applicable transfer or similar Taxes have been paid or are not applicable.
 
11

--------------------------------------------------------------------------------

(c)        Transfers.  From and after the Effective Time, there shall be no
transfers on the stock transfer books of the Company of the Class A Shares or
Class B Shares that were outstanding immediately prior to the Effective Time. If
after the Effective Time a Certificate or book-entry account statement
evidencing ownership of any Class A Shares, or any valid certificate
representing any Class B Shares, in each case, outstanding immediately prior to
the Effective Time is presented to the Paying Agent, Parent or the Surviving
Corporation, such certificate shall be canceled and the Shares formerly
represented thereby treated in accordance with this Article IV.
 
(d)         Termination of Exchange Fund.  Following the twelve (12) month
anniversary of the Closing Date, upon Parent’s request, any portion of the
Exchange Fund that remains unclaimed by the former stockholders of the Company
shall be delivered to Parent.  Any holder of Class A Shares (other than Excluded
Shares) who has not theretofore complied with this Article IV shall thereafter
look only to Parent for delivery of any payment of cash to which such Person is
entitled hereunder (after giving effect to any required Tax withholdings as
provided in Section 4.2(f)) upon due surrender of such Person’s Class A Shares
in accordance with this Section 4.2, without any interest thereon. 
Notwithstanding the foregoing, none of the Surviving Corporation, Parent, the
Paying Agent or any other Person shall be liable to any former holder of Shares
for any amount properly delivered to a public official pursuant to applicable
abandoned property, escheat or similar Law.  To the fullest extent permitted by
Law, immediately prior to the date any Merger Consideration would otherwise
escheat to or become the property of any Governmental Entity, such Merger
Consideration shall become the property of the Surviving Corporation, free and
clear of all claims or interest of any Person previously entitled thereto.
 
(e)         Lost, Stolen or Destroyed Certificates.  In the event any
Certificate shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Person claiming such Certificate to be lost,
stolen or destroyed to the Paying Agent and the Surviving Corporation (in a form
reasonably acceptable to the Paying Agent and the Surviving Corporation), the
Paying Agent will issue in exchange for such lost, stolen or destroyed
Certificate the cash that would have been issuable or payable pursuant to the
provisions of this Article IV (after giving effect to any Tax withholdings as
provided in Section 4.2(f)) had such lost, stolen or destroyed Certificate been
surrendered; provided, however, that the owner of such lost, stolen or destroyed
Certificate may be required, as a condition precedent to the payment of such
Merger Consideration, to provide a bond or other security in a customary amount
if so required by the policies and procedures of the Paying Agent.
 
(f)         Withholding Rights.  Each of Parent, Merger Sub, the Surviving
Corporation and the Paying Agent shall be entitled to deduct and withhold (or
cause to be deducted and withheld) from the amounts otherwise payable pursuant
to this Agreement such amounts as it reasonably determines are required to be
deducted and withheld with respect to the making of such payment under the
United States Internal Revenue Code of 1986, as amended (the “Code”), or any
other applicable state, local or foreign Tax Law.  To the extent that amounts
are so deducted or withheld and timely remitted to the applicable Governmental
Entity, such deducted or withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Person in respect of which such
deduction and withholding was made.  As soon as reasonably practicable prior to
making any deduction or withholding pursuant to this Section 4.2(f), Parent,
Merger Sub, the Surviving Corporation or the Paying Agent, as the case may be,
shall provide written notice to the Company of any anticipated deduction or
withholding (together with the legal basis therefor) and shall reasonably
cooperate in good faith to reduce or eliminate any amounts that would otherwise
be deducted or withheld.
 
12

--------------------------------------------------------------------------------

(g)         Uncertificated Shares.  Promptly after the Effective Time (and in
any event within three (3) Business Days thereafter), Parent shall cause the
Paying Agent to (i) mail or make available to each registered holder of
Uncertificated Shares (other than in respect of Excluded Shares) materials
advising such holder of the effectiveness of the Merger and the conversion of
its Class A Shares into the right to receive the Merger Consideration and (ii)
upon receipt by the Paying Agent of an “agent’s message” in customary form (or
such evidence, if any, as the Paying Agent may reasonably request), reasonably
promptly thereafter deliver the cash that such holder thereby becomes entitled
to receive in respect of its Class A Shares pursuant to Section 4.1(a) (after
giving effect to any required Tax withholdings as provided in Section 4.2(f)),
without interest thereon.
 
4.3        Dissenters’ Rights.  Notwithstanding anything to the contrary herein,
no Dissenting Shares shall be converted into or represent the right to receive
the Merger Consideration, and the holder thereof shall be entitled to receive
only the appraised value of the Dissenting Shares held by them in accordance
with Section 262 of the DGCL, except as set forth in this Section 4.3. If at any
time following the Effective Time, a Person who otherwise would be deemed to be
a Dissenting Stockholder shall have effectively withdrawn or otherwise lost or
fails to timely perfect the right to an appraisal in accordance with Section 262
of the DGCL or if a court of competent jurisdiction shall finally determine that
the Dissenting Stockholder is not entitled to an appraisal with respect to any
Shares, any Class A Shares held by such Person shall thereupon be treated as
though such Shares had been converted, as of the Effective Time, into the right
to receive the Merger Consideration pursuant to Section 4.1(a)(i) and in
accordance with Section 4.2 (without interest and less any required Tax
withholdings as provided in Section 4.2(f)).  The Company shall give Parent
written notice as promptly as practicable of any written demands for appraisal,
withdrawals or attempted withdrawals of such demands, and any other instruments
served pursuant to applicable Law received by the Company relating to
stockholders’ rights of appraisal.  The Company shall not, except with the prior
written consent of Parent, voluntarily make or offer to make any payment with
respect to any demands for appraisal, negotiate, offer to settle or settle any
such demands or approve any withdrawal of any such demands or waive any failure
to timely deliver a written demand for appraisal in accordance with the DGCL.
Any amounts required to be paid in respect of any Dissenting Shares shall be
paid by the Surviving Corporation.
 
4.4         Adjustments.  In the event that, following the execution and
delivery of this Agreement and prior to the Effective Time, the Shares or any
other equity interests of the Company, including any securities convertible into
or exchangeable or exercisable for any Shares or other equity interests of the
Company, shall have been increased or decreased, or changed into or exchanged
for a different number or kind of shares or securities (other than as a result
of any repurchase, redemption or issuance of capital stock permitted by this
Agreement and the issuance of Class A Shares and cancellation of Class B Shares
in accordance with the Exchange Agreement), including as a result of any
reorganization, reclassification, stock split (including a reverse stock split),
stock dividend or distribution, recapitalization, subdivision, or other similar
change in capitalization or any other similar event or transaction, the Offer
Price, Merger Consideration and any other amounts payable pursuant to this
Agreement shall be appropriately and proportionately adjusted to reflect the
effects of such event.
 
4.5         Treatment of Equity Awards.
 
13

--------------------------------------------------------------------------------

(a)         Treatment of Stock Options. At the Effective Time, with respect to
each outstanding option to purchase Shares (a “Company Option”) granted under
the Company’s Long-Term Incentive Plan (the “Company Stock Plan”) that was
outstanding immediately prior to the Effective Time, whether vested or unvested,
(i) if the exercise price of such Company Option is equal to or greater than the
Merger Consideration, such Company Option shall terminate and be cancelled as of
immediately prior to the Effective Time, without any consideration being payable
in respect thereof, and have no further force or effect, and (ii) if the
exercise price of such Company Option is less than the Merger Consideration,
such Company Option shall terminate and be cancelled as of immediately prior to
the Effective Time in exchange for the right to receive, in accordance with this
Section 4.5(a), a lump sum cash payment in the amount equal to (i) the number of
Shares underlying the Company Option immediately prior to the Effective Time,
multiplied by (ii) the Merger Consideration minus the applicable exercise price
(the product of (i) and (ii), the “Option Payment”).  The Option Payment (if
any) payable under this Section 4.5(a) shall be paid to each former holder of a
Company Option through the Surviving Corporation’s payroll as soon as
practicable following the Effective Time (but in any event not later than ten
(10) Business Days thereafter), net of any Taxes withheld pursuant to Section
4.2(f).
 
(b)         Treatment of Stock Appreciation Rights. At the Effective Time, with
respect to each outstanding stock appreciation right (a “Company SAR”) granted
under the Company Stock Plan, that was outstanding immediately prior to the
Effective Time, whether vested or unvested, (i) if the exercise price of such
Company SAR is equal to or greater than the Merger Consideration, such Company
SAR shall terminate and be cancelled as of immediately prior to the Effective
Time, without any consideration being payable in respect thereof, and have no
further force or effect and (ii) if the exercise price of such Company SAR is
less than the Merger Consideration, such Company SAR shall terminate and be
cancelled as of immediately prior to the Effective Time in exchange for the
right to receive, in accordance with this Section 4.5(b), a lump sum cash
payment in the amount equal to (i) the number of Shares underlying such Company
SAR immediately prior to the Effective Time, multiplied by (ii) the Merger
Consideration minus the applicable exercise price (the product of (i) and (ii),
the “SAR Payment”).  The SAR Payment (if any) payable under this Section 4.5(b)
shall be paid to each former holder of a Company SAR through the Surviving
Corporation’s payroll as soon as practicable following the Effective Time (but
in any event not later than ten (10) Business Days thereafter), net of any Taxes
withheld pursuant to Section 4.2(f).
 
(c)          Further Action.  Prior to the Effective Time, the Company, the
board of directors of the Company or the compensation committee of the board of
directors of the Company, as applicable, shall adopt any resolutions and take
any actions which are reasonably necessary to effectuate the provisions of this
Section 4.5 and ensure that following the Effective Time, (x) no Person shall
have any right to acquire any securities of the Company or to receive any
payment, right or benefit with respect to any award previously granted under the
Company Stock Plan, except the right to receive a payment with respect thereto
as provided in Section 4.2 and this Section 4.5 and (y) no Company Equity Award
will be issued and outstanding.
 
14

--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES
 
5.1        Representations and Warranties of the Company.  Except (i) as set
forth in the corresponding sections or subsections of the disclosure letter
delivered to Parent by the Company at the time of entering into this Agreement
(the “Company Disclosure Letter”), it being understood and agreed that any
disclosure set forth in one section or subsection of the Company Disclosure
Letter shall be deemed to be disclosed with respect to, and shall be deemed to
apply to and qualify, the section or subsection of this Agreement to which it
corresponds and each other section or subsection of this Agreement to the extent
it is reasonably apparent on the face of such disclosure that such disclosure
would also apply with respect to such other section or subsection, provided that
no disclosure shall be deemed to apply to Section 5.1(b) (Capital Structure)
unless it expressly corresponds to such section or Section 5.1(f)(i) (No
Material Adverse Change) or (ii) as disclosed in any Company Reports publicly
filed prior to the date of this Agreement (excluding any disclosures (other than
statements of historical fact) in any “Risk Factors” or “Forward Looking
Statements” sections and any disclosures included in any such Company Reports
that are cautionary, predictive or forward looking in nature), provided that in
no event will the Company Reports qualify or limit the representations and
warranties in Section 5.1(b) (Capital Structure), Section 5.1(c) (Corporate
Authority and Approval), Section 5.1(g) (Litigation and Liabilities), Section
5.1(j) (Compliance with Laws, Licenses), Section 5.1(l) (Takeover Statutes),
Section 5.1(s) (Financial Advisor Opinion) or Section 5.1(t) (Brokers and
Finders), the Company hereby represents and warrants to Parent and Merger Sub as
follows:
 
(a)         Organization, Good Standing and Qualification.  Each of the Company
and its Subsidiaries (i) is a legal entity duly organized, validly existing and
in good standing under the Laws of its respective jurisdiction of organization,
(ii) has all requisite corporate or similar power and authority to own, lease
and operate its properties and assets and to carry on its business as presently
conducted and is qualified to do business and (iii) is in good standing as a
foreign legal entity in each jurisdiction where the ownership, leasing or
operation of its assets or properties or conduct of its business requires such
qualification, except in the case of clauses (i) (solely with respect to the
Company’s Subsidiaries), (ii) and (iii) where the failure to be so organized,
qualified or in good standing, or to have such power or authority, would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  Prior to the date of this Agreement, the Company has
made available to Parent complete and correct copies of (x) the Company
Certificate of Incorporation and Company Bylaws and the Certificate of Formation
of Holdings and the Operating Agreement, and (y) the certificate of
incorporation or bylaws or equivalent organizational documents of the each of
the Company’s Subsidiaries, in each case, as amended to and as in effect on the
date of this Agreement.
 
(b)         Capital Structure.
 
15

--------------------------------------------------------------------------------

(i)          The authorized capital stock of the Company consists of (A)
100,000,000 Class A Shares, (B) 20,000,000 Class B Shares and (C) 5,000,000
shares of Preferred Stock, par value $0.001 per share (the “Preferred Shares”). 
As of the close of business on July 9, 2020 (the “Capitalization Date”), (w)
13,567,640 Class A Shares were issued and outstanding (of which 777,170 were
shares subject to unvested Company Restricted Stock Awards, with any Company
Restricted Stock Awards subject to performance-based vesting determined at
target levels of performance), (x) 687,667 Class B Shares were issued and
outstanding, (y) no Preferred Shares were issued and outstanding and (z)
3,902,705 Class A Shares and zero (0) Class B Shares were held in treasury.  All
of the outstanding Class A Shares and Class B Shares have been duly authorized
and validly issued in compliance with applicable securities laws and applicable
preemptive rights and are fully paid and nonassessable.  As of the
Capitalization Date, there were an aggregate of 760,904 Shares reserved for
issuance pursuant to the Company Stock Plan. Section 5.1(b)(i)(A) of the Company
Disclosure Letter sets forth a schedule of outstanding Company Options, Company
SARs and Company Restricted Stock Awards granted under the Company Stock Plan,
including the name of the holder, the number of Class A Shares subject to the
award, the date of grant, the number of vested and unvested Class A Shares
subject to such award, the exercise price (if applicable) and the vesting
schedule, in each case as of the Capitalization Date. As of the Capitalization
Date, (A) there were 13,567,640 Series A Membership Interests of Holdings
outstanding, all of which were held directly or indirectly by the Company, and
687,667 Series B Units outstanding and (B) all of the issued and outstanding
Class B Shares and all of the outstanding Series B Units were exchangeable in
accordance with the terms of the Existing Exchange Agreement for 687,667 Class A
Shares.  There are no outstanding Company Restricted Stock Awards pursuant to
which any Shares may be required to be issued which had not been issued as of
the Capitalization Date.  The Company has sufficient authorized and unissued
shares of Class A Common Stock to effect the transactions contemplated by the
Exchange Agreement.
 
(ii)        From the Capitalization Date to the execution of this Agreement, the
Company has not issued or agreed to issue any Company Securities, except
pursuant to the exercise of Company Options or Company SARs in accordance with
their terms existing as of the date of this Agreement.
 
(iii)        Each of the outstanding shares of capital stock or other securities
of each of the Company’s Subsidiaries has been duly authorized and validly
issued in compliance with applicable securities laws and is fully paid and
nonassessable and is owned by the Company or by a direct or indirect wholly
owned Subsidiary of the Company, free and clear of any Lien (except for
Permitted Liens and Liens arising under applicable securities laws). Except as
set forth in Section 5.1(b)(i) or Section 5.1(b)(iii), and except for the Tax
Receivable Agreement, the Operating Agreement, and the Existing Exchange
Agreement, as of the date of this Agreement, there are no (A) outstanding shares
of capital stock of, or other equity or voting securities in, the Company or any
of its Subsidiaries, (B) outstanding bonds, debentures, notes or other
obligations that grant the holders thereof the right to vote (or are convertible
into or exchangeable or exercisable for securities having the right to vote)
with the stockholders of the Company or any of its Subsidiaries on any matter,
(C) preemptive or other outstanding rights, redemption rights, repurchase
rights, agreements, arrangements, calls, commitments or rights of any kind that
obligate the Company or any of its Subsidiaries to issue or sell any shares of
capital stock or other equity or voting securities of the Company or any of its
Subsidiaries or any securities or obligations convertible into or exchangeable
or exercisable for any shares of capital stock or other equity or voting
securities of the Company or any of its Subsidiaries, or giving any Person a
right to subscribe for or acquire from the Company or any of its Subsidiaries
any shares of capital stock or other equity or voting securities of the Company
or any of its Subsidiaries, or (D) options, warrants, conversion rights, stock
appreciation rights, performance shares, contingent value rights, “phantom”
stock or similar securities or rights that are derivative of, or provide
economic benefits based, directly or indirectly, on the value or price of, any
capital stock of, or other securities or ownership interests in, the Company or
any of its Subsidiaries (the items in clauses (A), (B), (C) and (D),
collectively with the Shares, the “Company Securities”).  As of the date hereof,
the Exchange Rate (as defined in the Existing Exchange Agreement) is 1 for 1.
 
16

--------------------------------------------------------------------------------

(iv)        Section 5.1(b)(iv) of the Company Disclosure Letter sets forth a
list identifying (A) each of the Company’s Subsidiaries, its jurisdiction of
incorporation or organization, the location of its principal executive office
and the type and number of ownership interests of the Company and its other
Subsidiaries in each such Subsidiary and who the owner thereof is and (B) any
other Person in which the Company or any of its Subsidiaries holds (or has an
obligation to acquire) capital stock or other equity interest (other than
securities held by any employee benefit plan of the Company or any of its
Subsidiaries or any trustee, agent or other fiduciary in such capacity under any
such employee benefit plan). No Subsidiary of the Company owns any Shares.
 
(c)          Corporate Authority and Approval.



(i)         The Company has all requisite corporate power and authority and has
taken all corporate action necessary in order to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the Offer and
the Merger, subject only to the consummation of the Offer in accordance with the
terms hereof and assuming the accuracy of Parent’s and Purchaser’s
representations and warranties set in forth Section 5.2(i) (No Ownership of
Company Common Stock) and that the Merger is consummated in accordance with
Section 251(h) of the DGCL.  This Agreement has been duly executed and delivered
by the Company and (assuming the due and valid execution hereof by Parent and
Merger Sub) constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (the “Bankruptcy and Equity Exception”).  On or
prior to the date of this Agreement, the board of directors of the Company has
unanimously (i) determined that it is in the best interests of the Company and
its stockholders to enter into this Agreement, (ii) approved the execution and
delivery of this Agreement and the transactions contemplated hereby, including
the Offer and the Merger, upon the terms and subject to the conditions set forth
herein, (iii) declared advisable this Agreement and the transactions
contemplated hereby, (iv) subject to Section 6.2 and the terms and conditions of
this Agreement, resolved to recommend the holders of Shares accept the Offer by
tendering their Class A Shares to Merger Sub pursuant to the Offer (the “Company
Recommendation”).
 
17

--------------------------------------------------------------------------------

(ii)        Assuming (i) the satisfaction of the Minimum Condition, (ii) the
absence of any amendment, modification or other change to the DGCL or this
Agreement that would render Section 251(h) of the DGCL inapplicable to this
Agreement and (iii) the accuracy of Parent’s and Purchaser’s representations and
warranties set in forth Section 5.2(i) (No Ownership of Company Common Stock),
no vote of the holders of any class or series of capital stock of the Company or
any of its Subsidiaries is necessary to adopt this Agreement or to consummate
the Offer, the Merger and the other transactions contemplated hereby under the
applicable Laws of the State of Delaware and the Company and each of its
Subsidiaries certificate of incorporation or bylaws (or comparable governing
documents).
 
(iii)        The Company is not party to any “poison pill” rights plan or
similar plan or agreement relating to any shares of capital stock or other
equity interests of the Company.
 
(d)         Governmental Filings; No Violations.
 
(i)         Other than the filing of the Certificate of Merger pursuant to
Section 1.4 and the necessary filings, notices, reports, consents,
registrations, approvals, permits, expirations of waiting periods or
authorizations (A) required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”) in connection with the Merger, (B)
required under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or the Securities Act of 1933, as amended (the “Securities Act”), or (C)
as set forth on Section 5.1(d)(i)(C) of the Company Disclosure Letter (x) under
the heading “Pre-Closing Company Required Regulatory Law Filings” (the
“Pre-Closing Company Required Regulatory Law Filings”) and (y) under the heading
“Post-Closing Company Required Regulatory Law Filings (the “Post-Closing Company
Required Regulatory Law Filings”, and, collectively with the Pre-Closing Company
Required Regulatory Law Filings, the “Company Required Regulatory Law Filings”),
no filings, notices and/or reports are required to be made by the Company or its
Subsidiaries with, nor are any consents, registrations, approvals, permits,
expirations of waiting periods or authorizations required to be obtained by the
Company or its Subsidiaries from, any Governmental Entity in connection with the
execution, delivery and performance of this Agreement by the Company and/or the
consummation by the Company of the Offer, the Merger and the other transactions
contemplated hereby, except, in each case, those that the failure to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect or prevent, materially delay or
materially impair the ability of Merger Sub to commence or consummate the Offer
or the Company to consummate the Merger.
 
18

--------------------------------------------------------------------------------

(ii)        The execution, delivery and performance of this Agreement by the
Company do not, and the consummation by the Company of the Merger and the other
transactions contemplated hereby (including the Offer) will not, constitute or
result in (A) a breach or violation of, or a default under, the Amended and
Restated Certificate of Incorporation of the Company, effective as of February
13, 2013, as amended by the Certificate of Correction thereof filed on February
13, 2013, and as further amended on March 6, 2020 (as may be further amended,
restated or otherwise modified from time to time, the “Company Certificate of
Incorporation”), the Second Amended and Restated Bylaws of the Company,
effective as of March 6, 2020 (as may be further amended, restated or modified
from time to time, the “Company Bylaws”), the Existing Exchange Agreement, the
Tax Receivable Agreement, the Operating Agreement or the certificate of
incorporation or bylaws (or comparable governing documents) of the Company’s
Subsidiaries, (B) with or without the lapse of time or the giving of notice or
both, a breach or violation of, a default or termination or modification (or
right of termination or modification) under, obligation of payment of additional
fees under, the creation or acceleration of any obligations under, or the
creation of a Lien on any of the assets of the Company or any of its
Subsidiaries pursuant to, any Contract or Lease binding upon the Company or any
of its Subsidiaries, or (C) assuming the filings, notices, reports, consents,
registrations, approvals, permits, expirations of waiting periods and
authorizations referred to in Section 5.1(d)(i) are made or obtained,
contravene, conflict with or result in any violation under any Law, Order or
License to which the Company or any of its Subsidiaries is subject, except, in
the case of clauses (B) and (C) above, for any such breach, violation, default,
termination, modification, payment, acceleration, creation or change that would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
(e)          Company Reports; Financial Statements.
 
(i)          The Company has filed or furnished, as applicable, all forms,
statements, schedules, certifications, reports and other documents required to
be filed or furnished by it with or to the U.S. Securities and Exchange
Commission (the “SEC”) pursuant to the Exchange Act or the Securities Act,
including all exhibits thereto and information incorporated thereby, since
January 1, 2018 (the “Applicable Date”) and prior to the date hereof (as amended
or supplemented, the “Company Reports”).  Each of the Company Reports, at the
time of its filing or being furnished (or, if such Company Report was amended or
superseded, as of the date of such subsequent filing) with the SEC (i) complied
as to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and the published rules and regulations of the SEC
applicable to the Company Reports, and (ii) did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(ii)         The Company is in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of the Nasdaq
that are applicable to the Company.
 
19

--------------------------------------------------------------------------------

(iii)        The Company maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) or 15d-15(e) under the Exchange Act) that are
sufficient to provide reasonable assurance that material information required to
be disclosed by the Company in its filings with the SEC under the Exchange Act
is recorded and reported on a timely basis to the individuals responsible for
the preparation of the Company’s filings with the SEC under the Exchange Act. 
The Company maintains internal controls over financial reporting (as defined in
Rule 13a-15(f) or 15d-15(f), as applicable, under the Exchange Act) sufficient
to provide reasonable assurance (i) that transactions are recorded as necessary
to permit preparation of financial statements for external purposes in
accordance with GAAP (ii) that receipts and expenditures are executed in
accordance with the authorization of management and (iii) regarding prevention
or timely detection of the unauthorized acquisition, use or disposition of the
Company’s assets that would materially affect the Company’s financial
statements.  Since the Applicable Date, neither the Company nor any of its
Subsidiaries nor the Company’s independent auditors has identified or been made
aware of (A) any “significant deficiencies” or “material weaknesses” in the
design or operation of its disclosure controls and procedures or internal
controls over financial reporting, (B) any fraud (or unresolved allegation
thereof), whether or not material, that involves management or other employees
who have a significant role in the preparation of financial statements or
internal control over financial reporting of the Company or its Subsidiaries or
(C) any complaints regarding a material violation of accounting procedures,
internal accounting controls or auditing matters relating to the period since
the Applicable Date, including from employees of the Company or its Subsidiaries
regarding questionable accounting, auditing or legal compliance matters.
 
(iv)          Each of the consolidated balance sheets included in or
incorporated by reference into the Company Reports (including the related notes
and schedules) fairly presents in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries, as of the
date of such balance sheet, and each of the consolidated statements of income,
cash flows and changes in stockholders’ equity included in or incorporated by
reference into the Company Reports (including any related notes and schedules)
fairly presents, in all material respects, the results of operations, retained
earnings (loss) and changes in financial position, as the case may be, of the
Company and its consolidated Subsidiaries for the periods set forth therein
(subject, in the case of unaudited statements, to notes and normal year-end
audit adjustments that are not in the aggregate material). Such financial
statements were, in each case, prepared in accordance with GAAP (except, in the
case of unaudited consolidated financial statements, as permitted by the rules
and regulations of the SEC) consistently applied during the periods involved,
except as may be noted therein in such Company Reports or in the notes thereto,
or as permitted by Regulation S-X promulgated under the Exchange Act.
 
(f)          Absence of Certain Changes.



(i)           Since December 31, 2019 (the “Balance Sheet Date”), there has not
been any change, effect, circumstance or development which has had or would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
(ii)        Since the Balance Sheet Date through the date of this Agreement, the
Company and its Subsidiaries have (a) conducted their respective businesses in
the ordinary course of such businesses in all material respects, except for the
execution, delivery and performance of this Agreement and the discussions,
negotiations and transactions related hereto and to the sale process conducted
by the Company in connection herewith, and (b) not taken any action that would
be prohibited under Section 6.1(a)(i), 6.1(a)(ii), 6.1(a)(iii),
6.1(a)(iv),6.1(a)(v) (other than clause (A) thereof with respect to
non-executive employees or service providers) 6.1(a)(vi), 6.1(a)(vii),
6.1(a)(x), 6.1(a)(xii), 6.1(a)(xiii), 6.1(a)(xvi), 6.1(a)(xvii), 6.1(a)(xviii),
6.1(a)(xx), 6.1(a)(xxi) and 6.1(a)(xxii) if taken or proposed to be taken after
the date of this Agreement (determined as though clauses (1)-(4) and (A)-(D) of
the prefatory paragraph of Section 6.1(a) are deleted for such purposes).
 
20

--------------------------------------------------------------------------------

(g)          Litigation and Liabilities.



(i)          (A) There are no Proceedings pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, except for
those that would not, individually or in the aggregate, reasonably be expected
to have a Company Material Adverse Effect. (B) Neither the Company nor any of
its Subsidiaries (or any of their respective properties or assets) is a party to
or subject to the provisions of any judgment, order, writ, injunction, ruling,
decree, award, stipulation or settlement of or with any Governmental Entity
(each, an “Order”) except for those that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect
(except to the extent expressly consented to by Parent pursuant to Section 6.5)
and the Company and its Subsidiaries, as applicable, have complied with, and are
in compliance with, all Orders, except in each case as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
 
(ii)         There are no obligations or liabilities of the Company or any of
its Subsidiaries, whether or not accrued, contingent or otherwise other than (i)
liabilities or obligations disclosed, reflected, reserved against or otherwise
provided for in the Company Reports, (ii) liabilities or obligations incurred
since the Balance Sheet Date in the ordinary course of business and consistent
with past practice (none of which are a liability for tort, breach of contract
or violation of any Law or Order), (iii) liabilities or obligations that would
not, individually or in the aggregate, reasonably be expected to be material to
the Company and its Subsidiaries, taken as a whole, or (iv) liabilities or
obligations arising out of this Agreement or the transactions contemplated
hereby.  Neither the Company nor any of its Subsidiaries is a party to, or has
any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract or arrangement (including any Contract or
arrangement relating to any transaction or relationship between or among the
Company and any of its Subsidiaries, on the one hand, and any unconsolidated
Affiliate, including any structured finance, special purpose or limited purpose
entity or Person, on the other hand, or any material “off-balance sheet
arrangement” (as defined in Item 303(a) of Regulation S-K of the Exchange Act)),
where the result, purpose or intended effect of such Contract or arrangement is
to avoid disclosure of any material transaction involving, or material
liabilities of, the Company or any of its Subsidiaries in the Company Reports.
 
(h)          Employee Benefits. 
 
21

--------------------------------------------------------------------------------

(i)          For the purposes of this Agreement, the term “Company Plan” shall
mean any benefit or compensation plan, policy, program, agreement or arrangement
(A) maintained, sponsored, contributed to by, or obligated to be contributed to
by, the Company or any of its Subsidiaries covering current or former employees
of the Company or any of its Subsidiaries or current or former directors or
individual services providers of the Company or any of its Subsidiaries or (B)
under or with respect to which the Company or any of its Subsidiaries has any
liability including, in each case, “employee benefit plans” within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), whether or not subject to ERISA, and any incentive and bonus,
deferred compensation, pension, equity or equity-based compensation, profit
sharing, savings, commission, consulting, change in control, retention, welfare,
accident, disability, health, salary continuation, vacation, sick pay or paid
time off, stock purchase, employment, retirement, severance, restricted stock,
stock option, stock appreciation rights or stock based plans, agreements,
policies or arrangements, excluding any such plan or arrangement sponsored or
administered by a Governmental Entity.  Each material Company Plan as of the
date of this Agreement is listed in Section 5.1(h)(i) of the Company Disclosure
Letter.  True and complete copies of (x) each of the current Company Plan
documents, and all amendments thereto, (y) the most recent summary plan
description for each Company Plan and (z) the most recent determination, opinion
or advisory letter received from the IRS with respect to each Company Plan that
is intended to be qualified under Code Section 401(a), have been provided or
made available to Parent on or prior to the date of this Agreement.
 
(ii)        All Company Plans have been established, maintained, funded and
administered in accordance with their terms and in compliance with applicable
Laws (including, if applicable, ERISA and the Code), and neither the Company nor
any of its Subsidiaries has incurred or reasonably expects to incur a Tax,
penalty or other liability or obligation under Sections 4975, 4980B, 4980D,
4980H, 6721 or 6722 of the Code, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
(iii)        Each Company Plan that is intended to be qualified under Section
401(a) of the Code, has received a favorable determination letter or is entitled
to rely upon an opinion letter from the from the Internal Revenue Service (the
“IRS”) and, to the Knowledge of the Company, circumstances do not exist that
would result in the loss of the qualification of such plan under Section 401(a)
of the Code.


(iv)        None of the Company, any of its Subsidiaries or any ERISA Affiliate,
contributes to or is obligated to contribute to, or has any other current or
contingent liability or obligations under or with respect to, (A) an “employee
pension benefit plan” (as defined in Section 3(2) of ERISA) subject to Title IV
of ERISA, Section 412 of the Code or Section 302 of ERISA, (B) a “multiemployer
plan” within the meaning of Section (3)(37) of ERISA, (C) a multiple employer
plan (as described in Section 413(c) of Code or Sections 210, 4063, 4064 or 4066
of ERISA) or (D) a “multiple employer welfare arrangement” (as defined in
section 3(40) of ERISA).  No Company Plan provides, and neither Company nor any
of its Subsidiaries has any obligation to provide, any material post-employment,
post-termination or retiree health, life or other material post-termination
welfare benefits to any current or former director, officer or employee, or
their respective survivors, dependents or beneficiaries or other Person, other
than health continuation required by Part 6 of Subtitle B of Title I of ERISA or
Section 4980B of the Code or similar state Law.
 
22

--------------------------------------------------------------------------------

(v)         There is no Proceeding (other than routine claims for benefits)
pending or, to the Knowledge of the Company, threatened in writing relating to
the Company Plans, except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
 
(vi)        Except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
each Company Plan that is a “nonqualified deferred compensation plan” subject to
Section 409A of the Code complies with and has been maintained in accordance
with the requirements of Section 409A of the Code and no amount under any such
plan or arrangement is subject to the interest and additional Tax set forth
under Section 409A(a)(1)(B) of the Code.
 
(vii)       Except as provided in this Agreement, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby would reasonably be expected to, either alone or in combination with any
other event, (A) result in any material payment or benefit becoming due to any
current or former employee or individual service provider of the Company or its
Subsidiaries, (B) materially increase any payments or benefits under any Company
Plan or otherwise payable to any such Person or (C) result in the acceleration
of the time of payment, vesting or funding of any such compensation or benefits.
Neither the Company nor any of its Subsidiaries has any obligation to gross-up,
indemnify or otherwise reimburse any such Person for any excise or additional
tax, interest or penalties incurred by such individual under Sections 409A or
4999 of the Code. As of the third (3rd) Business Day prior to the Closing, the
Company has made available to Parent copies of Section 280G calculations
prepared in good faith (whether or not final) with respect to payments to
disqualified individuals that may be made in connection with the transactions
contemplated by this Agreement.
 
(viii)       None of the Company or any of its Subsidiaries is party to any
agreement, contract, arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of an “excess parachute payment”
within the meaning of Section 280G of the Code (or any similar provision of Law)
 
(i)          Labor Matters.
 
(i)           As of the date of this Agreement, except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, (A) neither the Company nor any of its Subsidiaries is
a party to or otherwise bound by a collective bargaining agreement or other
similar Contract with a labor union or labor organization (each, a “CBA”), (B)
neither the Company nor any of its Subsidiaries is the subject of any proceeding
asserting that the Company or any of its Subsidiaries has committed an unfair
labor practice or that is seeking to compel the Company to bargain with any
labor union or labor organization and, to the Knowledge of the Company, no such
proceeding has been threatened in writing, and (C) there is no actual or, to the
Knowledge of the Company, threatened, labor grievance, Action, labor
arbitration, labor strike, walkout, work stoppage, slow-down, lockout or other
material labor dispute affecting employees of the Company.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, as of the date of this Agreement, none of the employees
of the Company or any of its Subsidiaries is represented by a labor union or
other labor organization with respect to their employment with the Company or
its Subsidiaries, and, to the Knowledge of the Company, since the Applicable
Date, there have been no organizational efforts with respect to the formation of
a collective bargaining unit or other labor organizing activities involving
employees of the Company or any of its Subsidiaries.
 
23

--------------------------------------------------------------------------------

(ii)          The Company and its Subsidiaries are and since the Applicable Date
have been in compliance with all applicable Laws governing employment or labor,
and employment practices, including all contractual commitments and all such
Laws relating to terms and conditions of employment, wages, hours, worker
classification (including the classification of independent contractors and
exempt and non-exempt employees), immigration (including the completion of Forms
I-9 for all employees and the proper confirmation of employee visas), collective
bargaining, labor relations, employment harassment, discrimination or
retaliation, whistleblowing, civil rights, equal opportunity, disability rights
or benefits, safety and health, plant closures and layoffs (including the Worker
Adjustment and Retraining Notification Act of 1988, as amended, or any similar
Laws (“WARN Act”)), employee trainings and notices, employee leave issues,
affirmative action, unemployment insurance and workers’ compensation, in each
case, except as would not, individually or in the aggregate reasonably be
expected to have a Company Material Adverse Effect.
 
(iii)       The Company and its Subsidiaries have promptly investigated all
written allegations of sexual harassment against officers, directors or
employees of the Company and its Subsidiaries. With respect to each such written
allegation which, in the Company’s determination, had potential merit, the
Company or its Subsidiaries have taken prompt action that was reasonably
calculated to prevent future improper action. The Company does not reasonably
expect any material liabilities with respect to any such written allegations.
 
(j)           Compliance with Laws, Licenses.
 
(i)        (A) Since the Applicable Date, the business and other activities of
the Company and its Subsidiaries has been, and is being, conducted in compliance
with applicable Laws or Orders, except for such violations that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  (B) To the Knowledge of the Company, no investigation
or review by any Governmental Entity with respect to the Company or any of its
Subsidiaries is pending or threatened, nor, has any Governmental Entity
indicated an intention to conduct the same, except for such investigations or
reviews the outcome of which would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
 
24

--------------------------------------------------------------------------------

(ii)         Except as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, (a) the Company and its
Subsidiaries possess each permit, license, certification, approval,
registration, consent, authorization, franchise, concession, variance, exemption
and order issued or granted by a Governmental Entity, including Health Care
Permits (each, a “License” and collectively, the “Licenses”) necessary to
conduct their respective businesses as currently conducted, (b) all such
Licenses are in full force and effect and (c) the Company and its Subsidiaries
are in material compliance with all such Licenses and, to the Knowledge of the
Company, no such Licenses are subject to any formal revocation, withdrawal,
suspension, cancellation, termination or modification action by the issuing
Governmental Entity that would reasonably be expected to have a Company Material
Adverse Effect.
 
(iii)        Except as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, (A) the Company and its
Subsidiaries and its and their respective officers, directors, employees and, to
the Knowledge of the Company, agents are and since the Applicable Date have been
in compliance with the provisions of the U.S. Foreign Corrupt Practices Act of
1977, as amended (15 U.S.C. § 78dd-1, et seq.) (the “FCPA”) applicable to the
Company, its Subsidiaries and such officers, directors, employees and agents and
any other applicable anti-bribery and anti-corruption Laws of any jurisdiction
in which the Company and its Subsidiaries operate and in which any agent thereof
is conducting or has conducted business on behalf of the Company or any of its
Subsidiaries and (B) neither the Company nor any of its Subsidiaries any
director, manager or employee of the Company or any of its Subsidiaries (in his
or her capacity as a director, manager or employee of the Company or any of its
Subsidiaries), are, or since the Applicable Date have been, subject to any
actual, pending, or, to the Knowledge of the Company, threatened Proceedings or
enforcement actions before, nor have they made any voluntary disclosures to, any
Governmental Entity, involving the Company or any of its Subsidiaries relating
to the FCPA or any other anti-bribery and anti-corruption Laws.
 
(iv)        This Section 5.1(j) shall not apply with respect to Intellectual
Property, which shall be covered exclusively by Section 5.1(o), Environmental
Laws, which shall be covered exclusively by Section 5.1(m) or Health Regulatory
Laws (other than Health Care Permits), which shall be covered exclusively by
Section 5.1(p).
 
(k)          Material Contracts.
 
(i)        The corresponding subsections of Section 5.1(k)(i) of the Company
Disclosure Letter sets forth a list as of the date of this Agreement of each of
the following Contracts (other than each Contract solely among the Company and
its wholly owned Subsidiaries and other than any Company Plan) to which the
Company or any of its Subsidiaries is a party or bound (such Contracts so listed
or required to be listed, the “Material Contracts”) that:
 
(A)          (I) materially restricts or affects the ability of the Company and
its Subsidiaries to (x) compete in any line of business or in any geographic
region or (y) use or enforce any Company IP owned by the Company or its
Subsidiaries that is material to the businesses of the Company and its
Subsidiaries, taken as a whole, or (II) which grants “most favored nation,”
“exclusivity”, “non-solicitation”, (with respect to counterparty’s employees,
customers, business relations, or other material counterparties or partners),
minimum purchase requirements, right of first offer, right of first refusal, or
similar rights or protections to the counterparty to such Contract that are
material to the Company and its Subsidiaries, taken as a whole;
 
25

--------------------------------------------------------------------------------

(B)          involves the formation, creation, operation, management or control
of any partnership or joint venture or the sharing of revenues, profits, losses
or costs, other than the Company or one of its wholly-owned Subsidiaries;
 
(C)          is for the lease of personal property providing for annual payments
of $1,000,000 or more;
 
(D)         would be required to be filed by the Company as a “material
contract” pursuant to Item 601(b)(10) of Regulation S-K under the Securities
Act;
 
(E)         was entered into with Affiliates of the Company or any of its
Subsidiaries (other than the Company and its Subsidiaries);
 
(F)          is a Contract (I) pursuant to which the Company or any of its
Subsidiaries generated aggregate revenue in excess of $1,000,000 during the
twelve (12) month period ended April 30, 2020 or (II) providing for the purchase
of products or services by, or the licensing of Intellectual Property by or to,
the Company or any of its Subsidiaries from a third party and that involved
aggregate payments in excess of $1,000,000 during the twelve (12) month period
ended April 30, 2020;
 
(G)        is a settlement, conciliation or similar agreement or other agreement
related to any Proceeding (x) with any Governmental Entity or (y) pursuant to
which the Company or a Subsidiary will have any material outstanding obligation
after the date of this Agreement;
 
(H)        relates to the disposition or acquisition by the Company or its
Subsidiaries of any material business or any material amount of assets or
equipment (whether by merger, sale of stock, sale of assets or otherwise) since
the Applicable Date;
 
(I)           is with any of the (i) ten (10) largest revenue sources for the
Company’s IFP segment, (ii) (x) ten (10) largest revenue sources the Company’s
Medicare segment, in each case determined on the basis of revenues of the
Company and its Subsidiaries as of the fiscal year ended December 31, 2019 and
the five (5) months ended May 31, 2020;
 
(J)           is with any of the ten (10) largest vendors or suppliers of the
Company and its Subsidiaries determined on the basis of expenditures by the
Company and its Subsidiaries as of the fiscal year ended December 31, 2019 and
the five (5) months ended May 31, 2020;
 
(K)         provides for any Indebtedness or permits the creation of any Lien,
other than (i) accounts receivables and payables in the ordinary course of
business; and (ii) loans to wholly-owned Subsidiaries of the Company in the
ordinary course of business;


26

--------------------------------------------------------------------------------

(L)        provides for or obligates the Company or its Subsidiaries to
indemnify, hold harmless or defend any Person (including officers, directors,
members, managers, partners, employees or agents of the Company or its
Subsidiaries), other than third-party commercial Contracts entered into in the
ordinary course of business, the primary purpose of which is not related to the
indemnification of any Persons;
 
(M)        provides for capital expenditures in excess of $5,000,000;
 
(N)         is a CBA;
 
(O)       is a Contract for the employment or engagement of (x) any directors or
officers or (y) employees or independent contractors with annual base salary in
excess of $250,000 or total annual cash compensation that would reasonably be
expected to be in excess of $500,000;
 
(P)         provides for any obligations with respect to vendor or distributor
advances (including commission advances) or any other advances; and
 
(Q)         is a Contract to enter into any of the Contracts described in this
Section 5.1(k)(i).
 
(ii)         A correct and complete copy of each Material Contract, as amended
as of the date of this Agreement, has been made available to Parent.  Each of
the Material Contracts is valid and binding on the Company or its Subsidiaries,
as the case may be, and, to the Knowledge of the Company, each other party
thereto, and is in full force and effect, except for such failures to be valid
and binding or to be in full force and effect as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries nor, to the Knowledge
of the Company, any other party is in breach of or in default under any Material
Contract, and no event has occurred that, with the lapse of time or the giving
of notice or both, would constitute a default thereunder by the Company or any
of its Subsidiaries, in each case, except for such breaches and defaults as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.
 
(l)         Takeover Statutes.  No “fair price”, “moratorium”, “control share
acquisition” or other similar anti-takeover statute or regulation, including
Section 203 of the DGCL, (each, a “Takeover Statute”) or any anti-takeover
provision in the Company Certificate of Incorporation or Company Bylaws is
applicable to the Company, the Shares, the Offer, the Merger or the other
transactions contemplated by this Agreement.
 
27

--------------------------------------------------------------------------------

(m)        Environmental Matters.  Except for such matters that have not and
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, (i) each of the Company and its Subsidiaries is
and has been since the Applicable Date in compliance with all Environmental
Laws, which compliance includes obtaining, maintaining and complying with all
permits, licenses or authorizations required by Environmental Laws, (ii) neither
the Company nor any of its Subsidiaries is subject to any pending Proceeding,
and, to the Knowledge of the Company, no such Proceeding is threatened in
writing, alleging non-compliance with or liability under any Environmental Law,
(iii) neither the Company nor any of its Subsidiaries is subject to any
outstanding obligations under any orders, decrees or injunctions concerning
liability or obligations relating to any Environmental Law, and (iv) neither the
Company nor any of its Subsidiaries has treated, stored, transported, generated,
manufactured, handled, disposed or, arranged for the disposal of, released or
exposed any Person to, or owned or operated any property or facility
contaminated by, any Hazardous Substances, in each case so as to give rise to
liability under any Environmental Law. This Section 5.1(m) constitutes the
exclusive representations and warranties of the Company with respect to the
subject matters set forth in this Section 5.1(m).
 
(n)          Taxes.
 
(i)         The Company and each of its Subsidiaries (A) have timely filed
(taking into account all applicable extensions) all income and other material
Tax Returns required to be filed by any of them and all such filed Tax Returns
are complete and accurate in all material respects and (B) have paid all
material Taxes that are required to be paid by any of them (other than Taxes
that are not yet delinquent or that are being contested in good faith and for
which adequate accruals have been made on the financial statements of the
Company and its Subsidiaries in accordance with GAAP).
 
(ii)         There are no pending or, to the Knowledge of the Company,
threatened audits, examinations, investigations or other proceedings in respect
of material Taxes of the Company or any of its Subsidiaries.  There are not any
claims or assessments asserted in writing by any Governmental Entity concerning
material Taxes of the Company or any of its Subsidiaries.  No written claim has
ever been made to the Company or any of its Subsidiaries by a Governmental
Entity in a jurisdiction where the Company or any of its Subsidiaries does not
file Tax Returns that the Company or such Subsidiary, as the case may be, is or
may be subject to material taxation or required to file material Tax Returns in
that jurisdiction.
 
(iii)        There are no Tax Liens upon any property or assets of the Company
or any of its Subsidiaries except for Permitted Liens.
 
(iv)        Neither the Company nor any of its Subsidiaries has participated in
a “reportable transaction” (other than a “loss transaction”) within the meaning
of Treasury Regulation Section 1.6011-4(b).
 
(v)         Within the past two years, neither the Company nor any of its
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355(a) or 361 of the Code
(or any similar provision of state, local or non-U.S. Law).
 
28

--------------------------------------------------------------------------------

(vi)        Neither the Company nor any of its Subsidiaries (A) has been a
member of an affiliated or similar group filing a consolidated, combined,
unitary or similar Tax Return (other than a group the common parent of which was
the Company or any of its Subsidiaries) or (B) has any liability for the Taxes
of any Person (other than the Company or any of its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or
non-U.S. Law), as a transferee or successor, by contract, or otherwise under
applicable Law (other than any such liability for Taxes pursuant to any contract
entered into in the ordinary course of business the principal purpose of which
does not relate to Taxes).
 
(vii)       All material Taxes required to be withheld by the Company and its
Subsidiaries have been timely withheld and paid over to the appropriate
Governmental Authority.  Neither the Company nor any of its Subsidiaries has
waived any statute of limitations in respect of any material Taxes or agreed to
any extension of time with respect to any material Tax assessment or deficiency
(other than (x) any waivers or extensions that are no longer in effect or (y)
pursuant to extensions of time to file Tax Returns obtained in the ordinary
course).
 
(viii)      None of the Company or any of its Subsidiaries is a party to or
bound by (A) any Tax sharing, Tax allocation, Tax indemnity or similar agreement
or arrangement (other than any contract, agreement, or arrangement entered into
in the ordinary course of business the principal purpose of which does not
relate to Taxes) or (B) any closing agreement (within the meaning of Section
7121(a) of the Code (or any similar or analogous provision of state or local
Law)) or other ruling or written agreement with a Tax authority, in each case,
with respect to any material Taxes.
 
(ix)        The Company and each of its Subsidiaries has timely paid all
material amounts to the applicable Governmental Entity and timely filed all
material applicable reports or returns with the applicable Governmental Entity
as required pursuant to any escheatment, abandoned or unclaimed property Law.
 
(o)          Intellectual Property.
 
(i)        Section 5.1(o)(i) of the Company Disclosure Letter sets forth a list
of all registered or applied for patents, trademarks, and copyrights owned by
the Company or any of its Subsidiaries (“Registered IP”). All Registered IP that
is material to the conduct of the Company and its Subsidiaries, taken as a
whole, is subsisting and, to the Knowledge of the Company and in the
jurisdiction(s) where such Registered IP is issued or registered, is valid and
enforceable. Except as would not reasonably be expected to have a Company
Material Adverse Effect, the Company or one of its Subsidiaries is the exclusive
owner of the Registered IP, free and clear of all liens other than Permitted
Liens.
 
(ii)      Except as would not reasonably be expected to have a Company Material
Adverse Effect, each of the Company and its Subsidiaries owns, or has sufficient
rights to use, all Intellectual Property necessary for its business as currently
conducted (the “Company IP”), free and clear of all Liens, except for Permitted
Liens.
 
29

--------------------------------------------------------------------------------

(iii)      To the Knowledge of the Company and except as would not reasonably be
expected to have a Company Material Adverse Effect: (A) the Company and its
Subsidiaries have not since the Applicable Date infringed, misappropriated or
otherwise violated, and do not, infringe, misappropriate or otherwise violate,
the Intellectual Property rights of any third party and there are no pending
proceedings, administrative claims, litigation, suits, actions or investigations
alleging the same (B) no third party is infringing, misappropriating or
otherwise violating any Company IP owned by the Company or any of its
Subsidiaries, and (C) none of the Company nor any of its Subsidiaries has
received written notice from any third party alleging that the operation of the
business of the Company or any of its Subsidiaries infringes, misappropriates,
dilutes or otherwise violates the Intellectual Property of such third party.
 
(iv)        Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole:
(A) the Company and its Subsidiaries have implemented and maintained
commercially reasonable policies and procedures designed to protect the
security, integrity and privacy of Personal Data and backup, security and
disaster recovery technology and procedures, (B) the Company and its
Subsidiaries are in all material respects in compliance with applicable Laws and
Orders regarding the privacy and security of customer, employee and other
Personal Data and are compliant in all material respects with their respective
privacy policies, (C) to the Knowledge of the Company, there have not been any
incidents of, or third party claims related to, any theft, loss, security
breaches, unauthorized access to, or unauthorized disclosure or use of, any
Personal Data in the Company’s or any of its Subsidiaries’ possession and (D)
neither the Company nor any of its Subsidiaries has received since the
Applicable Date any written notice of any material claims, investigations
(including investigations by any Governmental Entity), or alleged violations of
any Laws and Orders with respect to Personal Data possessed by the Company or
any of its Subsidiaries.
 
(v)         Except as would not reasonably be expected to have a Company
Material Adverse Effect, since the Applicable Date, there have been no material
failures, crashes, or other adverse events affecting the Company Systems that
have materially and adversely affected the business of the Company or any of its
Subsidiaries. Except as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, to the Knowledge of the
Company, there are (A) no defects in any of the proprietary products or services
of the Company or any of its Subsidiaries that would prevent the same from
performing materially in accordance with the Company’s obligations to
counterparties under any Contract; and (B) no viruses, worms, Trojan horses or
similar disabling codes or programs in any of the same introduced by the Company
or any of its Subsidiaries or any of their respective employees in any such
product or service. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, the Company
and its Subsidiaries possess all source code and other materials (other than
Open Source Software) that embody Company IP owned by the Company or any of its
Subsidiaries and neither the Company nor any of its Subsidiaries has any duty or
obligation (whether present, contingent, or otherwise) to disclose, deliver,
license, or otherwise make available, any proprietary source code (excluding,
for clarity, any Open Source Software) that embodies Company IP owned by the
Company or any of its Subsidiaries to any third party, and neither the Company
nor any of its Subsidiaries has done the same.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and its Subsidiaries are in material
compliance with all terms and conditions of any license for Open Source
Software.
 
30

--------------------------------------------------------------------------------

(vi)        This Section 5.1(o) constitutes the exclusive representations and
warranties of the Company with respect to the subject matters set forth in this
Section 5.1(o).
 
(p)          Compliance with Health Regulatory Laws.
 
(i)          (A) Except as would not reasonably be expected to have a Company
Material Adverse Effect, the Company and its Subsidiaries are in compliance with
all applicable Health Regulatory Laws.  (B) Since the Applicable Date, neither
the Company nor any of its Subsidiaries has received any written notice,
including any whistleblower complaint or qui tam suit, from any Governmental
Entity regarding any material violation of any applicable Health Regulatory
Laws, nor, to the Knowledge of the Company, has any such notice, action or
assertion been filed or commenced, nor, has any Governmental Entity indicated an
intention to file or commence the same, against the Company or  any of its
Subsidiaries alleging that the Company or any of its Subsidiaries is not in
material compliance with the Health Regulatory Laws.
 
(ii)        Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any of their respective directors, officers, or
managing employees (as such term is defined in 42 U.S.C. § 1320a-5(b)), acting
on their behalf:
 
(A)         are or have been convicted of or pled nolo contendere to sufficient
facts regarding, any violation of a Health Regulatory Law, including any Law
applicable to a health care program defined in 42 U.S.C. §1320a-7b(f) (“Federal
Health Care Program”) or any other criminal offense that would result in
mandatory exclusion from Federal Health Care Programs;


(B)         are or have been excluded, suspended or debarred from participation
in, or are otherwise ineligible to participate in, any Federal Health Care
Program or listed on the General Services Administration-published list of
parties excluded from procurement programs and non-procurement programs;
 
(C)         have entered into any corporate integrity agreement, deferred
prosecution agreement, non-prosecution agreement, or similar agreement with any
Governmental Authority with respect to any actual or alleged violation of any
Health Regulatory Law;
 
(D)         have made, or are in the process of making, or are considering
making a voluntary self-disclosure as may be required or permitted under any
Health Regulatory Law; or
 
(E)          have knowingly made an untrue or fraudulent statement to any
Governmental Entity or knowingly failed to disclose a fact required to be
disclosed to a Governmental Entity.
 
31

--------------------------------------------------------------------------------

(iii)       Since the Applicable Date through the date of this Agreement,
neither the Company nor any of its Subsidiaries has received written notice from
any Governmental Entity indicating that the Company or any of its Subsidiaries
is subject to any sanctions or enforcement actions by any Governmental Entity
responsible for the oversight or enforcement of Health Regulatory Laws,
including any outstanding fines, injunctions, civil, administrative or criminal
penalties, settlement, investigations or suspensions, except where such
sanctions or enforcement action would not reasonably be expected to have a
Company Material Adverse Effect.  Except as would not, individually or in the
aggregate, reasonably be expected to be material to the Company and its
Subsidiaries, neither the Company nor any of its Subsidiaries is, nor from the
Applicable Date to the date of this Agreement has been:
 
(A)         subject to any reporting obligations pursuant to any settlement
agreement entered into with any Governmental Entity relating to alleged
non-compliance with any applicable Health Regulatory Laws; or
 
(B)       except for the Company’s and its Subsidiaries’ satisfaction of routine
requests made by Governmental Entities which do not impact the Company’s or its
Subsidiaries’ business or operations, a party to any agreement, settlement,
consent decree, monitoring agreement or other similar agreement with any
Governmental Entity addressing measures to satisfy compliance with any
applicable Health Regulatory Laws.
 
(iv)      Except as would not reasonably be expected to have a Company Material
Adverse Effect, the Company and each of its Subsidiaries is in compliance with
the Health Insurance Portability and Accountability Act of 1996, as amended by
the Health Information Technology for Economic and Clinical Health Act (Title
XIII of the American Recovery and Reinvestment Act of 2009), and any and all
implementing rules and regulations of a Governmental Entity as of the date
hereof (collectively, “HIPAA”), and all material business associate agreements
and other agreements pertaining to the protection of patient data or protected
health information.
 
(q)         Properties.  Neither the Company nor any of its Subsidiaries owns
any real property. Except as would not reasonably be expected to have a Company
Material Adverse Effect, (i) each lease, sublease or license (each, a “Lease”)
under which the Company or any of its Subsidiaries leases, subleases or licenses
any land, buildings, structures, improvements, fixtures or other interest in
real property (the “Leased Real Property”) is legal, valid, binding, enforceable
and in full force and effect, (ii) neither the Company nor any of its
Subsidiaries, nor to the Knowledge of the Company any other party to a Lease,
has violated any provision of, or taken or failed to take any act which, with
notice, lapse of time, or both, would constitute a breach or default under the
provisions of such Lease, and neither the Company nor any of its Subsidiaries
has received notice that it has breached, violated or defaulted under any
Lease.  Section 5.1(q) of the Company Disclosure Letter sets forth a complete
and correct list, as of the date hereof, of each Lease to which the Company or
any of its Subsidiaries is a party that is material to the Company and its
Subsidiaries, taken as a whole, including the identity of the lessor and lessee
and the address of each material parcel of Leased Real Property subject thereto.
The Leased Real Property identified in Section 5.1(q) of the Company Disclosure
Letter comprises all of the real property used in the business of the Company
and its Subsidiaries.
 
32

--------------------------------------------------------------------------------

(r)          Insurance.  Except as would not reasonably be expected to have a
Company Material Adverse Effect, all insurance policies of the Company and its
Subsidiaries relating to the business, assets and operations of the Company and
its Subsidiaries are in full force and effect, are sufficient to comply with
applicable Law and provide insurance in such amounts and against such risks as
the Company reasonably has determined to be prudent, taking into account the
industries in which the Company and its Subsidiaries operate, and no notice of
cancellation or modification has been received by the Company or any of its
Subsidiaries, and to the Knowledge of the Company there is no existing default
or event which with the giving of notice or lapse of time or both, would
constitute a default by the Company or its Subsidiaries thereunder and all
premiums due thereunder on or prior to the date hereof have been paid.  As of
the date of this Agreement, there is no material claim by the Company or any of
its Subsidiaries pending under any such insurance policy as to which coverage
has been questioned, denied or disputed by the underwriters of such policies.
 
(s)          Financial Advisor Opinion.  The board of directors of the Company
has received an oral opinion from BofA Securities, Inc. (“BofA”), to be
confirmed by delivery of a written opinion, dated as of July 12, 2020, to the
effect that, as of the date of such opinion and based upon and subject to the
various assumptions and limitations set forth therein, the Merger Consideration
or Offer Price to be received by holders of Class A Shares (other than holders
of Excluded Shares or Dissenting Shares) pursuant to this Agreement is fair,
from a financial point of view, to such holders. A copy of such opinion will be
made available to Parent solely for informational purposes promptly following
the execution of this Agreement.
 
(t)          Brokers and Finders.  The Company has not employed any broker or
finder or incurred any liability for any brokerage fees, commissions or finders’
fees in connection with the Offer, the Merger or the other transactions
contemplated in this Agreement, except that the Company has engaged BofA as the
Company’s financial advisor, the financial arrangements with which have been
disclosed in writing to Parent on or prior to the date of this Agreement.
 
(u)          Related Party Transactions.  Since the Applicable Date, other than
the relationships and contracts that will be terminated pursuant to the Exchange
Agreement and the TRA Termination Agreement, no event has occurred and no
relationship exists that would be required to be disclosed under Item 404 of
Regulation S-K promulgated by the SEC Agreement.
 
(v)        Reserves. The aggregate claims reserves of Benefytt, LLC (including
reserves established under Law or otherwise for payment of benefits, losses,
claims, expenses and similar purposes (including claims litigation) with respect
to its insurance business) were determined, in all material respects, in
accordance with generally accepted actuarial standards and meet, in all material
respects, the requirements of applicable Law with respect to the establishment
of claims reserves.
 
33

--------------------------------------------------------------------------------

(w)        No Other Representations and Warranties.  Except for the express
representations and warranties of the Company contained in this Agreement and
the Transaction Documents to which the Company is a party, the Company is not
making and has not made and no other Person is making or has made on behalf of
the Company, any express or implied representation or warranty in connection
with this Agreement or the transactions contemplated hereby; and neither the
Company nor any Person on behalf of the Company is making, or has made, any
express or implied representation or warranty with respect to the Company or any
of its Subsidiaries or their respective businesses or with respect to any other
information made available to Parent or Merger Sub or their representatives in
connection with the transactions contemplated by this Agreement.  Except for the
representations and warranties expressly set forth in this Agreement and the
Transaction Documents to which the Company is a party the Company hereby
disclaims and shall have no liability or responsibility for any and all
projections, forecasts, estimates, financial statements, financial information,
appraisals, statements, promises, advice, data or information made, communicated
or furnished (orally or in writing, including electronically) to Parent or any
of Parent’s Affiliates or any Representatives of Parent or any of Parent’s
Affiliates, including omissions therefrom.  Without limiting the foregoing, the
Company makes no representation or warranty of any kind whatsoever, express or
implied, written or oral, at law or in equity, to Parent or any of its
Affiliates or any Representatives of Parent of any of its Affiliates regarding
the success, profitability or value of the Company.  Notwithstanding the
foregoing, nothing herein shall limit the right of Parent to rely on the
representations and warranties of the Company expressly set forth in this
Agreement and the Transaction Documents to which the Company is a party.
 
5.2        Representations and Warranties of Parent and Merger Sub.  Except as
set forth in the corresponding sections or subsections of the disclosure letter
delivered to the Company by Parent at the time of entering into this Agreement
(the “Parent Disclosure Letter”) (it being understood that any disclosure set
forth in one section or subsection of the Parent Disclosure Letter shall be
deemed to be disclosed with respect to, and shall be deemed to apply to and
qualify, the section or subsection of this Agreement to which it corresponds and
each other section or subsection of this Agreement to the extent it is
reasonably apparent on the face of such disclosure that such disclosure also
applies to and qualifies such other section or subsection of this Agreement),
Parent and Merger Sub hereby represent and warrant to the Company as follows:
 
(a)         Organization, Good Standing and Qualification.  Each of Parent and
Merger Sub (i) is a legal entity duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization, (ii) has
all requisite corporate or similar power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted,
and (iii) is in good standing as a foreign legal entity (to the extent such
concept is recognized under applicable Law) in each jurisdiction where the
ownership, leasing or operation of its assets or properties or conduct of its
business requires such qualification, except in the cases of (ii) and (iii)
where the failure to be so qualified or in good standing, or to have such power
or authority, would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect.  Prior to the date of this
Agreement, Parent has made available to the Company complete and correct copies
of the certificate of incorporation and bylaws of Parent and certificate of
incorporation and bylaws of Merger Sub, in each case as amended to and in effect
on the date of this Agreement.
 
34

--------------------------------------------------------------------------------

(b)       Ownership of Merger Sub.  The authorized capital stock of Merger Sub
consists of 1,000 Merger Sub Shares. As of the date of this Agreement, there are
1,000 Merger Sub Shares issued and outstanding, all of which were duly
authorized and are validly issued, fully paid and non-assessable.  All of the
issued and outstanding capital stock of Merger Sub is, and at the Effective Time
will be, owned, directly or indirectly, by Parent, and there are (A) no other
shares of capital stock or securities of Merger Sub existing, issued or
outstanding, (B) no securities of Merger Sub convertible into or exchangeable or
exercisable for equity securities or other securities of Merger Sub or any other
Person and (C) no options or other rights to acquire from Merger Sub, and no
obligations of Merger Sub to issue, any securities or securities convertible
into or exchangeable or exercisable for any securities of Merger Sub.  Merger
Sub was formed solely for purposes of engaging in the transactions contemplated
by this Agreement and has not conducted any business prior to the date of this
Agreement and does not have any assets, liabilities or obligations of any nature
other than those incident to its formation, and prior to the Effective Time will
not have engaged in any business and will not have any assets, liabilities or
obligations other than those arising pursuant to this Agreement and the
transactions contemplated hereby, including the Merger.
 
(c)         Corporate Authority; Approval.  Each of Parent and Merger Sub have
all requisite corporate power and authority and each has taken all corporate
action necessary in order to execute and deliver this Agreement, to perform its
obligations under this Agreement and to consummate the other transactions
contemplated hereby, including the Offer and the Merger (subject, in the case of
Merger Sub, to obtaining the approval contemplated by Section 6.16).  This
Agreement has been duly executed and delivered by Parent and Merger Sub and
(assuming the due and valid execution hereof by the Company) constitutes a valid
and binding agreement of Parent and Merger Sub, enforceable against each of
Parent and Merger Sub in accordance with its terms, subject to the Bankruptcy
and Equity Exception.  The approval of Parent as the sole stockholder of Merger
Sub that is to be delivered pursuant to Section 6.16 is the only vote or
approval required in order for Parent and Merger Sub to execute and deliver this
Agreement, to perform their obligations under this Agreement, or to consummate
the transactions contemplated hereby, including the Offer and the Merger, on the
terms and subject to the conditions of this Agreement.
 
(d)          Governmental Filings; No Violations.
 
(i)          Other than (A) the filing of the Certificate of Merger pursuant to
Section 1.4, (B) as required under the HSR Act in connection with the Offer or
the Merger, (C) as set forth on Section 5.2(d)(i)(C) of the Parent Disclosure
Letter (the “Parent Required Regulatory Law Filings” and, together with the
Company Required Regulatory Law Filings, the “Required Regulatory Law Filings”),
(D) any filings with the SEC required to be made pursuant to Section 1.1(f) or
(g) of this Agreement and (E) such filings notices, reports, consents,
registrations, approvals, permits expirations of waiting periods or
authorizations that the failure to give, make or obtain would not, individually
or in the aggregate, have or reasonably be expected to have a Parent Material
Adverse Effect, no filings, notices and/or reports are required to be made by
Parent or Merger Sub or their Subsidiaries with, nor are any consents,
registrations, approvals, permits, expirations of waiting periods or
authorizations required to be obtained by Parent or Merger Sub or their
Subsidiaries from, any Governmental Entity in connection with the execution,
delivery and performance of this Agreement or the consummation by Parent and
Merger Sub of the Offer, the Merger and the other transactions contemplated
hereby.
 
35

--------------------------------------------------------------------------------

(ii)         The execution, delivery and performance of this Agreement by Parent
and Merger Sub does not, and the consummation by Parent and Merger Sub of the
Merger and the other transactions contemplated hereby will not, (A) contravene
or constitute or result in a breach or violation of, or a default under, the
respective certificates of incorporation or bylaws of Parent and Merger Sub, (B)
with or without the lapse of time or the giving of notice or both, result in a
breach or violation of or constitute a default under, permit any termination,
cancellation, or modification (or right of termination, cancellation, or
modification) of or right to payment of additional fees under, create or
accelerate any obligations under, or result in the creation of a Lien on any of
the assets of Parent or any of its Subsidiaries pursuant to, any Contract
binding upon Parent or any of its Subsidiaries, or (C) assuming the filings,
notices, reports, consents, registrations, approvals, permits, expirations of
waiting periods and authorizations referred to in Section 5.2(d)(i) are made or
obtained, contravene, conflict with or result in any violation under any Law,
Order or License to which Parent or any of its Subsidiaries is subject, except,
in the case of clauses (B) and (C), for any such breaches, violations, defaults,
terminations, cancellations, modifications, payments, accelerations, creations,
changes, contraventions, or conflicts that would not, individually or in the
aggregate, reasonably be expected to have a Parent Material Adverse Effect.
 
(e)          Litigation. As of the date of this Agreement, there are no
Proceedings pending or, to the Knowledge of Parent, threatened against Parent or
Merger Sub that seek to enjoin, or that would reasonably be expected to have the
effect of preventing or making illegal, any of the transactions contemplated by
this Agreement, or that, individually or in the aggregate, would otherwise
reasonably be expected to have a Parent Material Adverse Effect.
 
(f)        Brokers and Finders.  Parent has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the Offer, the Merger or the other transactions contemplated by
this Agreement, except that Parent has employed SunTrust Robinson Humphrey, Inc.
as its financial advisor and incurred or will incur liability to such financial
advisor.
 
(g)          Financial Ability.
 
(i)          Assuming the funding of the full amount of the Financing pursuant
to the terms of the Commitment Letters (assuming that all rights to flex the
terms of the Debt Financing are exercised to their maximum extent), Parent will
have as of the Effective Time, sufficient cash on hand (x) for the satisfaction
of all of Parent’s and Merger Sub’s obligations under this Agreement required to
be paid by Parent or Merger Sub at the Effective Time, including, without
limitation, the payment of the Offer Acceptance Consideration, the aggregate
Merger Consideration, all other amounts payable by Parent or Merger Sub pursuant
to Article IV, (y) to pay off, satisfy, terminate and discharge the Existing
Credit Facility, including the release of any guarantees relating thereto and
the release of any Liens or other security thereunder (the “Debt Payoff”), and
(z) to pay all fees and expenses required to be paid by Parent, Merger Sub or
the Surviving Corporation on the Closing Date in connection with the
transactions contemplated by this Agreement (such amount, the “Required
Financing Amount”).
 
36

--------------------------------------------------------------------------------

(ii)         Simultaneous with the execution of this Agreement, Parent has
delivered to the Company (A) a correct and complete copy of a fully executed
debt commitment letter, addressed to Merger Sub from the lenders party thereto
(together with their permitted successors and assigns, and any lenders that
become a party thereto pursuant to amendments, restatements and joinders, in
each case in accordance with the terms hereof and thereof (collectively, the
“Lenders”)) and dated the date hereof, together with all related term sheets,
fee letters and side letters (if any), including with respect to all related
“market flex” rights (each as customarily redacted to remove any fees and other
economic terms, none of which would result in any additional conditionality to
the availability of the financing contemplated thereby, adversely impact the
enforceability (or alter the termination provisions thereof) or reduce the
aggregate principal amount of the financing contemplated thereby (other than the
implementation of additional upfront fees as expressly set forth therein)) (in
each case, together with all exhibits, schedules, annexes, supplements and term
sheets forming part thereof, and as replaced, amended or modified only in
accordance with Section 6.15, the “Bank Commitment Letter”) pursuant to which
the Lenders have committed to provide Parent with debt financing in the
aggregate amount set forth therein (the “Bank Financing”) and (B) a correct and
complete copy of a fully executed preferred stock commitment letter, addressed
to Daylight Beta Intermediate Corp., a Delaware corporation (the “Issuer”), and
a direct or indirect parent company of Parent, from the purchasers party thereto
(together with their permitted successors and assigns, and any purchasers that
become a party thereto pursuant to amendments, restatements and joinders, in
each case in accordance with the terms hereof and thereof (collectively, the
“Purchasers” and, together with the Lenders, collectively, the “Debt Commitment
Parties”) and dated the date hereof, together with all related term sheets, fee
letters and side letters (if any) (each as customarily redacted to remove any
fees and other economic terms, none of which would result in any additional
conditionality to the availability of the financing contemplated thereby,
adversely impact the enforceability (or alter the termination provisions
thereof) or reduce the aggregate principal amount of the financing contemplated
thereby) (in each case, together with all exhibits, schedules, annexes,
supplements and term sheets forming part thereof, and as replaced, amended or
modified only in accordance with Section 6.15, the “Preferred Stock Commitment
Letter” and, together with the Bank Commitment Letter, the “Debt Commitment
Letters”), pursuant to which the Purchasers have committed to purchase from the
Issuer preferred stock with the initial liquidation preference set forth therein
(the “Preferred Stock Financing” and, together with the Bank Financing,
collectively, the “Debt Financing”), the proceeds of which will be used, in
whole or in part, to fund Parent’s payment of the Offer Acceptance
Consideration, the Merger Consideration and other amounts payable by Parent or
Merger Sub pursuant to this Agreement and related fees and expenses.
 
37

--------------------------------------------------------------------------------

(iii)         Simultaneous with the execution of this Agreement, Parent has
delivered to the Company a correct and complete copy of a fully executed
commitment letter addressed to Parent from Madison Dearborn Capital Partners
VIII-A, L.P, Madison Dearborn Capital Partners VIII-C, L.P., Madison Dearborn
Capital Partners VIII Executive-A, L.P., each a Delaware limited partnership
(collectively, the “Equity Investor”) and dated as of the date hereof (as
amended or modified only in accordance with Section 6.15, the “Equity Commitment
Letter” and, together with the Debt Commitment Letters, the “Commitment
Letters”), pursuant to which the Equity Investor has committed, subject to the
terms and conditions thereof, to provide equity financing to fund a portion of
the Offer Acceptance Consideration, the Merger Consideration and other amounts
payable hereunder through an investment in the aggregate amount set forth
therein (the “Equity Financing” and, together with the Debt Financing, the
“Financing”).  The aggregate amount of the Financing set forth in the Commitment
Letters is sufficient to fund the Required Financing Amount when required
pursuant to this Agreement.
 
(iv)         As of the date of this Agreement, the Equity Commitment Letter is a
legal, valid and binding obligation of the parties thereto, is in full force and
effect, and is enforceable against the parties thereto in accordance with its
terms, subject only to the Bankruptcy and Equity Exception.  As of the date of
this Agreement, each Debt Commitment Letter is a legal, valid and binding
obligation of the Issuer or Merger Sub, as applicable, to the Knowledge of
Parent, the other parties thereto, is in full force and effect, and is
enforceable against the parties thereto in accordance with its terms, subject
only to the Bankruptcy and Equity Exception.
 
(v)          There are no side letters or other Contracts to which Parent or any
of its Affiliates is a party relating to the Financing other than (A) as
expressly set forth in the Commitment Letters or provided to the Company on or
prior to the date hereof and (B) customary engagement letter(s) or nondisclosure
agreement(s) or other Contracts that do not adversely impact the conditionality,
availability or aggregate amount of the Financing.
 
(vi)         The Equity Commitment Letter provides, and will continue to
provide, that the Company is a third party beneficiary thereof and is entitled
to enforce such agreement to the extent provided therein, and that Parent and
the Equity Investor have waived any defenses to the enforceability of such third
party beneficiary rights, in each case in accordance with its terms and subject
to the limitations set forth therein and herein, including Section 9.13
(Specific Performance).
 
38

--------------------------------------------------------------------------------

(vii)      As of the date of this Agreement, (A) none of the Commitment Letters
has been amended, restated or otherwise modified (and no such amendment,
restatement or modification is contemplated) and (B) the respective commitments
set forth in the Commitment Letters have not been reduced, withdrawn, rescinded,
amended, restated or otherwise modified in any respect (and no such reduction,
withdrawal, rescission, amendment, restatement or modification is contemplated
by Parent or, to the Knowledge of Parent, any other party thereto), in each case
except in connection with any amendments, restatements or modifications to
effectuate any "market flex" terms contained in the Debt Commitment Letters or
to add additional lenders, arrangers or agents thereto and re-allocate the
commitments among such Persons in each case as provided for therein).  As of the
date of this Agreement, none of Parent, the Issuer or Merger Sub is in breach of
or default under any Commitment Letter to which it is a party, and no event has
occurred which would (or that with notice or lapse of time or both would) result
in a breach of, or constitute a default by Parent, the Issuer or Merger Sub, as
applicable, under, any term or condition in the Commitment Letter to which it is
a party, and to the Knowledge of Parent, no other party thereto is in breach of
or default under any of the Commitment Letters and no event has occurred which
would (or with notice or lapse of time or both would) constitute a breach of, or
a default by, any such party under any term of or condition in the Commitment
Letters, or otherwise result in any portion of the Financing contemplated
thereby to be unavailable or materially delayed. As of the date of this
Agreement, no party to any Commitment Letter has notified Parent of its
intention to terminate such Commitment Letter in whole or in part prior to the
Closing Date or not to provide any portion of the Financing contemplated
thereby.  There are no conditions precedent related to the funding of the full
amount of the Financing other than as expressly set forth in the Commitment
Letters.  As of the date hereof, Parent (x) is not aware of any fact or
occurrence that makes any of the representations or warranties of Parent, the
Issuer or Merger Sub, as applicable, in any of the Commitment Letters inaccurate
(taking into account any qualifiers as to knowledge and materiality in such
representations and warranties), (y) has no reason to believe that it will be
unable to satisfy on a timely basis any condition to be satisfied by it , the
Issuer or Merger Sub, as applicable, contained in the Commitment Letter to which
it is a party and (y) has no reason to believe that the Required Financing
Amount will not be available to Parent on the Closing Date, including any reason
to believe that either the Equity Investor or the Debt Commitment Parties will
not perform their respective funding obligations under the Commitment Letters to
which they are a party in accordance with their respective terms and
conditions.  Each of Parent, the Issuer, and Merger Sub, as applicable, has
fully paid any and all commitment fees and other fees required by the Debt
Commitment Letter to which it is a party to be paid as of the date of this
Agreement, and will pay (or cause to be paid) in full any and all other
commitment fees and other fees required to be paid thereunder as and when they
become payable in accordance with the terms thereof.
 
(h)          Limited Guarantee.  Concurrently with the execution of this
Agreement, Parent has delivered to the Company the Limited Guarantee.  As of the
date of this Agreement, the Limited Guarantee is in full force and effect and is
a valid and binding obligation of the Guarantor and enforceable against the
Guarantor in accordance with its terms and no event has occurred which, with or
without notice, lapse of time or both, would or would reasonably be expected to
constitute a default on the part of the Guarantor under the Limited Guarantee.
 
(i)       No Ownership of Company Common Stock. As of the date of this
Agreement, none of Parent or Merger Sub or their respective Subsidiaries,
Affiliates or associates beneficially owns any Class A Shares or Class B Shares
or has any rights to acquire any shares of capital stock of the Company (except
pursuant to this Agreement).
 
39

--------------------------------------------------------------------------------

(j)          Disclosure. None of the Offer Documents will, at the time such
document is filed with the SEC, at any time such document is amended or
supplemented or at the time such document is first published, sent or given to
the Company’s stockholders, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. None of the information with respect to Parent
or Merger Sub supplied or to be supplied by or on behalf of Parent or Merger Sub
or any of their Subsidiaries specifically for inclusion or incorporation by
reference in the Schedule 14D-9 will, at the time such document is filed with
the SEC, at any time such document is amended or supplemented or at the time
such document is first published, sent or given to the Company’s stockholders,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, none of Parent or Merger Sub makes
any representation or warranty with respect to statements made or incorporated
by reference therein based on information supplied in writing by or on behalf of
the Company specifically for inclusion or incorporation by reference in the
Offer Documents.
 
(k)        No Other Representations and Warranties.  Except for the
representations and warranties of Parent and Merger Sub contained in this
Agreement and the Transaction Documents to which the Parent or Merger Sub is a
party, neither Parent nor Merger Sub is making and has made, and no other Person
is making or has made on behalf of Parent and Merger Sub, any express or implied
representation or warranty in connection with this Agreement or the transactions
contemplated hereby; and neither Parent nor Merger Sub nor any person on behalf
of Parent and Merger Sub is making any express or implied representation or
warranty with respect to Parent and Merger Sub or with respect to any other
information made available to the Company in connection with the transactions
contemplated by this Agreement.
 
(l)          Access to Information; Disclaimer.  Parent and Merger Sub each
acknowledges and agrees that it (i) has had an opportunity to discuss the
business of the Company and its Subsidiaries and with the management of the
Company, (ii) has had reasonable access to (A) the books and records of the
Company and its Subsidiaries and (B) the documents made available by the Company
for purposes of the transactions contemplated by this Agreement, (iii) has been
afforded the opportunity to ask questions of and receive answers from officers
of the Company and (iv) has conducted its own independent investigation of the
Company and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, and has not relied on any representation, warranty or other
statement by any Person on behalf of the Company or any of its Subsidiaries,
other than the representations and warranties of the Company contained in
Section 5.1 of this Agreement and the Transaction Documents to which the Company
is a party, and that all other representations and warranties are specifically
disclaimed. Without limiting the foregoing, except for the express
representations and warranties contained in Section 5.1 of this Agreement and
the Transaction Documents to which the Company is a party, each of Parent and
Merger Sub further acknowledges and agrees that none of the Company or any of
its Affiliates or any of their respective equityholders, directors, officers,
employees, Affiliates, advisors, agents or other Representatives has made any
representation or warranty concerning the Company or any of the transactions
contemplated by this Agreement, including any estimates, projections, forecasts,
business plans or other forward-looking information regarding the Company, its
Subsidiaries or their respective businesses and operations.
 
40

--------------------------------------------------------------------------------

ARTICLE VI
 
COVENANTS
 
6.1          Interim Operations.
 
(a)        Conduct of Business of the Company. During the period beginning from
and after the execution of this Agreement and ending on the earlier of the
Effective Time and the termination of this Agreement in accordance with its
terms (the “Pre-Closing Period”), except to the extent (1) consented to or
approved by Parent in writing (such consent or approval not to be unreasonably
withheld, conditioned or delayed), (2) required by applicable Law, (3) required
by this Agreement or (4) otherwise disclosed in Section 6.1(a) of the Company
Disclosure Letter, the Company shall use its reasonable best efforts to (i)
conduct its business and the business of its Subsidiaries in the ordinary course
of business, (ii) preserve intact its business organization, operations, assets,
goodwill and relationships with material customers, carriers, suppliers,
licensors, licensees, distributors, officers, employees and other third parties
and (iii) operate its business and the business of its Subsidiaries in
accordance with applicable Law.  Without limiting the generality of the
foregoing, during the Pre-Closing Period, except (A) as required by applicable
Law, (B) as Parent may consent to or approve in writing (such consent or
approval not to be unreasonably withheld, conditioned or delayed in the cases of
clauses (v), (vii)- (ix), (xi)-(xiii), (xv), (xvii)-(xx)), (C) as disclosed in
the applicable subsection of Section 6.1(a) of the Company Disclosure Letter or
(D) as required by this Agreement or any other Transaction Document, the Company
shall not and will not permit any of its Subsidiaries to:
 
(i)          amend its certificate of incorporation or bylaws (or comparable
governing documents) (other than amendments to the governing documents of any
wholly owned Subsidiary of the Company that would not reasonably be expected to
prevent, materially delay or materially impair the Offer, the Merger or the
consummation of the other transactions contemplated by this Agreement);
 
(ii)       take actions to (A) adjust, split, combine, subdivide or reclassify
any shares of capital stock, or (B) repurchase, redeem or otherwise acquire any
shares of its capital stock or other equity interests or any securities
convertible into or exchangeable or exercisable for any shares of its capital
stock or other equity interests (other than (I) pursuant to the cashless
exercise of Company Options or the forfeiture of, or withholding of Taxes with
respect to, any Company Equity Awards, or otherwise pursuant to the Company
Stock Plan or any outstanding Company Equity Awards in accordance with their
terms as of the date of this Agreement and (II) in connection with the exchange
of Series B Membership Interests for Class A Shares in accordance with the
Company Certificate of Incorporation, the Operating Agreement and the Existing
Exchange Agreement);
 
(iii)      establish a record date for, declare, set aside or pay any dividend
or distribution payable in cash, stock or property (or any combination thereof)
in respect of any shares of its capital stock or other equity interests or make
any other actual, constructive or deemed distribution in respect of the shares
of capital stock or other equity or voting interest (except for any dividends or
distributions paid by a direct or indirect wholly owned Subsidiary of the
Company to another direct or indirect wholly owned Subsidiary of the Company or
to the Company);
 
(iv)        merge or consolidate with or into any other Person, or restructure,
reorganize, recapitalize, consolidate or completely or partially liquidate
(other than mergers among, or the restructuring, reorganization or liquidation
of any wholly owned Subsidiaries of the Company that would not reasonably be
expected to prevent, materially delay or materially impair the Offer, the Merger
or the other transactions contemplated by this Agreement);
 
41

--------------------------------------------------------------------------------

(v)        except as required by the existing terms of a Company Plan listed on
Section 5.1(h)(i) of the Company Disclosure Letter, (A) increase the
compensation or benefits payable to any current or former employee, director, or
individual service provider of the Company or any of its Subsidiaries, other
than increases in base salary or fees for employees or independent contractors
with annual base salary or annual fees below $250,000 (after giving effect to
such increases) in the ordinary course of business consistent with past practice
that does not exceed 5% on an individual basis or $50,000 in the aggregate; (B)
grant any new equity-based awards, or amend or modify the terms of any such
outstanding awards under the Company Stock Plan, (C) grant any extraordinary
bonus (including any change of control, transaction or other similar bonus) to
any director or executive officer of the Company or its Subsidiaries, (D) enter
into any new agreement providing for severance, other than as required under a
Company Plan listed on Section 5.1(h)(i) of the Company Disclosure Letter, (E)
make any change to any Company Plan that would materially increase the costs to
the Company or any of its Subsidiaries in respect of such Company Plan, or
establish, enter into, terminate or materially amend any Company Plan (or any
plan, agreement or arrangement that would be a Company Plan if in existence on
the date hereof, other than as permitted under subsections (A)-(D) hereof or
routine changes to health and welfare plans in the ordinary course of business
that do not result in any material increase in costs to the Company in the
aggregate), or (F) accelerate the payment, funding or timing of any compensation
due under any Company Plan or otherwise;
 
(vi)       (A) incur any Indebtedness, except (x) in the ordinary course of
business, borrowings under the Existing Credit Facility as in effect on the date
of this Agreement, (y) Indebtedness solely between or among the Company and its
wholly owned Subsidiaries and (z) letters of credit, bank guarantees, security
or performance bonds or similar credit support instruments and overdraft
facilities or cash management programs, in each case issued, made or entered
into in the ordinary course of business which in the aggregate do not exceed
$10,000,000, (B) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person, except with respect to obligations of the Company and its
wholly owned Subsidiaries, (C) mortgage, pledge or place a Lien (other than
Permitted Liens) upon any material properties or material assets (whether
tangible or intangible) of the Company or any of its Subsidiaries (including
capital stock of any of its Subsidiaries and Intellectual Property), or (D) make
(i) voluntary prepayment or (ii) any amortization payment of the outstanding
term loan under the Existing Credit Facility other than scheduled amortization
payments not in excess of the amount and only at the time(s) required by the
terms of the Existing Credit Facility (as in effect on the date of this
Agreement);
 
(vii)       make or commit to any capital expenditures other than in the
ordinary course of business and which do not exceed $1,000,000, in the
aggregate;
 
42

--------------------------------------------------------------------------------

(viii)     other than in the ordinary course of business (and except for any
such transactions solely by and among any wholly owned Subsidiaries of the
Company) and for properties or assets with fair market value which do not exceed
$2,000,000, individually and $5,000,000, in the aggregate, transfer, lease,
license, sell, abandon, assign or otherwise dispose of any properties or assets
(whether tangible or intangible) of the Company or any of its Subsidiaries
(including capital stock of any of its Subsidiaries and Intellectual Property);
 
(ix)        disclose any material confidential information (including source
code) of the Company or any of its Subsidiaries to any Person, other than in the
ordinary course of business consistent with past practice pursuant to a written
confidentiality agreement;
 
(x)         issue, deliver, sell, or grant, or commit to issue, sell or grant
any Company Securities or shares of capital stock or other equity interests of
any of the Company’s Subsidiaries, or any securities convertible into or
exchangeable or exercisable for such shares or equity interests, or any options,
warrants or other rights to acquire any such shares or equity interests, except
(A) for any Class A Shares issued pursuant to Company Equity Awards outstanding
on the date of this Agreement, in accordance with the terms of such awards and
the Company Stock Plan as of the date of this Agreement or as required by the
Exchange Agreement, (B) by wholly owned Subsidiaries to the Company or to any
other wholly owned Subsidiary of the Company, Agreement and (C) in connection
with the exchange of Series B Membership Interests for Class A Shares in
accordance with the Company Certificate of Incorporation, the Operating
Agreement and the Existing Exchange Agreement;
 
(xi)       spend or commit to spend in excess of $2,500,000 individually or
$5,000,000 in the aggregate to acquire or invest in any business (including any
equity interests therein) or other assets or real property, whether by merger,
consolidation, purchase of stock, property or assets or otherwise (other than
(A) any transaction solely among the Company and/or any of its wholly owned
Subsidiaries, and (B) for assets that are used in the ordinary course of
business);
 
(xii)       (A) make any material change with respect to the Company’s financial
accounting policies or procedures or (B)  revalue in any material respect any of
its properties or assets, including writing-off notes or accounts receivable,
other than in the ordinary course of business, in each case, except as required
by changes in GAAP (or any interpretation thereof) or by applicable Law;
 
(xiii)      enter into any new line of business (other than any line of business
that is reasonably ancillary to and a reasonably foreseeable extension of any
line of business conducted by the Company as of the date of this Agreement);
 
(xiv)     make any loans, advances or capital contributions to, or investments
in, any Person (other than loans, advances or capital contributions to the
Company or any direct or indirect wholly owned Subsidiary of the Company or loan
or advances to service providers of the Company or any of its Subsidiaries in
the ordinary course of business);
 
43

--------------------------------------------------------------------------------

(xv)       (A) amend, waive or modify in any material respect or terminate
(excluding terminations upon expiration of the term thereof in accordance with
the terms thereof) any Material Contract (including the Existing Credit
Facility) or (B) enter into any Contract that would have been a Material
Contract had it been entered into prior to the date of this Agreement unless it
is on terms substantially consistent with, or on terms more favorable to the
Company or its Subsidiaries than, either a Contract it is replacing or a form of
such Material Contract made available to Parent prior to the date hereof;
provided that the foregoing shall not prohibit or restrict the ability of the
Company or its wholly owned Subsidiaries to take any action described in this
Section 6.1(a)(xv) with respect to Contracts solely between or among the Company
and/or one or more of its wholly owned Subsidiaries;
 
(xvi)    settle, compromise or propose to settle or compromise any Proceedings
involving or against the Company or any of its Subsidiaries, other than
settlements or compromises (A) involving a monetary payment not in excess of
$1,000,000 individually or $3,000,000 in the aggregate or any de minimis
injunctive or equitable relief or restrictions on the business activities of the
Company and its Subsidiaries and (B) for amounts not in excess of the Company’s
available insurance coverage as of the date hereof and, in each case, not with a
Governmental Entity;
 
(xvii)     (A) enter into, negotiate, modify or extend any CBA or (B) recognize
or certify any labor union, labor organization, or group of employees as the
bargaining representative for any employees of the Company or its Subsidiaries;
 
(xviii)     implement or announce any employee layoffs, plant closings,
reductions in force, furloughs, temporary layoffs, salary or wage reductions,
work schedule changes or other such actions that implicate the WARN Act;
 
(xix)       hire, engage, furlough, temporarily layoff or terminate (without
cause)  any officer or senior manager;
 
(xx)     waive or release any noncompetition, nonsolicitation, nondisclosure,
noninterference, nondisparagement, or other restrictive covenant obligation of
any person (other than a service provider of the Company or a Subsidiary), or
enter into any such obligation binding on the Company or its Subsidiaries;
 
(xxi)      make, revoke or change any material Tax election, settle or
compromise any liability or assessment with respect to any material Taxes,
surrender any claim for a refund of material Taxes, adopt or change (or make a
request to any Governmental Entity to change) any material method of accounting
for Tax purposes, amend any material Tax Return, enter into any closing
agreement with respect to any material Taxes or file any material Tax Return in
a manner inconsistent with past practice; or
 
(xxii)      agree or commit to do any of the foregoing.
 
44

--------------------------------------------------------------------------------

(b)         Conduct of Business of Parent and Merger Sub. During the Pre-Closing
Period, Parent and Merger Sub shall not, without the prior written consent of
the Company, take (or permit any Subsidiary of Parent to take) any action that
is intended, or would reasonably be expected, individually or in the aggregate,
to result in any conditions to the Merger not being satisfied prior to the
Outside Date, provided that, notwithstanding anything herein to the contrary,
Section 1.1, Section 6.15 and Section 6.5 shall be Parent and Merger Sub’s sole
and exclusive obligations with respect to the subject matter hereof.
 
6.2         Acquisition Proposals.
 
(a)          No Solicitation or Negotiation.
 
(i)         Except as permitted by this Section 6.2, the Company shall not, and
shall cause its and its Subsidiaries’ directors, officers and employees not to,
and shall use its reasonable best efforts to cause its and any of its
Subsidiaries’ investment bankers, attorneys, accountants and other advisors or
representatives (collectively, “Representatives”) not to, directly or
indirectly:
 
(A)         solicit, initiate, knowingly encourage or knowingly facilitate
(including by way of providing information), or take any action designed to lead
to, any inquiries, indication of interest or the making of any proposal or offer
that constitutes, or would reasonably be expected to lead to, an Acquisition
Proposal;
 
(B)          continue, knowingly encourage, knowing facilitate, or otherwise
participate in any discussions or negotiations with any Person regarding any
Acquisition Proposal; or
 
(C)       knowingly provide any information or data concerning the Company or
any of its Subsidiaries to any Person in connection with any Acquisition
Proposal.
 
(ii)      The Company shall, and the Company shall cause its Subsidiaries and
shall instruct its and their Representatives to, (x) immediately cease and cause
to be terminated any discussions and negotiations with any Person conducted
heretofore with respect to any Acquisition Proposal, or proposal, offer, inquiry
or indication of interest that would reasonably be expected to lead to an
Acquisition Proposal, (y) immediately terminate all physical and electronic data
room access previously granted to any such Person or its representatives and
request the prompt return or destruction of any confidential information
provided to any such Person or its Representatives, and (z) not waive any
standstill, confidentiality, or similar provision to which the Company or any of
its Subsidiary is a party; provided that nothing in this Agreement shall
restrict the Company from permitting a Person to request the waiver of a
“standstill” or similar obligation solely to make an unsolicited and nonpublic
Acquisition Proposal in compliance with this Section 6.2 or from granting such a
waiver, in each case, to the extent that (A) such waiver is required for such
Person to make an unsolicited and nonpublic Acquisition Proposal to the Company
in compliance with this Section 6.2 and (B) the Company’s board of directors has
determined in good faith after consultation with its outside legal counsel that
such waiver is necessary to comply with the directors’ fiduciary duties under
applicable Law. Any failure to comply with the Company’s instructions required
under this Section 6.2(a)(ii) by any of the Company’s or its Subsidiary’s
Representatives shall be deemed to be a breach of this Agreement by the Company.
 
45

--------------------------------------------------------------------------------

(b)        Discussions.  Notwithstanding anything to the contrary in Section
6.2(a) or elsewhere in this Agreement, prior to the Offer Acceptance Time and
after giving written notice to Parent, the Company may (and may permit its
Representatives to), if the Company receives an unsolicited written Acquisition
Proposal after the date of this Agreement that is not preceded by a breach of
Section 6.2(a) or Section 6.2(e) and that the Company’s board of directors
reasonably believes is bona fide and determines in good faith, based on the
information then available and after consultation with outside legal counsel and
an independent financial advisor of nationally recognized reputation (a
“Financial Advisor”), that such Acquisition Proposal either constitutes a
Superior Proposal or would reasonably be expected to lead to a Superior
Proposal, (i) provide or give access to non-public information regarding the
Company or any of its Subsidiaries to the Person who made such Acquisition
Proposal, its potential sources of financing and their respective
Representatives pursuant to an Acceptable Confidentiality Agreement (provided
that any non-public information not previously provided to Parent is made
available to Parent promptly (and in any event within twenty-four (24) hours)
following the time such non-public information is made available to such Person)
and (ii) engage or participate in any discussions or negotiations with such
Person and its Representatives regarding such Acquisition Proposal.
 
(c)         Notice of Acquisition Proposals.  The Company shall promptly (and,
in any event, within twenty-four (24) hours) notify Parent in writing if any
inquiry, proposal, offer or indication of interest with respect to, or that
would reasonably be expected to lead to, an Acquisition Proposal is received by
the Company, any of its Subsidiaries or any of their respective Representatives,
indicating, in such notice, the identity of such Person and the material terms
and conditions thereof and provide Parent with a copy of any such inquiry,
proposal or offer or indication of interest and any draft agreement, term sheet,
financing commitment and other documents provided in connection therewith.  The
Company shall keep Parent reasonably informed, on a prompt basis, of any
material developments with respect to any such inquiry, request for information,
proposal, offer or indication of interest (including promptly notifying Parent
in writing of any material changes to the terms of any such proposals or offers
(and, in any event, within twenty-four (24) hours).
 
(d)          Definitions.  For purposes of this Agreement:
 
“Acquisition Proposal” means any proposal, offer, inquiry or indication of
interest from any Person or group (as defined in or under Section 13 of the
Exchange Act), other than Parent or its Subsidiaries, relating to (i) any
merger, consolidation, tender offer, recapitalization, reorganization, share
exchange, business combination, joint venture, partnership, sale, license or
other similar transaction involving the Company or any of its Subsidiaries
pursuant to which such Person or group would, directly or indirectly, acquire
beneficial ownership of twenty percent (20%) or more of the outstanding Shares
or outstanding membership interests of Holdings (or twenty percent (20%) or more
of the issued and outstanding securities of the surviving or resulting company
in a merger, consolidation, business combination or similar transaction),
securities representing twenty percent (20%) or more of the total voting power
of the Company or Holdings, or twenty percent (20%) or more of the consolidated
revenues, consolidated net income or consolidated assets of the Company and its
Subsidiaries, (ii) any acquisition by such Person or group (as defined in or
under Section 13 of the Exchange Act), which if consummated would result in such
Person or group becoming the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the outstanding Shares or outstanding membership
interests of Holdings, securities representing twenty percent (20%) or more of
the total voting power of the Company or Holdings, or twenty percent (20%) or
more of the consolidated revenues, consolidated net income or consolidated
assets of the Company and its Subsidiaries or (iii) any combination of the
foregoing, in each case, other than the transactions contemplated by this
Agreement and whether in one or a series of related transactions.
 
46

--------------------------------------------------------------------------------

“Intervening Event” means any material change, event, development or occurrence
with respect to the Company that (i) was not known to, or reasonably foreseeable
by, the board of directors of the Company prior to the execution of this
Agreement (or if known or reasonably foreseeable, the material consequences of
which were not known or reasonably foreseeable), which change, event,
development or occurrence, or any material consequence thereof, becomes known
to, or reasonably foreseeable by, the board of directors of the Company prior to
the Offer Acceptance Time and (ii) does not relate to (A) any Acquisition
Proposal or (B) any (x) changes in the market price or trading volume of the
Company or (y) the Company meeting, failing to meet or exceeding published or
unpublished revenue or earnings projections, in each case in and of itself (it
being understood that the facts or occurrences giving rise or contributing to
such change or event may be taken into account when determining whether an
Intervening Event has occurred).
 
“Superior Proposal” means any bona fide written offer from any Person or “group”
made after the date of this Agreement that is not preceded by a breach of
Section 6.2(a) or Section 6.2(e) and that, if consummated, would result in such
Person or group (or their stockholders) owning, directly or indirectly, a
majority of the outstanding Shares (or of the stock of the surviving entity in a
merger or the direct or indirect parent of the surviving entity in a merger),
securities representing a majority of the total voting power of the Company or
Holdings, or a majority of the assets of the Company and its Subsidiaries, taken
as a whole, and which the Company’s board of directors determines in good faith
(after consultation with its outside legal counsel and Financial Advisor) to be
(i) more favorable to the holders of Shares, from a financial point of view,
than the Transactions and (ii) reasonably likely to be completed, in each case
of clauses (i) and (ii), taking into account the financial terms of such
proposal (including, if applicable at the time of such determination, any
changes to the financial terms of this Agreement or the transactions
contemplated hereby then proposed by Parent in response to such offer or
otherwise), and such legal, regulatory, financing and other aspects of such
proposal that the Company’s board of directors considers appropriate.
 
(e)        No Change in Recommendation or Alternative Acquisition Agreement. 
Except as provided in Section 6.2(f) and Section 6.2(g), the Company’s board of
directors (and each of its committees) shall not (i) withhold, withdraw, qualify
or modify (or publicly propose to withhold, withdraw, qualify or modify), in a
manner adverse to Parent, the Company Recommendation or approve, recommend or
otherwise declare advisable any Acquisition Proposal (each, a “Change in
Recommendation”), (ii) cause or permit the Company or any of its Subsidiaries to
enter into any letter of intent, memorandum of understanding, agreement in
principle, acquisition agreement, merger agreement, option agreement, joint
venture agreement partnership agreement or other agreement (other than an
Acceptable Confidentiality Agreement) relating to, or that would reasonably be
expected to lead to, any Acquisition Proposal (each, an “Alternative Acquisition
Agreement”), (iii) adopt, approve or recommend, or publicly propose to adopt,
approve or recommend any Acquisition Proposal or to enter into an Alternative
Acquisition Agreement, (iv) fail to include the Company Recommendation in
Schedule 14D-9, or (v)  fail to expressly reaffirm publicly the Company
Recommendation within ten (10) Business Days following Parent’s written request
to do so if an Acquisition Proposal is publicly announced or disclosed. For the
avoidance of doubt, a factually accurate public statement that solely describes
the Company’s receipt of an Acquisition Proposal and the operation of this
Agreement with respect thereto (that includes a reaffirmation of the Company
Recommendation) shall not be deemed a Change in Recommendation.
 
47

--------------------------------------------------------------------------------

(f)         Change in Recommendation for Superior Proposal.  Notwithstanding
anything to the contrary set forth in this Agreement, including in Section
6.2(e), following receipt of a written Acquisition Proposal by the Company after
the date of this Agreement that is not preceded by a breach of Section 6.2(a) or
Section 6.2(e) and that the Company’s board of directors determines in good
faith, after consultation with its outside legal counsel and Financial Advisors,
constitutes a Superior Proposal and the failure to make a Change in
Recommendation or terminate this Agreement in response to such Acquisition
Proposal would be inconsistent with the directors’ fiduciary duties under
applicable Law, the Company’s board of directors may, at any time prior to the
Offer Acceptance Time, make a Change in Recommendation or terminate this
Agreement in accordance with Section 8.3(b) in order to enter into a definitive
Alternative Acquisition Agreement (or cause or permit the Company or any of its
Subsidiaries to enter into a definitive Alternative Acquisition Agreement) with
respect to such Superior Proposal if, in either case, prior thereto all of the
following conditions are met:
 
(i)          the Company shall have provided to Parent four (4) Business Days’
prior written notice of its intention to take such action, which notice shall
(A) state that it has received a written Acquisition Proposal that constitutes a
Superior Proposal, (B) specify the material terms and conditions of the Superior
Proposal (including the consideration offered therein and the identity of the
Person or group making the Acquisition Proposal) and (C) include a copy of the
proposed Alternative Acquisition Agreement, proposed financing commitment (if
any) and any other ancillary agreements and other documents relating to such
Acquisition Proposal;
 
(ii)         after providing such notice and prior to making a Change in
Recommendation or terminating this Agreement in accordance with Section 8.3(b),
as applicable, the Company shall have engaged and negotiated in good faith with
Parent (to the extent Parent wishes to negotiate) during such four (4) Business
Day period, which may be on a non-exclusive basis, with respect to any
adjustments proposed by Parent during such period to the terms and conditions of
this Agreement or the transactions contemplated hereby such that the Acquisition
Proposal would cease to constitute a Superior Proposal or the Company’s board of
directors would no longer determine that the failure to make such Change in
Recommendation or to terminate this Agreement in accordance with Section 8.3(b),
as applicable, would be inconsistent with the directors’ fiduciary duties under
applicable Law; and
 
48

--------------------------------------------------------------------------------

(iii)        following the end of such four (4) Business Day period, the
Company’s board of directors shall have determined, in good faith, after
consultation with its Financial Advisor and outside legal counsel, that, in
light of such Superior Proposal and taking into account any revised terms
proposed by Parent, such Acquisition Proposal continues to constitute a Superior
Proposal and that the failure to make such Change in Recommendation or to
terminate this Agreement in accordance with Section 8.3(b), as applicable, would
continue to be inconsistent with the directors’ fiduciary duties under
applicable Law (it being understood and agreed that any amendment to any
material term or condition of such Superior Proposal shall require a new notice
under Section 6.2(f)(i)) and compliance with the Company’s obligations under
Sections 6.2(f)(i)—(iii), except that each reference to a four (4) Business Day
period shall be to a two (2) Business Day period.
 
(g)        Change in Recommendation for Intervening Event.  Notwithstanding
anything to the contrary set forth in this Agreement, including in Section
6.2(e), upon the occurrence of any Intervening Event, the Company’s board of
directors may, at any time prior to the Offer Acceptance Time, make a Change in
Recommendation if prior thereto all of the following conditions are met:
 
(i)         the Company’s board of directors shall have determined in good
faith, after consultation with its outside legal counsel, that an Intervening
Event has occurred and the failure to make a Change in Recommendation in
response to such Intervening Event would be inconsistent with the directors’
fiduciary duties under applicable Law;
 
(ii)         the Company shall have provided to Parent four (4) Business Days’
prior written notice, which notice shall (A) set forth in reasonable detail
information describing the material circumstances giving rise to such
Intervening Event and the rationale for the proposed Change in Recommendation
and (B) state expressly that, subject to clauses (iii) and (iv) below, the
Company’s board of directors has determined to make a Change in Recommendation;
 
(iii)        after providing such notice and prior to making such a Change in
Recommendation, the Company shall have engaged and negotiated in good faith with
Parent (to the extent Parent wishes to negotiate) during such four (4) Business
Day period with respect to any adjustments to the terms and conditions of this
Agreement or the transactions contemplated hereby such that the failure of the
Company’s board of directors to make a Change in Recommendation in response to
the Intervening Event in accordance with clause (iv) below would no longer be
inconsistent with the directors’ fiduciary duties under applicable Law; and
 
(iv)        following the end of such four (4) Business Day period, the
Company’s board of directors shall have determined in good faith, after
consultation with its outside legal counsel, that in light of such Intervening
Event and taking into account any revised terms proposed by Parent, the failure
to make a Change in Recommendation would continue to be inconsistent with the
directors’ fiduciary duties under applicable Law.
 
49

--------------------------------------------------------------------------------

(h)         Certain Permitted Disclosure.  Nothing contained in this Section 6.2
shall or shall be deemed to prohibit the Company from complying with its
disclosure obligations under applicable U.S. federal or state Law with regard to
an Acquisition Proposal, including from issuing a customary “stop, look and
listen” communication pursuant to Rule 14d-9(f) under the Exchange Act or
complying with Rule 14d-9, Rule 14e-2 or Item 1012(a) of Regulation M-A
promulgated under the Exchange Act, or from making any disclosure to the
Company’s stockholders if the Company’s board of directors concludes, after
consultation with outside legal counsel, that such disclosure is required under
applicable Law; provided that this Section 6.2(h) shall not be deemed to permit
the Company or the Company’s board of directors to make a Change in
Recommendation except in accordance with Section 6.2(f) or Section 6.2(g).
 
6.3         [Reserved.]
 
6.4         [Reserved.]
 
6.5         Reasonable Best Efforts.
 
(a)       Subject to the terms and conditions of this Agreement, including
Section 6.2, the Company and Parent shall (and shall cause their respective
Subsidiaries to) cooperate with each other and use their respective reasonable
best efforts to promptly take (or cause to be taken) all actions, and do (or
cause to be done) all things necessary, proper or advisable to satisfy the other
party’s conditions to, and to consummate and make effective the Offer, the
Merger and the other transactions contemplated by this Agreement no later than
the Termination Date, including (i) preparing and filing as promptly as
reasonably practicable the Required Regulatory Law Filings that must be filed
prior to Closing (which in any event shall occur within ten (10) Business Days
after the date of this Agreement) and all other documentation to effect all
necessary notices, petitions, statements, registrations, reports and other
filings necessary or advisable to be filed with or made to any Governmental
Entity in order to consummate the Offer, the Merger or any of the other
transactions contemplated by this Agreement, (ii) obtaining (and taking all
steps necessary to obtain) all consents, registrations, approvals, permits,
waivers, Licenses, permits, Orders, expirations of waiting periods and
authorizations necessary or advisable to be obtained from any Governmental
Entity in order to consummate the Offer, the Merger or any of the other
transactions contemplated by this Agreement, (iii) obtaining (and cooperating
with each other in obtaining) any consent, approval of, waiver or any exemption
by and delivering notification to, any non-governmental third party, in each
case, to the extent necessary, proper or advisable in connection with the Offer,
the Merger or the transactions contemplated hereby or to maintain and preserve
the benefits to the Surviving Corporation under the Material Contracts as of and
following the consummation of the Merger, and (iv) executing and delivering any
additional instruments reasonably necessary to consummate the transactions
contemplated hereby and to fully carry out the purposes of this Agreement,
provided, however, that such efforts shall not include any requirement to expend
money (other than filing, application, legal, or consulting fees), commence,
defend or participate in any litigation or offer or grant any accommodation
(financial or otherwise) to any third party. The Company and Parent shall (and
shall cause their respective Subsidiaries to), as applicable, reasonably
promptly advise the other party upon providing such notices or receiving any
such consents or waivers and, to the extent practicable, permit the other party
to review in advance and consult with respect to the content and substance of
such consents or waivers.
 
50

--------------------------------------------------------------------------------

(b)         In furtherance and not in limitation of Section 6.5(a), each of the
parties hereto agrees to (i) make, within ten (10) Business Days after the date
of this Agreement, the notifications and filings required to be made under the
HSR Act and requesting early termination of the waiting period thereunder, (ii)
supply as promptly as practicable and advisable any additional information and
documentary material that may be requested pursuant to the HSR Act and (iii) use
reasonable best efforts to take or cause to be taken all other actions necessary
to cause the expiration or termination of the applicable waiting periods under
the HSR Act and to obtain any and all consents, authorizations, waivers and
approvals under the HSR Act or any other Antitrust Laws that may be required by
any Governmental Entity with competent jurisdiction, so as to enable the parties
hereto to consummate the Offer, the Merger and the other transactions
contemplated hereby.
 
(c)         Subject to Section 6.5(d), in the event that the parties receive a
request for information or documentary material pursuant to the HSR Act or any
other Antitrust Laws, including a request for additional information (a “Second
Request”), unless otherwise agreed to by Parent and the Company, the parties
will use their reasonable best efforts to submit an appropriate response to, and
to certify compliance with, such Second Request as promptly as practicable and
advisable, and counsel for both parties will closely cooperate during the
entirety of any such Second Request review process.  None of the parties,
without the other party’s prior written consent, shall (i) enter into any
timing, settlement or similar agreement, or otherwise agree or commit to any
arrangement, that would have the effect of extending, suspending, lengthening or
otherwise tolling the expiration or termination of the waiting period applicable
to the contemplated transactions under the HSR Act or any Antitrust Laws, or
(ii) enter into any timing or similar agreement, or otherwise agree or commit to
any arrangement, that would bind or commit the parties not to consummate the
contemplated transactions (or that would otherwise prevent or prohibit the
parties from consummating the contemplated transactions).
 
(d)        Parent and the Company shall cooperate with respect to the Antitrust
Laws and Health Regulatory Laws and discuss in good faith the appropriate course
of action with respect to obtaining the consents, approvals, permits, waiting
period expirations or authorizations of any Governmental Entity required to
consummate the Offer prior to the Termination Date.  No party hereto or its
counsel shall independently participate in any substantive call or meeting
relating to the Antitrust Laws or Health Regulatory Laws with any Governmental
Entity in respect of such filings, investigation, or other inquiry without, to
the extent practicable and permitted by applicable Law, first giving the other
party or its counsel prior notice of such call or meeting and, to the extent
permitted by such Governmental Entity, the opportunity to attend and
participate. In furtherance of the foregoing and to the extent practicable and
permitted by applicable Law, (i) each party shall notify the other, as far in
advance as practicable, of any filing or substantive communication or inquiry it
or any of its Affiliates intends to make with any Governmental Entity relating
to the matters that are the subject of this Section 6.5, (ii) prior to
submitting any such filing or making any such communication or inquiry, such
party shall provide the other party and its counsel a reasonable opportunity to
review, and shall consider in good faith the comments of the other party in
connection with, any such filing, communication or inquiry, (iii) promptly
following the submission of such filing or making such communication or inquiry,
provide the other party with a copy of any such filing or, if in written form,
communication or inquiry and (iv) consult with the other party in connection
with any inquiry, hearing, investigation or litigation by, or negotiations with,
any Governmental Entity relating to the Offer or the Merger, including the
scheduling of, and strategic planning for, any substantive meetings with any
Governmental Entity relating thereto.  In exercising the foregoing cooperation
rights, the Company and Parent each shall act reasonably and as promptly as
reasonably practicable.  Notwithstanding the foregoing, materials provided
pursuant to this Section 6.5 may be reasonably redacted as necessary to address
reasonable privilege concerns.
 
51

--------------------------------------------------------------------------------

(e)          In furtherance and not in limitation of the covenants of the
parties contained in this Section 6.5, each of the parties hereto, including
their respective Subsidiaries, shall use its reasonable best efforts to resolve
such objections, if any, as may be asserted by any Governmental Entity in
connection with the HSR Act or any applicable Antitrust Laws, with respect to
the transactions contemplated hereby and to avoid the entry of, or effect the
dissolution of, any decree, order, judgment, injunction, temporary restraining
order or other order in any suit or proceeding, that would otherwise have the
effect of preventing the consummation of the transactions contemplated hereby. 
For the purposes of this Section 6.5, “reasonable best efforts” shall include
taking any and all actions (such actions, the “Regulatory Actions”) necessary to
obtain the consents, approvals, permits, waiting period expirations or
authorizations of any Governmental Entity required to consummate the Offer, the
Merger and the other transactions contemplated hereby no later than the
Termination Date, including (i) proposing, negotiating, committing to, effecting
and agreeing to, by consent decree, hold separate order, or otherwise, the sale,
divestiture, license, hold separate, and other disposition of the businesses,
assets, products or equity interests of the Company or any of Parent’s other
businesses, assets, products or equity interests now owned or hereafter acquired
by Parent, (ii) creating, terminating, or amending any existing relationships,
ventures, contractual rights or obligations of Parent, the Company or their
respective Subsidiaries and (iii) otherwise taking or committing to any action
that would limit Parent’s freedom of action with respect to the operation of, or
its ability to retain or hold, directly or indirectly, any businesses, assets,
products or equity interests of Parent or the Company (including any of their
respective Subsidiaries); provided that such Regulatory Actions shall be
conditioned upon and become effective only from and after the Effective Time.
 
(f)         In furtherance and not in limitation of the covenants of the parties
contained in this Section 6.5, if any administrative or judicial Proceeding by a
Government Entity is instituted challenging the Offer, the Merger or any other
transaction contemplated by this Agreement as violative of any Antitrust Law,
each of the Company and Parent shall use reasonable best efforts to contest and
resist any such action or proceeding and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts the consummation of the Offer or the Merger.
 
(g)        The Company and Parent shall each, upon request, promptly furnish the
other with any information concerning itself, its Subsidiaries, Affiliates,
directors or officers and such other matters as may be reasonably requested by
the other party that is necessary or advisable in connection with any statement,
filing, notice or application made by or on behalf of Parent, the Company or any
of their respective Subsidiaries to any third party or any Governmental Entity
in connection with the Offer, the Merger and the other transactions contemplated
by this Agreement.
 
52

--------------------------------------------------------------------------------

(h)        The Company and Parent shall keep each other reasonably apprised of
the status of matters relating to completion of the transactions contemplated
hereby, including promptly furnishing the other with copies of any notice or
other substantive written communications received by the Company or Parent, as
the case may be, or any of their respective Subsidiaries from any Governmental
Entity with respect to the Offer, the Merger and the other transactions
contemplated by this Agreement, other than immaterial communications.
 
6.6          Access; Consultation.
 
(a)         Upon reasonable advance notice, and except as may otherwise be
required by applicable Law, (i) the Company shall, and shall cause its
Subsidiaries to, afford Parent, the Debt Commitment Parties and their respective
Representatives reasonable access, during normal business hours during the
Pre-Closing Period, to the Company’s and its Subsidiaries’ employees,
properties, assets, books, records and contracts and (ii) during such
Pre-Closing Period, the Company shall, and shall cause its Subsidiaries to,
furnish promptly to Parent, the Debt Commitment Parties and their respective
Representatives all information concerning its or any of its Subsidiaries’
capital stock, business and personnel as may reasonably be requested by Parent,
the Debt Commitment Parties or their respective Representatives in connection
with the Offer or the Merger; provided that no investigation pursuant to this
Section 6.6 shall affect or be deemed to modify any representation or warranty
made by the Company; and provided, further that the foregoing shall not require
the Company to permit any inspection or to disclose any information pursuant to
this Section 6.6, to the extent that (A) in the reasonable good faith judgment
of the Company, any applicable Law or Order requires the Company or its
Subsidiaries to restrict or prohibit access to any such properties or
information or disclosure thereof would expose the Company to an unreasonable
risk of liability for disclosure of sensitive or personal information, (B) in
the reasonable good faith judgment of the Company, the information is subject to
confidentiality obligations to a third party or its disclosure would violate the
terms of any confidentiality agreement or other Contract that is binding on the
Company or any of its Subsidiaries or (C) disclosure of any such information or
document would result in the waiver or loss of attorney-client privilege, work
product doctrine or any other legal privilege; provided, further that with
respect to the foregoing clauses (A) through (C) of this Section 6.6(a), the
Company shall use its reasonable best efforts to (I) obtain the required consent
of any such third party to provide such inspection or disclosure, (II) develop
an alternative to providing such information so as to address such matters that
is reasonably acceptable to Parent and (III) in the case of clauses (A), (B) and
(C), implement appropriate and mutually agreeable measures to permit the
disclosure of such information in a manner to remove the basis for the
objection, including by arrangement of appropriate clean room procedures,
redaction or entry into a customary joint defense agreement with respect to any
information to be so provided, if the parties determine that doing so would
reasonably permit the disclosure of such information without violating
applicable Law or Order or jeopardizing such privilege.  Any investigation
pursuant to this Section 6.6 shall be conducted in such a manner intended not to
interfere unreasonably with the conduct of the business of the Company.  All
requests for information made pursuant to this Section 6.6 shall be directed to
an executive officer of the Company, or such Person as may be designated by any
such executive officer.
 
53

--------------------------------------------------------------------------------

(b)         The Company may, as it deems advisable and necessary, designate
competitively sensitive material as “Outside Counsel Only Material” or with
similar restrictions.  Such material and the information contained therein shall
be given only to the outside counsel of the recipient pursuant to the terms of
an agreement with respect thereto on terms that are reasonably acceptable to the
Company and Parent and pursuant to which such information shall not be disclosed
by such outside counsel to any directors, officers or employees of the recipient
without the express prior permission of the Company or its legal counsel, and
shall be subject to any additional confidentiality or joint defense agreement
between the parties.  All information exchanged pursuant to this Section 6.6,
including all information and/or discussions resulting from any access provided
pursuant to this Section 6.6, shall be subject to the Confidentiality Agreement,
which shall survive any termination of this Agreement and continue in full force
and effect in accordance with its terms.
 
(c)         To the extent that any of the information or material furnished
pursuant to this Section 6.6 or otherwise in accordance with the terms of this
Agreement may include material subject to the attorney-client privilege, work
product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings (other than legal proceedings between Parent and
any of its Affiliates, on the one hand, and the Company and any of its
Affiliates, on the other hand) or governmental investigations, the parties
understand and agree that they have a commonality of interest with respect to
such matters and it is their desire, intention and mutual understanding that the
sharing of such material is not intended to, and shall not, waive or diminish in
any way the confidentiality of such material or its continued protection under
the attorney-client privilege, work product doctrine or other applicable
privilege.  All such information that is entitled to protection under the
attorney-client privilege, work product doctrine or other applicable privilege
shall remain entitled to such protection under these privileges, this Agreement,
and under the joint defense doctrine.
 
(d)        Each of the Company and Parent shall give prompt notice to one
another if they become aware of any change, effect, circumstance or development
that would reasonably be expected to result in a Company Material Adverse Effect
or Parent Material Adverse Effect (as applicable), or of any reasonably likely
failure of any condition to Parent’s or the Company’s obligations to effect the
Merger (as applicable).
 
(e)        Unless such action would violate applicable Law, the Company shall
(i) notify Parent, as far in advance as practicable, of any material development
or substantive communication or inquiry it or any of its Affiliates receives
from or intends to make with any (x) Governmental Entity relating to any current
or prospective Proceeding or otherwise related to compliance with Laws or (y)
any party to any material current or prospective civil Proceeding, (ii) prior to
making any such communication or inquiry, provide Parent and its counsel a
reasonable opportunity to review, and shall consider in good faith the comments
of the other party in connection with, any such communication or inquiry, (iii)
promptly following the making such communication or inquiry, provide Parent with
a copy of any such communication or inquiry (if in written form) and (iv)
consult with Parent in connection with any inquiry, hearing, investigation or
litigation by, or negotiations with, any Governmental Entity or party to any
material civil Proceeding.  In exercising the foregoing cooperation rights, the
Parent and the Company each shall act reasonably and as promptly as reasonably
practicable and the Company shall implement appropriate and mutually agreeable
measures to permit the disclosure of such information in a manner to address
reasonable privilege concerns, including by arrangement of appropriate clean
room procedures, redaction or entry into a customary joint defense agreement
with respect to any information to be so provided.
 
54

--------------------------------------------------------------------------------

6.7        Stock Exchange De-listing and De-registration.  The Company shall
take all commercially reasonable actions necessary to permit the Class A Shares
to be de-listed from the Nasdaq and de-registered under the Exchange Act as soon
as possible following the Effective Time.
 
6.8        Publicity.  The Company and Parent shall consult with each other on,
and provide each other the opportunity to review and comment on, any press
releases or other public announcements with respect to the Merger and the other
transactions contemplated by this Agreement prior to issuing or making any such
press release or public announcement, except (a) as may be required by or
impracticable as a result of any applicable Law or Order or by obligations
pursuant to any listing agreement with or the rules and regulations of any
national securities exchange or the Nasdaq to which such party is subject or
submits if the disclosing party has consulted with the other party prior thereto
regarding the timing, scope and content of any such press release or public
statement, (b) any press release or public statement that in the good faith
judgment of the applicable party is consistent with prior press releases issued
or public statements made in compliance with this Section 6.8 or (c) to the
extent related to any Change in Recommendation or Acquisition Proposal.
 
6.9         Employee Benefits.
 
(a)         Parent agrees that each employee of the Company or its Subsidiaries
immediately prior to the Effective Time who continues to remain employed with
the Company or its Subsidiaries immediately after the Effective Time (a
“Continuing Employee”) shall, during the period commencing at the Effective Time
and ending twelve (12) months thereafter, or, if earlier, the date such
Continuing Employee’s employment terminates (the “Continuation Period”), be
provided with (i) a base salary or base wage that is no less favorable than the
base salary or base wage provided to such Continuing Employee by the Company and
its Subsidiaries immediately prior to the Effective Time and (ii) target annual
cash bonus opportunities or commission opportunities (as applicable) that are no
less favorable than the target annual cash bonus opportunities or commission
opportunities (as applicable) provided to such Continuing Employee by the
Company and its Subsidiaries immediately prior to the Effective Time. During the
Continuation Period, Parent shall or shall cause the Surviving Corporation to
provide Continuing Employees with employee benefits (other than any equity-based
compensation or benefits, transaction-triggered benefits, deferred compensation,
defined benefit pension, or retiree health or welfare benefits) that are
substantially comparable in the aggregate to those provided by the Company and
its Subsidiaries to such Continuing Employees as of immediately prior to the
Effective Time under the Company Plans listed on Section 5.1(h)(i) of the
Company Disclosure Letter.  Additionally, during the Continuation Period, Parent
shall or shall cause the Surviving Corporation to provide each Continuing
Employee with severance benefits that are no less favorable than the severance
benefits provided by the Company and its Subsidiaries to such Continuing
Employee immediately prior to the Effective Time under the Company Plans set
forth on Section 5.1(h)(i) of the Company Disclosure Letter.
 
55

--------------------------------------------------------------------------------

(b)         From and after the Closing Date, Parent shall or shall cause the
Surviving Corporation to use reasonable best efforts to provide that no
pre-existing conditions, exclusions or waiting periods shall apply to Continuing
Employees or their dependents under the group health benefit plans provided for
those individuals except to the extent such condition or exclusion was
applicable to an individual Continuing Employee prior to the Effective Time. 
With respect to the first plan year during which the Continuing Employees begin
participating in any welfare benefit plan offered by Parent or its Affiliates
(each a “Parent Plan”), Parent shall use reasonable best efforts to provide, or
cause to be provided, each Continuing Employee with credit for deductibles,
co-insurance, co-payments and out-of-pocket requirements paid under a Company
Plan during such plan year and prior to the Continuing Employee’s participation
in such Parent Plan in satisfying any applicable deductible, co-insurance,
co-payments or out-of-pocket requirements under any Parent Plan in which such
Continuing Employee is eligible to participate during such year, to the same
extent and for the same purpose as credited under the corresponding Company
Plan, provided that no duplication of benefits shall result.
 
(c)        From and after the Closing Date, Parent shall, or shall cause the
Surviving Corporation to, provide credit to Continuing Employees for their
service with the Company, its Affiliates and each of their respective
predecessors as of the Effective Time for purposes of vesting, eligibility to
participate and level of paid time off and severance benefits under the Parent
Plans (other than any equity-based compensation or benefits, defined benefit
pension, or retiree health or welfare benefits) to the same extent and for the
same purpose as credited under the corresponding Company Plan as of the
Effective Time, provided that such service shall not be recognized to the extent
that such recognition would result in a duplication of benefits.
 
(d)        Each Continuing Employee who participates in a cash bonus program of
the Company, whether annual or otherwise, shall be eligible to receive payment
of a cash bonus pursuant to the terms and conditions of such cash bonus program,
based on the Company’s actual performance through the end of the applicable
performance period; provided that the applicable performance criteria may be
equitably adjusted by the compensation committee of the board of directors of
the Company to account for the transactions contemplated by this Agreement and
all related expenses and costs; provided, further, that any such adjustment
shall not adversely affect the participants in the program.
 
(e)          The provisions of this Section 6.9 are solely for the benefit of
the parties to this Agreement, and neither any current or former employee, nor
any other individual associated therewith, is or shall be regarded for any
purpose as a third party beneficiary to this Agreement.  Notwithstanding
anything to the contrary in this Agreement (except to the extent provided in
Section 9.8), no provision of this Agreement is intended to, or does, (i)
constitute the establishment of, or an amendment to, any Company Plan or any
employee benefit plan of Parent, the Surviving Corporation or any of their
Affiliates, (ii) alter or limit the ability of Parent to amend, modify or
terminate any Company Plan or any other benefit plan, program, agreement or
arrangement, (iii) give any third party any right to enforce the provisions of
this Section 6.9, (iv) prevent Parent, the Surviving Corporation or any of their
Affiliates, after the Effective Time, from terminating the employment of any
Continuing Employee or (v) be deemed to confer upon any such individual or legal
representative any rights under or with respect to any plan, program or
arrangement described in or contemplated by this Agreement, and each such
individual or legal representative shall be entitled to look only to the express
terms of any such plan, program or arrangement for his or her rights thereunder.
 
56

--------------------------------------------------------------------------------

6.10       Expenses.  Except as otherwise provided in Sections 6.15 and 8.5,
whether or not the Merger is consummated, all costs and expenses incurred in
connection with this Agreement and the Offer, the Merger and the other
transactions contemplated by this Agreement shall be paid by the party incurring
such expense, except that Parent will be responsible for, and pay, one hundred
percent (100%) of the fees, costs and expenses incurred in connection with the
filings required under the HSR Act.
 
6.11        Indemnification; Directors’ and Officers’ Insurance.
 
(a)        From and after the Effective Time the Surviving Corporation shall, in
accordance with the organizational documents of the Surviving Corporation as in
effect on the date of this Agreement, indemnify, defend and hold harmless each
individual who is (or who at any time prior to the Effective Time was) a
director or officer of the Company or any of its Subsidiaries or is (or who at
any time prior to the Effective Time was) serving at the request of the Company
or any of its Subsidiaries as a director, officer, employee or agent of another
Person (together with such individual’s heirs, executors and administrators, the
“Indemnified Parties”), against any and all costs (including settlement costs)
or expenses (including reasonable attorneys’ fees), judgments, fines, losses,
claims, damages, penalties or liabilities incurred in connection with any claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or based on, in whole or in
part, the fact that such Indemnified Party prior to the Effective Time is or was
(or with respect to any acts or omissions by such Indemnified Party in their
capacity as) a director or officer, of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
Person, in each case, whether threatened, pending or completed and whether
asserted or claimed prior to, at or after the Effective Time (including with
respect to matters existing or occurring at or prior to the Effective Time, and
including any such claims, actions, suits, proceedings or investigations arising
out of or related to this Agreement and the transactions contemplated hereby and
actions taken in connection herewith prior to the Effective Time), to the
fullest extent the Surviving Corporation may do so in accordance with its
organizational documents and to the extent permitted by applicable Law. The
Surviving Corporation shall also advance expenses as incurred to the fullest
extent the Surviving Corporation may do so in accordance with its organizational
documents and to the extent permitted under applicable Law; provided that the
Person to whom expenses are advanced shall provide an undertaking to repay such
advances if it is ultimately determined that the Indemnified Party is not
entitled to indemnification hereunder.  The Surviving Corporation shall ensure
that the organizational documents of the Surviving Corporation and its
Subsidiaries, for a period of six (6) years from and after the Effective Time,
contain provisions no less favorable with respect to indemnification,
advancement of expenses and exculpation of present and former directors and
officers of the Company and its Subsidiaries than are presently set forth in the
Company Certificate of Incorporation and Company Bylaws (or equivalent
organizational and governing documents of any Subsidiary).  Any right of
indemnification of an Indemnified Party pursuant to this Section 6.11 shall not
be amended, repealed or otherwise modified at any time in a manner that would
adversely affect the rights of such Indemnified Party as provided herein.
 
57

--------------------------------------------------------------------------------

(b)        Prior to the Effective Time, the Company shall obtain from an
insurance carrier with the same or better credit rating as the Company’s current
insurance carrier with respect to directors’ and officers’ liability insurance
and fiduciary liability insurance (collectively, “D&O Insurance”), and fully pay
for, “tail” insurance policies, with a claims period of at least six (6) years
from and after the Effective Time with benefits and levels of coverage at least
as favorable as the Company’s existing D&O Insurance policies (including in
respect of coverage in connection with this Agreement or the transactions or
actions contemplated hereby); provided, however that in no event shall the
Company expend for such “tail” policies an aggregate premium amount in excess of
three hundred percent (300%) of the annual premiums currently paid by the
Company for its D&O Insurance.  If the Company for any reason fails to obtain
such “tail” insurance policies as of the Effective Time, the Surviving
Corporation shall, and Parent shall cause the Surviving Corporation to, (i)
effective as of the Effective Time, obtain and fully pay for “tail” insurance
policies for D&O Insurance consistent with the obligations of the Company
pursuant to the prior sentence or (ii) continue to maintain in effect for a
period of at least six (6) years from and after the Effective Time the D&O
Insurance in place as of the date of this Agreement with benefits and levels of
coverage at least as favorable as provided in the Company’s existing D&O
Insurance policies as of the date of this Agreement, or the Surviving
Corporation shall, and Parent shall cause the Surviving Corporation to, purchase
comparable D&O Insurance for such six-year period with benefits and levels of
coverage at least as favorable as provided in the Company’s existing D&O
Insurance policies as of the date of this Agreement; provided, however that in
no event shall Parent or the Surviving Corporation expend for such policies, an
aggregate amount in excess of three hundred percent (300%) of the annual
premiums currently paid by the Company for such D&O Insurance. If the aggregate
costs for any insurance coverage required to be obtained pursuant to this
Section 6.11(b) exceeds three hundred percent (300%) of the annual premiums
currently paid by the Company for such D&O Insurance, the Company or the
Surviving Corporation, as applicable, shall obtain a policy or “tail” coverage
with the greatest coverage available for a cost not exceeding such maximum
amount.
 
(c)        If Parent, the Surviving Corporation or any of their respective
successors or assigns (i) shall consolidate with or merge into any other Person
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) shall transfer all or substantially all of its
properties and assets to any Person, then and in each such case as a condition
thereto, Parent or the Surviving Corporation (or their respective successors or
assigns), as applicable, shall cause such Person to assume the obligations set
forth in this Section 6.11.
 
(d)          The provisions of this Section 6.11 are intended to be for the
benefit of, and shall be enforceable by, each of the Indemnified Parties.  The
rights of each Indemnified Party under this Section 6.11 shall be in addition to
any rights such individual may have under the Laws of the State of Delaware, any
applicable indemnification agreement to which such Person is a party, the
Company Certificate of Incorporation or the Company Bylaws, and Parent
acknowledges and agrees that all rights to indemnification, advancement of
expenses and exculpation from liabilities in effect as of the date of this
Agreement in favor of any Indemnified Party for actions or omissions occurring
at or prior to the Effective Time shall continue in full force and effect in
accordance with their terms.
 
58

--------------------------------------------------------------------------------

(e)         Neither Parent nor the Surviving Corporation shall settle,
compromise or consent to the entry of any judgment in any threatened or actual
Proceeding for which indemnification could be sought by an Indemnified Party
hereunder, unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising out
of such Proceeding or such Indemnified Party otherwise consents in writing (such
consent not to be unreasonably withheld or delayed) to such settlement,
compromise or consent.
 
(f)          Nothing in this Agreement is intended to, shall be construed to or
shall release, waive or impair any rights to any directors’ and officers’
insurance claims under any policy that is or has been in existence with respect
to the Company or any of its Subsidiaries for any of their respective directors
or officers or other employees, it being understood and agreed that the
indemnification provided for in this Section 6.11 is not prior to or in
substitution for any such policies.
 
6.12       Takeover Statute.  The Company and the Board shall (a) take all
action necessary to ensure that no Takeover Statute or similar Law is or becomes
applicable to this Agreement or any of the transactions contemplated hereby, and
(b) if any Takeover Statute is or may become applicable to the Offer, the Merger
or the other transactions contemplated by this Agreement, grant such approvals
and take all actions necessary to ensure that such transactions may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and to eliminate or minimize the effects of such statute or regulation
on such transactions.
 
6.13       Control of the Company’s or Parent’s Operations.  Nothing contained
in this Agreement shall give Parent or the Company, directly or indirectly,
rights to control or direct the operations of the other prior to the Effective
Time.  Prior to the Effective Time, each of Parent and the Company shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision of its operations.
 
6.14       Section 16(b).  Prior to the Effective Time, the Company shall (and
shall be permitted to) take all actions as may be reasonably requested by any
party hereto to cause any dispositions (or deemed dispositions) of equity
securities of the Company (including any derivative securities with respect to
any equity securities of the Company) by each individual who is a director or
officer of the Company to be exempt under Rule 16b-3 promulgated under the
Exchange Act.
 
59

--------------------------------------------------------------------------------

6.15       Financing.
 
(a)        During the Pre-Closing Period, subject to the limitations set forth
below, and unless otherwise agreed by Parent, the Company shall use reasonable
best efforts to, and shall use reasonable best efforts to cause its Subsidiaries
and its and their respective Representatives to use reasonable best efforts to,
cooperate with Parent as reasonably requested by Parent and as is customary for
financings of the type contemplated by the Debt Commitment Letter, and at
Parent’s sole expense, in connection with Parent’s arrangement and obtaining the
Debt Financing; provided, however, that such cooperation does not and shall not:
(i) require the entry by the Company or any of its Subsidiaries into any
agreement or commitment that would be effective prior to the Effective Time or
that is not contingent on the occurrence of the Effective Time, (ii)
unreasonably interfere with the normal operations of the Company and its
Subsidiaries, (iii) include any actions that the Company reasonably believes
would (A) result in a violation of any Contract (including the Existing Credit
Facility) or confidentiality agreement or any Law, or in the loss of any legal
or other privilege or (B) contravene, conflict with or violate the Company’s
organizational documents, (iv) involve consenting to the pre-filing of any
UCC-1s or similar financing statements or any other grant of Liens or other
encumbrances prior to the Closing, (v) require the giving of representations or
warranties to any third parties (other than pursuant to customary authorization
letters) or the indemnification thereof that would be effective prior to the
Effective Time or that is not contingent on the occurrence of the Effective
Time, (vi) require the waiver or amendment of any terms of this Agreement, (vii)
require the payment of any fees or reimbursement of any expenses prior to the
Closing for which the Company has not received prior reimbursement, (viii) cause
any director, officer or employee of the Company or any of its Subsidiaries to
incur any personal liability (including that neither the board of directors (or
any committee thereof) of the Company or of any of its Subsidiaries (including
any equivalent governing body) shall be required to adopt any resolutions or
take any similar action approving the Financing that would be effective prior to
the Effective Time or that is not contingent on the occurrence of the Effective
Time), (ix) require the delivery of any projections, pro forma financial
information or any other forward-looking information, (x) require the delivery
of any financial statements in a form or subject to a standard different than
those provided to Parent on or prior to the date hereof, (xi) require the
Company or any of its Subsidiaries to pay any commitment or other fees or incur
or pay any expenses in connection with the Debt Financing prior to the Closing
(other than expenses incurred by the Company or any of its Subsidiaries in
connection with the preparation of historical financial information or the
preparation of payoff documentation) or (xii) require delivery of any legal
opinions by counsel to the Company or any of its Subsidiaries or accountants’
comfort letters or reliance letters.  Subject to the foregoing limitations, such
cooperation shall include, if reasonably requested by Parent, the Company using
reasonable best efforts, and using its reasonable best efforts to cause its
Subsidiaries and its and their respective Representatives to (A) assist in the
preparation of a customary bank information memorandum, marketing materials and
similar marketing documents and deliver customary authorization letters in
connection therewith; (B) cause the senior officers of the Company and its
Subsidiaries to participate in a reasonable number of meetings and due diligence
sessions upon reasonable advance notice and at mutually agreeable times, in each
case in connection with the Debt Financing; (C) facilitate the execution and
delivery of definitive documents customarily required in connection with the
Debt Financing, including the pledging of collateral, any guarantees, pledge and
security documents, credit agreements, notes, mortgages, other definitive
financing documents, or other certificates (including a solvency certificate in
the form attached to the Bank Commitment Letter) required to be executed or
entered into with respect to the Debt Financing; provided, that no such
definitive documents shall be effective until the Closing; (D) furnish Parent,
by at least three business days prior to the Closing Date, with all
documentation and other information required by regulatory authorities under
applicable “know your customer,” beneficial owner and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act, that is
reasonably requested at least ten (10) Business Days prior to the Closing Date;
(E) furnish Parent with the financial statements specified in Section 4.01(h) of
Exhibit B to the Bank Commitment Letter; (F) provide information necessary to
assist Parent in Parent’s preparation of customary pro forma financial
statements (it being understood that (x) Parent shall be responsible for the
preparation of pro forma financial statements or any other information regarding
any post-Closing or pro forma cost savings, synergies, capitalization, ownership
or other post-Closing pro forma adjustments necessary or desired to be
incorporated into any information used in connection with the Financing and (y)
such pro forma financial statements shall not be required to be prepared in
compliance with Regulation S-X); (G) take such actions as may be reasonably
requested by Parent that are necessary to facilitate the satisfaction of the
conditions to the Debt Financing to the extent that the satisfaction thereof is
within the control of the Company or any of its Subsidiaries; and (H) obtain a
customary payoff letter in connection with the Debt Payoff from the agent under
the Existing Credit Facility, which payoff letter together with any related
release documentation shall, among other things, include the payoff amount and
provide that the Liens and guarantees, if any, granted in connection therewith
related to the assets, rights and properties of the Company and its applicable
Subsidiaries securing the indebtedness for borrowed money and any other
obligations under the Existing Credit Facility (other than any contingent
indemnification and reimbursement obligations and other surviving obligations)
shall, upon the payment of the amount set forth in such payoff letter at or
prior to the Closing Date be released and terminated and deliver or cause to be
delivered such payoff letters, together with related release documentation, to
Parent on or prior to the Closing Date. Parent agrees that the effectiveness of
any documents executed by or on behalf of the Company in connection with the
Debt Financing shall be subject to, and shall not be effective until, the
consummation of the Closing.  All non-public or otherwise confidential
information regarding the Company or any of its Subsidiaries or Affiliates
obtained by Parent pursuant to this Section 6.15(a) shall be kept confidential
in accordance with the Confidentiality Agreement; provided that financing
sources, rating agencies, prospective lenders and investors and each of their
respective agents and advisors may agree to keep any applicable confidential
information concerning the Company and its Subsidiaries confidential including
through “click through” confidentiality agreements and confidentiality
provisions contained in customary bank books and offering memoranda. Parent will
promptly reimburse the Company at the Closing or, upon termination of this
Agreement pursuant to Section 8.3(a) or Section 8.3(c), after written request
therefor for any reasonable and documented out-of-pocket expenses incurred
(other than in connection with the preparation of historical financial
information or preparation of payoff documentation) or otherwise payable by the
Company prior to the Closing in connection with its cooperation pursuant to this
Section 6.15(a).
 
60

--------------------------------------------------------------------------------

(b)         During the Pre-Closing Period, Parent shall not, without obtaining
the Company’s prior written consent, permit any replacement, amendment or
modification to be made to, or any waiver of any provision or remedy under, or
any release of a Lender or a Purchaser of its commitment under or consent to the
termination of, any Commitment Letter that would, or would reasonably be
expected to, (i) reduce (or have the effect of reducing) the aggregate amount of
the Financing below the Required Financing Amount; (ii) impose new or otherwise
expand upon any of the conditions precedent to the funding of the Financing; or
(iii) adversely impact the ability of Parent to enforce its rights against the
other parties to the Commitment Letters or the definitive agreements with
respect thereto; provided that any amendment, supplement or modification (x) to
effectuate any "market flex" terms expressly set forth in the Bank Commitment
Letter , (y) to add any additional agents, arrangers or lenders, and reallocate
commitments among such Persons as provided for in the Debt Commitment Letters
and/or (z) in connection with any replacement of any Debt  Commitment Letter
with alternative financing in accordance with Section 6.15(e), in each case,
shall be permitted and shall not require written consent of the Company.
 
61

--------------------------------------------------------------------------------

(c)         Parent shall maintain in effect the Equity Commitment Letter, (i)
use reasonable best efforts to ensure the accuracy of all representations and
warranties of Parent, if any, set forth in the Equity Commitment Letter, (ii)
comply with its obligations under the Equity Commitment Letter, (iii) satisfy on
a timely basis all conditions applicable to Parent in the Equity Commitment
Letter that are within its control, (iv) subject to Section 9.13, enforce its
rights under (and, subject to Section 9.13, permitting the Company to enforce
its third-party beneficiary rights under) the Equity Commitment Letter and (v)
simultaneous with the consummation of the Debt Financing, consummate the Equity
Financing at the Closing, including by causing the Equity Investor to fund the
Equity Financing at the Closing in accordance with the Equity Commitment Letter.
 
(d)         During the Pre-Closing Period, Parent shall use its reasonable best
efforts to obtain the Debt Financing on or prior to the Closing Date on the
terms and conditions described in the Debt Commitment Letters (or other terms
and conditions as Parent shall agree so long as not in contravention of Section
6.15(b)), including using its reasonable best efforts to (i) maintain in effect
the Debt Commitment Letters prior to the expiration or termination thereof in
accordance with its terms, (ii) comply with its obligations under the Debt
Commitment Letters in all material respects, (iii) as promptly as practicable
negotiate, execute and deliver definitive agreements with respect to the Debt
Commitment Letters taking into account the timing of the Closing, (iv) satisfy
on a timely basis all conditions and obligations applicable to the Issuer or
Merger Sub, a applicable, in the Debt Commitment Letters and such definitive
agreements that are within its control and to be satisfied by the Issuer or
Merger Sub, as applicable, on or prior to the Closing Date (including the
payment of any commitment, engagement or placement fees required as a condition
to the Debt Financing), (v) enforce its rights under the Debt Commitment Letters
and such definitive agreements and (vi) if the conditions satisfied in Article
VII of this Agreement and the conditions to the Debt Financing have been
satisfied, consummate the Debt Financing at the Closing.
 
62

--------------------------------------------------------------------------------

(e)          If any portion of the Debt Financing becomes unavailable on the
terms (including any flex rights) and conditions contemplated in any Debt
Commitment Letter, Parent shall use reasonable best efforts to obtain, as
promptly as practicable following the occurrence of such event, (i) alternative
third-party debt or third-party preferred equity financing for any such portion,
in an amount that is sufficient, when added to any portion of the Debt Financing
that is available and the Equity Financing, to pay the Required Financing Amount
prior to the Termination Date (the “Alternative Financing”) and (ii) a new Debt
Commitment Letter and new definitive agreements with respect to such Alternative
Financing not imposing economic terms that are, taken as a whole, less favorable
to Parent or other terms less favorable in any material respect, including any
new or additional condition to the availability of or obligation to fund and
make available the proceeds of the financing under, or otherwise expanding any
condition to draw or adding other terms that would reasonably be expected to
materially affect the availability of the Financing at, the Closing (the
“Alternative Financing Commitments”).  Parent shall promptly provide the Company
with true, correct and complete copies of any new Debt Commitment Letter and any
fee letter (subject to customary redactions to remove any fees and other
economic terms, none of which would result in any additional conditionality to
the availability of the Financing, adversely impact the enforceability (or alter
the termination provisions thereof) or reduce the aggregate principal amount of
the financing contemplated thereby) in connection therewith.  If any new Debt
Commitment Letter is obtained, (A) any reference in this Agreement to the
“Commitment Letters” or “Debt Commitment Letters” shall be deemed to include
such new Debt Commitment Letter to the extent still then in effect (together
with any accompanying fee letter), (B) any reference in this Agreement to the
“Financing” (as it relates to the portion comprised of the Debt Financing) or
the “Debt Financing” shall mean the debt financing contemplated by the Debt
Commitment Letters as modified pursuant to the foregoing,(C) any reference in
this Agreement to the “Lenders”, the “Purchasers”, the “Debt Commitment Parties”
or the “Financing Sources” shall be deemed to include the lender or purchaser
parties to such new Debt Commitment Letter to the extent still then in effect. 
Notwithstanding anything contained in this Section 6.15 or anything else in this
Agreement to the contrary, in no event shall (I) the reasonable best efforts of
Parent, the Issuer or Merger Sub be deemed or construed to require Parent, the
Issuer or Merger Sub to, and none of Parent, the Issuer or Merger Sub shall be
required to, (x) incur or pay any fees to obtain a waiver or amendment of any
term of the Debt Commitment Letters or fees (in the aggregate) in excess of
those contemplated by the Debt Commitment Letters as of the date of this
Agreement, (y) agree to conditionality or economic terms with respect to the
Debt Financing that are, taken as a whole, materially less favorable than those
contemplated by the Debt Commitment Letters or related fee letters (including
any flex provisions therein) as of the date of this Agreement, or (z) seek or
accept equity financing from a Person other than the Guarantors or in an amount
in excess of the Equity Financing Commitments as of the date of this Agreement
and (II) Parent, the Issuer or Merger Sub have any obligation to take any action
pursuant to this clause (e) that would cause it to breach any other provisions
of this Section 6.15.
 
(f)          During the Pre-Closing Period, Parent shall (i) upon request by the
Company, keep the Company informed in reasonable detail of material activity
concerning the Financing (including the status of its efforts to obtain the
Financing or any alternative financing pursuant to Section 6.15(e)) and (ii)
promptly provide the Company with copies of all executed amendments, written
modifications or replacements of any Debt Commitment Letter (it being understood
that any amendments, modifications or replacements shall only be as permitted
herein), and such other information and documentation (including definitive
agreements related to the Financing) available to Parent as shall be reasonably
requested by the Company for purposes of monitoring the progress of the
financing activities, subject to the confidentiality obligations applicable to
the Debt Commitment Letters. Without limiting the generality of the foregoing,
Parent shall promptly notify the Company (A) of any breach (or threatened
breach) or default (or any event or circumstance that could reasonably be
expected to give rise to any breach or default) by any party to the Commitment
Letters or definitive agreements related to the Financing of which Parent
becomes aware, (B) of the receipt by Parent of any written notice or
communication from the Equity Investor or any Debt Commitment Party with respect
to any breach (or threatened breach) or default (or any event or circumstance
that could reasonably be expected to give rise to any breach or default), or any
termination or repudiation or threatened termination or repudiation, in each
case by any party to a Commitment Letter or any definitive agreements related to
the Financing of any provisions of any Commitment Letter or such definitive
agreements, (C) of any material dispute or disagreement between or among any
parties to any Commitment Letter or any definitive agreements related to the
Financing, including with respect to the obligation to fund the Financing or the
amount of the Financing to be funded at the Closing, in each case, if Parent at
any time believes it will not be able to obtain all or any portion of the
Financing constituting the Required Financing Amount on the terms, in the manner
or from the sources contemplated by any of the Commitment Letters or any
definitive agreements related to any of the Financing.  For the avoidance of
doubt, nothing in this Agreement amends, limits or modifies Parent, the Issuer’s
and Merger Sub’s, as applicable, right under the respective Financing
Commitments.
 
63

--------------------------------------------------------------------------------

(g)        Notwithstanding anything to the contrary contained herein but without
limiting or amending the provisions of Section 6.15, Article VIII or Section
9.13, the parties acknowledge and agree that neither the obtaining nor the
availability nor funding of the Debt Financing is a condition to Parent’s or
Merger Sub’s obligation to timely consummate the transactions contemplated by
this Agreement as required hereby.
 
(h)         Parent shall indemnify and hold harmless the Company and each of its
Subsidiaries and their respective Representatives from and against any and all
actual liabilities, losses, damages, claims, costs, expenses (including
reasonable attorney’s fees), interest, awards, judgments and penalties suffered
or incurred by the Company, its Subsidiaries and their respective
Representatives in connection with the Company’s cooperation with the Debt
Financing as contemplated by Section 6.15(a) (other than arising from willful
breach, willful misconduct, fraud or intentional misrepresentation on the part
of the Company or its Subsidiaries), whether or not the Merger is consummated or
this Agreement is terminated.
 
6.16      Approval by Sole Stockholder of Merger Sub.  Promptly following the
execution and delivery of this Agreement by the parties hereto, Parent, as sole
stockholder of Merger Sub, shall, in accordance with all applicable requirements
of the DCGL, adopt this Agreement and approve this Agreement and the
transactions contemplated hereby, including the Offer and the Merger, by written
consent in accordance with Section 228 of the DGCL.  Parent shall promptly
deliver a copy of such executed written consent to the Company.
 
6.17      Stockholder Litigation.  The Company shall give Parent the opportunity
to participate in (but not control) the defense and settlement of any
stockholder litigation against the Company and/or its officers or directors, and
Parent shall give the Company the opportunity to participate in (but not
control) the defense and settlement of any stockholder litigation against Parent
and/or its officers or directors, in each case relating to the Offer, the Merger
or any of the other transactions contemplated by this Agreement in accordance
with the terms of a mutually agreed upon joint defense agreement, provided, that
neither the Company, its Subsidiaries and their respective Representatives, on
the one hand, nor Parent, Merger Sub, their respective Subsidiaries and their
respective Representatives, on the other hand, shall compromise, settle, come to
an arrangement regarding or offer or agree to compromise, settle or come to an
arrangement regarding any stockholder litigation or consent to the same unless
the other party hereto shall have consented in writing (such consent not to be
unreasonably withheld, conditioned or delayed).
 
6.18    Rule 14d-10 Matters. Prior to the scheduled expiration of the Offer, the
Company (acting through the Company Board and its Compensation Committee) shall
use reasonable efforts to take all such steps as may be required to cause to be
exempt under Rule 14d-10 promulgated under the Exchange Act any then effective
employment compensation, severance or other employee arrangement between the
Company or any of its Subsidiaries and any director, officer or employee of the
Company or any of its Subsidiaries who then holds Shares.  Promptly upon Parent
or any of its Affiliates entering into any such arrangement with any such
Person, Parent will provide to the Company any and all information concerning
such arrangements as may be needed by the Company to comply with this Section
6.18.
 
64

--------------------------------------------------------------------------------

6.19        Consummation of Exchange.  The Company shall comply with its
obligations pursuant to, and implement the terms of, the Exchange Agreement,
including to effect the Exchange prior to the Offer Acceptance Time and the
Company and Parent shall each, as necessary, use their reasonable best efforts
to enforce their rights thereunder, including by seeking specific performance.
 
6.20       TRA Termination Agreement.  (i) In connection with the execution of
this Agreement, the Company will deliver to Parent a fully executed copy of the
TRA Termination Agreement, by and between the Company, Holdings and holders of
the Series B Units (the “TRA Termination Agreement”) in the form agreed by the
parties as of the date hereof, (ii) during the Pre-Closing Period the TRA
Termination Agreement shall not be amended, modified, waived or terminated
without Parent’s prior written consent, and (iii) the Company shall, as
necessary, use its reasonable best efforts to enforce its rights under the TRA
Termination Agreement.
 
ARTICLE VII

CONDITIONS
 
7.1          Conditions to Each Party’s Obligation to Effect the Merger.  The
respective obligation of each party to effect the Merger is subject to the
satisfaction or, to the extent permitted by applicable Law, waiver at the
Closing of each of the following conditions:
 
(a)          Law; Order.  No Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law or Order (whether
temporary, preliminary or permanent) that is in effect and restrains, enjoins or
otherwise prohibits consummation of the Merger.
 
(b)          Consummation of Offer. Merger Sub (or Parent on Merger Sub’s
behalf) shall have irrevocably accepted for payment all Class A Shares validly
tendered and not validly withdrawn pursuant to the Offer.
 
ARTICLE VIII

TERMINATION
 
8.1          Termination by Mutual Consent.  This Agreement may be terminated
and the Offer and the Merger may be abandoned at any time prior to the Offer
Acceptance Time by mutual written consent of the Company and Parent.
 
8.2          Termination by Either Parent or the Company.  This Agreement may be
terminated and the Offer and Merger may be abandoned at any time prior to the
Offer Acceptance Time by either Parent or the Company, by written notice to the
other, if:
 
65

--------------------------------------------------------------------------------

(a)          the Offer Acceptance Time shall not have occurred prior to 11:59
a.m., Eastern Time, on November 9, 2020 (the “Termination Date”); provided,
however, that the right to terminate this Agreement pursuant to this Section
8.2(a) shall not be available to any Party that has breached in any material
respect its obligations under this Agreement, which breach shall have been the
principal cause of the failure of the Offer Acceptance Time to have occurred or
the Merger to be consummated prior to the Termination Date;
 
(b)          any Law or Order permanently restraining, enjoining or otherwise
prohibiting the consummation of the Offer or Merger shall have become final and
non-appealable.
 
8.3          Termination by the Company.  This Agreement may be terminated and
the Offer and the Merger may be abandoned at any time prior to the Offer
Acceptance Time by the Company, by written notice to Parent:
 
(a)          if (i) there has been a breach of any representation or warranty by
Parent or Merger Sub in this Agreement (A) such that as of the date of this
Agreement or as of the Offer Acceptance Time (except for any representations and
warranties that expressly relate to a specified date, which representation and
warranty shall have been true and correct as of such specified date), (I) the
representations and warranties of Parent and Merger Sub set forth in Section
5.2(b) (Ownership of Merger Sub) and Section 5.2(c) (Corporate Authority;
Approval) of this Agreement are not or would not be true and correct in all
material respects, or (II) any of the other representations and warranties of
Parent and Merger Sub set forth in this Agreement are not or would not be true
and correct in all respects, except where the failures of such representations
and warranties to be so true and correct (read for purposes of this clause
(i)(A)(II) without giving effect to any “materiality,” “Parent Material Adverse
Effect” or similar qualification therein), individually or in the aggregate, has
not, and would not reasonably be expected to have, a Parent Material Adverse
Effect or (B) at any time prior to the Offer Acceptance Time, each of Parent and
Merger Sub shall have failed to perform in all material respects all obligations
required to be performed by it under this Agreement at or prior to such time and
(ii) such breach or failure to be true is not curable or, if curable, is not
cured prior to the earlier of (A) thirty (30) days following notice to Parent
from the Company of such breach or failure and (B) the date that is three (3)
Business Days prior to the Termination Date; provided that the Company shall not
have the right to terminate this Agreement pursuant to this Section 8.3(a) if
the Company is then in material breach of any of its representations,
warranties, covenants or agreements under this Agreement;
 
(b)         in order to substantially concurrently enter into a definitive
Alternative Acquisition Agreement with respect to a Superior Proposal in
accordance with Section 6.2(f), provided that the Company shall not be entitled
to terminate this Agreement pursuant to this Section 8.3(b), and no such
purported termination shall have any effect, unless, prior to or concurrently
with such termination, the Company pays to Parent the Company Termination Fee
required to be paid pursuant to Section 8.5(b) or if the Company is in breach of
Section 6.2; or
 
(c)          if (i) all of the Offer Conditions shall have been satisfied or
waived at the Expiration Time (disregarding any extension of the Expiration Date
by Merger Sub pursuant to Section 1.1(d)(i)(C)) (other than those conditions
that by their terms are to be satisfied at the Offer Acceptance Time, each of
which would be satisfied if the Offer Acceptance Time were to then occur), (ii)
Merger Sub shall have failed (or Parent shall have failed to cause Merger Sub)
to accept for payment in accordance with Section 1.1(g)(ii) all Class A Shares
validly tendered pursuant to the Offer and not properly withdrawn and the Offer
Acceptance Time has not occurred when required by this Agreement, (iii) the
Company shall have given Parent written notice at least three (3) Business Days
prior to such termination stating the Company’s intention to terminate this
Agreement pursuant to this Section 8.3(c), (iv) all of the Offer Conditions
remain satisfied throughout such three (3) Business Day period and (v) the
Merger Sub shall have failed to consummate the Offer by the end of such three
(3) Business Day period.
 
66

--------------------------------------------------------------------------------

8.4          Termination by Parent.  This Agreement may be terminated and the
Offer and the Merger may be abandoned at any time prior to the Offer Acceptance
Time by Parent, by written notice to the Company, if:
 
(a)          the board of directors of the Company shall have made a Change in
Recommendation (regardless of whether such Change in Recommendation was
permitted under Section 6.2(f) or 6.2(h));
 
(b)          there has been a breach of any representation, warranty, covenant
or agreement made by the Company in this Agreement, such that the conditions set
forth in Annex I would not be satisfied and such breach or failure to be true is
not curable or, if curable, is not cured prior to the earlier of (i) thirty (30)
days following written notice to the Company from Parent of such breach or
failure and (ii) the date that is three (3) Business Days prior to the
Termination Date; provided that Parent shall not have the right to terminate
this Agreement pursuant to this Section 8.4(b) if Parent is then in material
breach of any of its representations, warranties, covenants or agreements under
this Agreement such that the Company has a valid right to terminate this
Agreement pursuant to Section 8.3(b); or
 
(c)         the Offer (as extended in accordance with Section 1.1(d)(i)) expires
or is terminated or withdrawn in accordance with its terms and at such time as
(i) all of the Offer Conditions having been satisfied or waived (other than (x)
the Minimum Condition and (y) those conditions that by their nature are to be
satisfied at the Offer Acceptance Time, but each of which would be satisfied if
the Offer Acceptance Time were to then occur), and (ii) the Minimum Condition
having not been satisfied, in each case, without the acceptance for payment of
any Shares thereunder; provided that Parent shall not have the right to
terminate this Agreement pursuant to this Section 8.4(c) if Parent is then in
material breach of any of its representations, warranties, covenants or
agreements under this Agreement such that the Company has a valid right to
terminate this Agreement pursuant to Section 8.3(b).
 
8.5          Effect of Termination and Abandonment.
 
(a)          In the event of the valid termination of this Agreement and the
abandonment of the Offer and Merger pursuant to this Article VIII, this
Agreement (other than as set forth in this Section 8.5 and in Section 9.1) shall
become void and of no effect with no liability on the part of any party hereto
(or of any of its respective Representatives); provided, subject to Section
9.8(b) that no such termination shall relieve (i) the Company from any liability
for damages resulting from any Willful Breach by such party prior to such
termination, (ii) the Company from any obligation to pay, if applicable, the
Company Termination Fee pursuant to Section 8.5(b) or Section 8.5(c), or (iii)
Parent from any obligation to pay, if applicable, the Parent Termination Fee
pursuant to Section 8.5(d).
 
67

--------------------------------------------------------------------------------

(b)          If this Agreement is validly terminated (i) by Parent pursuant to
Section 8.4(a) (Change in Recommendation), (ii) by the Company pursuant to
Section 8.3(b) (Termination for Superior Proposal) or (iii) by a Party pursuant
to Section 8.2 at such time as this Agreement was terminable by Parent pursuant
to Section 8.4(a), then the Company shall, within two (2) Business Days after
such termination in the case of clause (i) or clause (iii) or concurrently with
such termination in the case of clause (ii), pay to Parent or its designee, by
wire transfer of immediately available funds, a fee equal to $14,700,000 (the
“Company Termination Fee”).
 
(c)          If (i) this Agreement is validly terminated (A) by Parent or the
Company pursuant to Section 8.2(a) (Termination Date) prior to the Offer
Acceptance Time or (B) by Parent pursuant to Section 8.4(b) (Company Breach),
(ii) prior to such termination but after the date of this Agreement, an
Acquisition Proposal shall have been publicly made to the Company’s stockholders
generally or shall have otherwise been publicly announced or become publicly
known and (iii) within twelve (12) months after the date of such termination,
the Company enters into a definitive agreement providing for any Acquisition
Proposal (that is subsequently consummated) or consummates any Acquisition
Proposal, then the Company shall pay the Company Termination Fee to Parent;
provided that for purposes of this Section 8.5(c), references to “twenty (20%)
or more” in the definition of “Acquisition Proposal” shall be deemed to be
references to “fifty percent (50%) or more”.
 
(d)          In the event of the valid termination of this Agreement by the
Company pursuant to Section 8.3(a) (Parent Breach) or Section 8.3(c) (Failure to
Close), Parent shall promptly, but in no event later than two (2) Business Days
after the date of such termination, pay or cause to be paid to the Company by
wire transfer of immediately available funds an amount equal to $29,400,000 (the
“Parent Termination Fee”).
 
(e)           The parties acknowledge and hereby agree that each of the Company
Termination Fee and the Parent Termination Fee, as applicable, if, as and when
required to be paid pursuant to this Section 8.5, shall not constitute a penalty
but will be liquidated damages, and that the amount thereof is a reasonable
amount that will compensate the party receiving such funds in the circumstances
in which it is payable for the efforts and resources expended and opportunities
foregone while negotiating this Agreement and in reliance on this Agreement and
on the expectation of the consummation of the Offer and Merger, which amount
would otherwise be impossible to calculate with precision. The parties
acknowledge and hereby agree that in no event shall either the Company be
required to pay the Company Termination Fee or Parent be required to pay the
Parent Termination Fee or any portion thereof, as the case may be, on more than
one occasion.
 
(f)           Each party acknowledges that the agreements contained in this
Section 8.5 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, no party would have entered into
this Agreement.
 
68

--------------------------------------------------------------------------------

(g)         Notwithstanding anything to the contrary in this Agreement, but
subject to the proviso in Section 8.5(a) and Section 9.13, in any circumstance
in which this Agreement is terminated and Parent has the right to receive
payment of the Company Termination Fee, the payment of the Company Termination
Fee shall be the sole and exclusive remedy of Parent and its Subsidiaries and
Affiliates and any of their respective former, current or future general or
limited partners, stockholders, controlling Persons, managers, members,
directors, officers, employees, Affiliates, the Financing Sources, the
Guarantors, representatives, agents or any their respective heirs, assignees or
successors or any former, current or future general or limited partner,
stockholder, controlling Person, manager, member, director, officer, employee,
Affiliate, representative, agent, assignee or successor of any of the foregoing
(the “Parent Related Parties”) against the Company, its Subsidiaries and
Affiliates and any of their respective former, current or future general or
limited partners, stockholders, controlling Persons, managers, members,
directors, officers, employees, Affiliates, representatives, agents or any their
respective heirs, assignees or successors or any former, current or future
general or limited partner, stockholder, controlling Person, manager, member,
director, officer, employee, Affiliate, representative, agent, assignee or
successor of any of the foregoing (collectively, “Company Related Parties”) for
any loss or damage suffered as a result of the failure of the Offer, the Merger
and the other transactions contemplated by this Agreement to be consummated or
for a breach of, or failure to perform under, this Agreement or any certificate
or other document delivered in connection herewith or otherwise or in respect of
any representation (oral or otherwise) made or alleged to have been made in
connection herewith or therewith, and upon payment of such amounts, none of the
Company Related Parties shall have any further liability or obligation relating
to or arising out of this Agreement, whether in equity or at law, in contract,
in tort or otherwise.
 
(h)         Notwithstanding anything to the contrary in this Agreement or the
Equity Commitment Letter, without limiting the last sentence of this Section
8.5(h), in the event that this Agreement is terminated, the Company’s right (if
any) to receive the payment of the Parent Termination Fee shall be the sole and
exclusive remedy of the Company and any other Person against the Parent Related
Parties, and no Parent Related Party shall have any other liability for any or
all losses suffered or incurred by the Company or any other Person in connection
with this Agreement (and the termination hereof), the Offer, the Merger (and the
abandonment of the Offer and the Merger), any matter with respect to the
transactions contemplated hereby, any matter forming the basis for such
termination or any breach (including any Willful Breach) of this Agreement or
any of the other Transaction Documents, and neither the Company nor any other
Person shall be entitled to bring or maintain any other claim, action or
proceeding against Parent or any other Parent Related Party arising out of this
Agreement, the Offer, the Merger or any matters forming the basis for such
termination.  For the avoidance of doubt, while the Company may pursue both a
grant of specific performance and the payment of the Parent Termination Fee (in
each case in accordance with the terms of this Agreement), under no
circumstances shall the Company be permitted or entitled to receive both a grant
of specific performance and any money damages, including all or any portion of
the Parent Termination Fee or receive any monetary damages other than the Parent
Termination Fee when payable hereunder.
 
ARTICLE IX

MISCELLANEOUS AND GENERAL
 
9.1          Survival.  This Article IX and the agreements of the Company,
Parent and Merger Sub contained in Section 1.1(d)(ii) (Offer Extension
Deadline), Section 1.1(e) (Termination of the Offer), Section 6.6(b) (Access;
Consultation), Section 6.10 (Expenses), Section 6.15(h) (Financing
Indemnification), Section 8.5 (Effect of Termination and Abandonment) and the
Confidentiality Agreement shall survive any termination of this Agreement,
provided that Section 9.13 shall only survive with respect to such provisions
that survive the termination of this Agreement in accordance with this
sentence.  This Article IX and covenants or agreements contained in this
Agreement or in any of the Transaction Documents that contemplate performance
after the Effective Time shall survive the consummation of the Merger (to the
extent specified therein, in accordance with their respective terms).  All other
representations, warranties, covenants and agreements in this Agreement shall
not survive the consummation of the Merger or the termination of this Agreement.
 
69

--------------------------------------------------------------------------------

9.2          Modification or Amendment.  This Agreement may be amended by the
parties at any time prior to the Offer Acceptance Time by execution of an
instrument in writing signed on behalf of Parent, Merger Sub and the Company
(pursuant to authorized action by the board of directors of the Company (or a
committee thereof)).  Notwithstanding the foregoing, no amendments or
modifications to the provisions of this Section 9.2, Section 9.5(c), Section
9.5(d), Section 9.8 and Section 9.13(b), to which the Financing Sources or
Equity Investor are expressly made third-party beneficiaries pursuant to Section
9.8 shall be permitted in a manner adverse to any Equity Investor or the
Financing Sources without the prior written consent of such Equity Investor or
the Lender(s) or Purchaser(s), as applicable, party to the applicable Debt
Commitment Letter.
 
9.3          Waiver.
 
(a)          Any provision of this Agreement may be waived prior to the
Effective Time if, and only if, such waiver is in writing and signed by the
party against whom the waiver is to be effective, except that the Minimum
Condition may only be waived by Merger Sub with the prior written consent of the
Company.
 
(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Except as otherwise herein
provided, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.
 
9.4          Counterparts; Effectiveness.  This Agreement may be executed in any
number of counterparts (including by facsimile or by attachment to electronic
mail in portable document format (PDF)), each such counterpart being deemed to
be an original instrument, and all such counterparts, taken together, shall
constitute one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto.
 
9.5          Governing Law and Venue; Waiver of Jury Trial.
 
(a)          THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OR CHOICE OF LAW
PRINCIPLES THEREOF.
 
70

--------------------------------------------------------------------------------

(b)          Subject to Section 9.5(c), each of the parties hereto hereby
irrevocably and unconditionally (i) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
lacks subject matter jurisdiction, any federal court located in the State of
Delaware in the event any of any dispute arising out of or related to this
Agreement or any of the transactions contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (iii) agrees that it will not, and waives
any right to, bring any Proceeding by or before any Governmental Entity (each,
an “Action”) relating to or arising out of this Agreement or any of the
transactions contemplated hereby in any court other than the Court of Chancery
of the State of Delaware or, if such court lacks subject matter jurisdiction,
any federal court located in the State of Delaware, and (iv) waives any
objection that it may now or hereafter have to the venue of any such Action in
the Court of Chancery of the State of Delaware or, if such court lacks subject
matter jurisdiction, any federal court located in the State of Delaware or that
such Action was brought in an inconvenient forum and agrees not to plead or
claim the same. Each of the Company, Parent and Merger Sub hereby agrees that
and consents to service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 9.6 shall be
effective service of process for any Action in connection with this Agreement or
the transactions contemplated hereby.
 
(c)          Notwithstanding anything herein to the contrary, each of the
parties hereto hereby irrevocably and unconditionally agrees that any legal
action or proceeding involving any Financing Source arising out of or relating
to this Agreement, the Debt Commitment Letter or the Debt Financing shall be
brought and determined in the Supreme Court of the State of New York, County of
New York; provided, that if jurisdiction is not then available in the Supreme
Court of the State of New York, County of New York, then any such legal action
or proceeding may be brought in any federal court located in the State of New
York, County of New York (and, in each case, any appellate courts thereof). 
Each of the parties hereby irrevocably submits to the jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding involving any
Financing Source arising out of or relating to this Agreement, any Debt
Commitment Letter or the Debt Financing and the transactions contemplated hereby
or thereby.  Each of the parties agrees not to commence any action, suit or
proceeding involving any Financing Source relating thereto except in the courts
described above in New York, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in New York.  Each of the parties further agrees that delivery of notice by
registered mail pursuant to Section 9.6 shall constitute sufficient service of
process with respect to any action or proceeding involving a Financing Source or
related to the Debt Commitment Letters and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
involving any Financing Source arising out of or relating to this Agreement, any
Debt Commitment Letter or the Debt Financing or the transactions contemplated
hereby or thereby, (i) any claim that it is not personally subject to the
jurisdiction of the courts in New York as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (B)
the venue of such suit, action or proceeding is improper or (C) this Agreement,
any Debt Commitment Letter, the Debt Financing, or the subject matter hereof or
thereof, may not be enforced in or by such courts.
 
71

--------------------------------------------------------------------------------

(d)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE COMPANY (ON BEHALF ITSELF AND ITS SUBSIDIARIES) AND
EACH OF THE OTHER PARTIES HERETO WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY ACTION RELATED TO ANY DEBT FINANCING OBTAINED BY THE ISSUER, PARENT OR
ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE OFFER, THE MERGER OR THE
PERFORMANCE THEREOF OR THE TRANSACTIONS CONTEMPLATED THEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.5.
 
9.6          Notices.  Notices, requests, instructions, waivers or other
documents to be given under this Agreement shall be in writing and shall be
deemed given, (a) when delivered, if delivered personally to the intended
recipient, (b) when sent by email (without any “bounceback” or other notice of
nondelivery) and (c) one (1) Business Day later, if sent by overnight delivery
via a national courier service (providing proof of delivery), and in each case,
addressed to a party at the following address for such party:
 
if to Parent or Merger Sub
 
c/o Madison Dearborn Partners, LLC
70 West Madison
Chicago, Illinois 60602



 
Attention:
Email: 
Legal Department

legal@mdcp.com

 
with copies to (which shall not constitute notice):
 
Madison Dearborn Partners, LLC
70 West Madison
Chicago, Illinois 60602


72

--------------------------------------------------------------------------------

 
Attention:
Email:
Legal Department

legal@mdcp.com

 
and
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654




 
Attention:



Email:
Richard J. Campbell, P.C.
Adam T. Clifford

richard.campbell@kirkland.com
adam.clifford@kirkland.com

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022 United States




 
Attention:
Email: 
Sarkis Jebejian, P.C.

sarkis.jebejian@kirkland.com



if to the Company
 
Benefytt Technologies, Inc.
3450 Buschwood Park Drive
Suite 200
Tampa, Florida 33618




 
Attention:

Email:
Erik Helding

heldinge@bfyt.com


with copies to (which shall not constitute notice):
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153




 
Attention:


Email:
Michael J. Aiello
Eoghan P. Keenan
michael.aiello@weil.com

eoghan.keenan@weil.com


or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.
 
9.7          Entire Agreement.  This Agreement (including any exhibits hereto,
the Company Disclosure Letter and the Parent Disclosure Letter), the
Confidentiality Agreement and the other Transaction Documents and the documents
and instruments and other agreements among the Parties as contemplated by or
referred to herein and therein constitute the entire agreement, and supersede
any and all other prior agreements, understandings, representations and
warranties both written and oral, among the parties, with respect to the subject
matter hereof.
 
73

--------------------------------------------------------------------------------

9.8          No Third-Party Beneficiaries; Non-Recourse.
 
(a)          This Agreement is not intended to, and does not and shall not be
deemed to, confer upon any Person other than the parties hereto any rights or
remedies hereunder, other than (i) as provided in Section 6.11 (Indemnification;
Directors’ and Officers’ Insurance), (ii) the right of the Company’s
stockholders to receive the Offer Price after the Offer Acceptance Time or
Merger Consideration after the Closing, as applicable, (iii) the right of the
holders of equity awards of the Company to receive such consideration as
provided for in Section 4.5 after the Closing, (iv) this Section 9.8, Section
8.5(g) (Liability of Company Related Parties), Section 8.5(h) (Liability of
Parent Related Parties), Section 9.2 (Modification or Amendment) and Section 9.5
(Governing Law and Venue; Waiver of Jury Trial) which, to the extent applicable
to the Company Related Parties or Parent Related Parties, are intended to
benefit and be enforceable by the Company Related Parties and Parent Related
Parties (as applicable) and (v) the Financing Sources shall be a third-party
beneficiary of and entitled to enforce, to the extent applicable to the Lender,
this Section 9.8, Section 9.2 (Modification or Amendment), Section 9.5
(Governing Law and Venue; Waiver of Jury Trial) and Section 9.13(b) (Specific
Performance).
 
(b)          This Agreement may be enforced only against the Company, Parent and
Merger Sub. All Proceedings (whether in contract, tort, or equity, at law, or
granted by statute, whether by or through attempted piercing of the corporate,
limited partnership or limited liability company veil or otherwise) that may be
based upon, arise under, out of, or relate in any manner to (i) this Agreement
or any of the other agreements or documents contemplated hereby, (ii) the
negotiation, execution, or performance of this Agreement or any of the documents
contemplated hereby (including any representation or warranty made in connection
with, or as an inducement to, this Agreement or any of the other agreements or
documents contemplated hereby), (iii) any breach (including Willful Breach) or
violation of this Agreement (including the failure of any representation and
warranty to be true or accurate) or any of the other Transaction Documents, and
(iv) the Offer, the Merger or the other transactions contemplated hereby, in
each case, may be made only against (and are those solely of) the Persons that
are expressly named as parties to this Agreement or the other Transaction
Documents, and then only to the extent of the specific obligations of such
Persons set forth in this Agreement or such other Transaction Document, as
applicable, and only by Persons that are party to or are expressly identified as
third party beneficiaries under this Agreement or the other Transaction
Documents to the extent permitted to institute a Proceeding thereunder. In
furtherance and not in limitation of the foregoing, and notwithstanding any
other provision of this Agreement or the Transaction Documents to the contrary,
the Company covenants, agrees and acknowledges that, except to the extent such
Person is a party to any of the Transaction Documents, and then only to the
extent of the specific obligations of such parties set forth in such Transaction
Document, as applicable, no recourse under this Agreement, any related document
or any documents or instruments delivered in connection with this Agreement or
any related document shall be had against any Parent Related Party and neither
the Company nor any Person acting on its behalf shall assert a claim or
institute a Proceeding that is not a Retained Claim (as defined in the Limited
Guarantee). For the avoidance of doubt, it is expressly agreed and understood by
the Parties that nothing contained in this Section 9.8(b) shall limit the
Company’s remedies under Section 9.13, as a third party beneficiary under the
Equity Commitment Letter(s), or under the Limited Guarantee against the
Guarantors on the terms and subject to the limitations set forth therein.
 
74

--------------------------------------------------------------------------------

9.9         Obligations of Parent and of the Company.  Whenever this Agreement
requires a Subsidiary of Parent to take any action, such requirement shall be
deemed to include an undertaking on the part of Parent to cause such Subsidiary
to take such action.  Whenever this Agreement requires a Subsidiary of the
Company to take any action, such requirement shall be deemed to include an
undertaking on the part of the Company to cause such Subsidiary to take such
action and, after the Effective Time, on the part of Parent and the Surviving
Corporation to cause such Subsidiary to take such action.
 
9.10       Severability.  The provisions of this Agreement shall be deemed
severable and in the event any court of competent jurisdiction or arbitral panel
finds any provision hereof to be invalid or unenforceable, such invalidity or
enforceability shall not affect the validity or enforceability of the other
provisions hereof so long as the economic, risk allocation, limitation of
liability or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party as a result
thereof.  If any provision of this Agreement, or the application thereof to any
Person or any circumstance, is found to be invalid or unenforceable, (a) a
suitable and equitable provision negotiated in good faith by the parties hereto
shall be substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not, subject to clause (a) above, be
affected by such invalidity or unenforceability, except as a result of such
substitution, nor shall such invalidity or unenforceability affect the validity
or enforceability of such provision, or the application thereof, in any other
jurisdiction, in each case, so long as the economic, risk allocation, limitation
of liability or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party as a
result thereof.
 
9.11        Interpretation.
 
(a)          The table of contents and the Article, Section and subsection
headings or captions herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof or the interpretation thereof.  Where a
reference in this Agreement is made to a Section or Exhibit, such reference
shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “or” when used in
this Agreement is not exclusive.  The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.  The term “ordinary course of business”
shall mean in the ordinary course of business consistent with past practice
(including with respect to type, frequency and magnitude). All terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Any Contract or information
referred to herein shall be deemed to have been “delivered”, “provided”,
“furnished” or “made available” (or any phrase of similar import) to Parent by
the Company if such Contract or information was posted to the “Dawn 2019” data
room managed by the Company at datasiteone.merrillcorp.com or the “Benefytt
Tech, Inc.-High Priority Information” data room maintained by the Company at
app.box.com in connection with the transaction and was accessible to Parent and
its advisors prior to the execution and delivery of this Agreement and which
remains available through the Closing.  When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded and the end of a period shall refer to
11:59:59 pm eastern time on the last date of such period. If the last day of any
such period is a day other than a Business Day, the period in question shall
instead end, and any such step shall be taken by or on, the next succeeding
Business Day.
 
75

--------------------------------------------------------------------------------

(b)          The parties have participated jointly in negotiating and drafting
this Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
9.12       Assignment.  Neither this Agreement nor any of the rights, interests
or obligations of the parties hereunder may be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto provided, that Parent or Merger Sub
may transfer or assign its rights and obligations under this Agreement, in whole
or in part, from time to time, to (a) one or more of its Affiliates, or (b) to
any parties providing secured debt financing, solely for purposes of creating a
security interest herein or otherwise assigning this Agreement as collateral in
respect of such secured debt financing, and (c) after the Effective Time to any
Person, provided that no such assignment shall impede or delay the consummation
of the Offer or the Merger or otherwise impede the rights of the Company under
this Agreement.  No assignment by any party shall relieve such party of any of
its obligations hereunder.  Subject to the immediately preceding two sentences,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.  Any purported assignment in violation of this Section 9.12 shall be
null and void ab initio.
 
9.13        Specific Performance.
 
(a)          The parties hereto acknowledge and agree that irreparable damage
would occur and that the parties would not have any adequate remedy at Law in
the event that any of the obligations, undertakings, covenants or agreements of
the parties to this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor.  Accordingly, the Company,
on the one hand, and Parent, on the other hand, shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement by the other parties, and to enforce specifically the terms and
provisions of this Agreement without the necessity of proving actual harm or
damages or posting a bond or other security therefor, this being in addition to
any other remedy to which such party is entitled at law or in equity, and each
party agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that any other party has an
adequate remedy at law or that any award of specific performance or other
equitable remedy is not an appropriate remedy for any reason at law or in
equity. Without limitation of the foregoing, the parties hereby further
acknowledge and agree that prior to the Closing, each party shall be entitled to
seek specific performance to enforce specifically the terms and provisions of,
and to prevent or cure breaches of the covenants required to be performed by the
other parties under this Agreement (including Section 6.5, and including to
cause Parent and Merger Sub to consummate the Offer, the Merger and the Closing
when required hereunder and to make the payments contemplated by this Agreement,
including Article I and Article IV) in addition to any other remedy to which
such party is entitled at law or in equity and in accordance with this
Agreement. Each party further agrees that it shall not take any position in any
legal proceeding concerning this Agreement that is contrary to the terms of this
Section 9.13.
 
76

--------------------------------------------------------------------------------

(b)          Notwithstanding Section 9.13(a) and subject to the last sentence of
this Section 9.13(b), it is explicitly agreed that the Company shall be entitled
to specific performance of Parent’s obligation to cause the Equity Financing to
be funded in accordance with the terms of the Equity Commitment Letter to fund
the transactions contemplated by this Agreement and consummate the Closing only
in the event that (i) all of the Offer Conditions have been satisfied (other
than those conditions that by their terms are to be satisfied by actions taken
at or immediately prior to the consummation of the Offer, each of which would be
satisfied if the Offer Acceptance Time were to then occur) at the time the Offer
Acceptance Time would have otherwise occurred pursuant to Section 1.1(g)(ii),
(ii) the financing provided for by the Debt Commitment Letters (or, if
Alternative Financing is being used in accordance with Section 6.15(e), pursuant
to the Alternative Financing Commitments with respect thereto) has been funded
or an agent of the Lender(s) and the Purchaser(s) has confirmed in writing to
Parent that such financing will be funded at or prior to the Offer Acceptance
Time if the Equity Financing is funded at or prior to the Offer Acceptance Time,
(iii) the Company has irrevocably confirmed that it is ready, willing and able
to, and will, cause the Offer Closing and Closing to occur in accordance with
the terms of this Agreement if specific performance is granted and the Equity
Financing and Debt Financing are funded and (iv) Merger Sub shall have failed to
accept for payment in accordance with Section 1.1(g)(ii) all Class A Shares
validly tendered pursuant to the Offer and not properly withdrawn or to
consummate the Merger within two (2) Business Days of the receipt of such
notice. For the avoidance of doubt, in no event shall the Company or any of its
successors or permitted assigns be entitled to (x) enforce or seek to enforce
specifically the remedy of specific performance of any Debt Commitment Letter
against any Financing Source, (y) be entitled to specifically enforce (or to
bring any Proceeding in equity seeking to specifically enforce) Parent’s rights
under the Equity Commitment Letter to cause the Equity Financing to be funded or
to consummate the Closing other than as expressly provided in the immediately
preceding sentence, or (z) seek to specifically enforce any provision of this
Agreement or to obtain an injunction or injunctions, or to bring any other
Proceeding in equity in connection with the transactions contemplated by this
Agreement, against any person other than against Parent and, in such case and
solely with respect to the Proceedings described in this clause (z), only under
the circumstances expressly set forth in Section 9.13(a) and this Section
9.13(b).
 
(c)          For the avoidance of doubt, in no event shall the exercise of the
Company’s or any of its Subsidiaries’ right to seek specific performance
pursuant to this Section 9.13 reduce, restrict or otherwise limit the Company’s
right to terminate this Agreement pursuant to Article VIII and/or pursue payment
of the Parent Termination Fee after the valid termination of this Agreement in
accordance with Section 8.5(d). Notwithstanding the foregoing, in no event shall
the Company or any of its Affiliates be entitled to the Parent Termination Fee
if they have been granted specific performance of this Agreement, the Closing
actually occurs and Parent makes all of the payments contemplated by Article IV
hereof and unless this Agreement has been validly terminated in accordance with
Section 8.5(d).
 
77

--------------------------------------------------------------------------------

9.14        Definitions.  For purposes of this Agreement, the following terms,
when used herein, shall have the respective meanings set forth below:
 
“Acceptable Confidentiality Agreement” means an executed confidentiality
agreement with terms that are no less favorable in all material respects to the
Company than in the Confidentiality Agreement (it being understood that such
confidentiality agreement need not prohibit the making or amending of any
confidential Acquisition Proposal), which agreement shall not restrict the
Company from complying with its obligations under this Agreement.
 
“Affiliate” means, when used with respect to any party, any Person who is an
“affiliate” of that party within the meaning of Rule 405 promulgated under the
Securities Act, provided that no portfolio companies of Guarantor, Guarantor or
of any private equity funds sponsored or managed by the management company of
Guarantor would be deemed to be Affiliates of Parent or Merger Sub, as
applicable.
 
“Antitrust Laws” means the Sherman Antitrust Act, the Clayton Antitrust Act of
1914, the HSR Act and all other federal, state and foreign statutes, rules,
regulations, orders, decrees and other Laws and Orders that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or competition.
 
“Business Day” means any day on which banks are not required or authorized by
Law to close in New York City.
 
“Change” means any change, event, circumstance, state of fact, effect,
development, condition or occurrence.
 
“Company Equity Awards” means Company Options, Company SARs and Company
Restricted Stock Awards.
 
78

--------------------------------------------------------------------------------

“Company Material Adverse Effect” means any Change that, individually or in the
aggregate with any other Changes, has, or would reasonably be expected to have,
a material adverse effect on the financial condition, assets, liabilities,
business or results of operations of the Company and its Subsidiaries, taken as
a whole; provided that any Change to the extent resulting from any of the
following shall not be considered when determining whether a Company Material
Adverse Effect has occurred: (i) Changes in, or events generally affecting, the
financial, securities or capital markets, (ii) general economic or political
conditions in the United States or any foreign jurisdiction in which the Company
or any of its Subsidiaries operate, including any Changes in currency exchange
rates, interest rates, monetary policy or inflation, (iii) Changes in, or events
generally affecting, the industries in which the Company or any of its
Subsidiaries operate, (iv) any acts of war, sabotage, civil disobedience or
terrorism or natural disasters (including hurricanes, tornadoes, floods or
earthquakes), epidemics, pandemics or other public health emergencies (including
the novel strain of coronavirus (SARS-Cov-2) and its disease commonly known as
COVID-19 (including any and all additional strains, variations or mutations
thereof) or any Law enacted or imposed by any Governmental Entity in response
thereto or in connection therewith or effects thereof), or other force majeure
event, (v) any failure by the Company or any of its Subsidiaries to meet any
internal or published budgets, projections, forecasts or predictions in respect
of financial performance for any period, (vi) a decline in the price of the
Shares, or a Change in the trading volume of the Shares, on the Nasdaq, provided
that the exceptions in clauses (v) and (vi) shall not prevent or otherwise
affect a determination that any Change underlying such failure or decline or
Change (if not otherwise falling within any of the exclusions pursuant to the
other clauses of this definition) has resulted in, or contributed to, a Company
Material Adverse Effect, (vii) Changes in Law after the date of this Agreement,
(viii) Changes in GAAP (or authoritative interpretation thereof) after the date
of this Agreement or (ix) the taking of any action required to be taken pursuant
to this Agreement or the failure to take any specific action expressly
prohibited by this Agreement for which Parent has unreasonably refused the
Company’s written request to provide consent, (x) the announcement of the
acquisition of the Company and the other transactions contemplated hereby by the
Guarantors or any Affiliate of the Guarantors and the impact thereof on the
relationships with customers, suppliers, distributors, partners, other third
parties with whom the Company has a relationship or employees, (xi) any
litigation brought by stockholders of the Company or Parent alleging breach of
fiduciary duty or inadequate disclosure in connection with this Agreement or any
of the transactions contemplated hereby, or (xii) any demand, action, claim, or
proceeding for appraisal of any Shares pursuant to the DGCL in connection
herewith; provided, however, that any Change referred to in clauses (i)-(iv),
(vii) and (viii) of this definition may be taken into account in determining
whether a Company Material Adverse Effect has occurred or would reasonably be
expected to occur to the extent that such Change, individually or taken together
with any other Change, has a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to other companies in the industries
and markets in which the Company and its Subsidiaries operate (but only to the
extent of the incremental disproportionate effect on the Company and its
Subsidiaries, taken as a whole, compared to other companies operating in the
industries and markets in which the Company and its Subsidiaries operate).
 
“Company Restricted Stock Award” means each restricted stock award granted under
the Company Stock Plan.
 
“Company Systems” means software, computer firmware, computer hardware, computer
or information technology systems, electronic data processing systems or
networks, telecommunications networks, network equipment, interfaces, platforms,
peripherals, and data or information contained therein or transmitted thereby,
owned by or relied on by the Company or any of its Subsidiaries.
 
“Confidentiality Agreement” means the confidentiality agreement, dated as of May
21, 2020, between the Company and Madison Dearborn Partners, LLC, on behalf of
its Fund VIII private equity funds (the “Confidentiality Agreement”).
 
“Contract” means any written or oral agreement, lease, license, contract,
consent, settlement, note, mortgage, indenture, arrangement, understanding or
other obligation, including any amendments, supplements or other modifications
thereto.
 
79

--------------------------------------------------------------------------------

“Dissenting Shares” means Class A Shares or Class B Shares with respect to which
the holder thereof has not voted in favor of, or otherwise consented to, the
adoption of this Agreement and that has otherwise properly perfected a demand
for appraisal in accordance with Section 262 of the DGCL and not effectively
lost or withdrawn such right as of the Effective Time.
 
“Dissenting Stockholder” means a holder of Dissenting Shares.
 
“Environmental Law” means any Law relating to pollution or protection of the
environment or natural resources or public or worker health or safety.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any of its subsidiaries is treated as a
single employer under Section 414 of the Code.
 
“Existing Credit Facility” means the Credit Agreement, dated June 5, 2019, among
Holdings, as borrower, the Company, as parent, and certain subsidiaries of the
Company, as guarantors, Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer, SunTrust Bank, as Syndication Agent, and
certain other lenders party thereto from time to time.
 
“Existing Exchange Agreement” means the Exchange Agreement, dated as of February
13, 2013, by and among the Company, Holdings and the holders of Series B
Membership Interests identified therein.
 
“Financing Sources” means the Persons (including the Lenders and the Purchasers)
that have committed to provide or arrange the Debt Financing and any joinder
agreements, indentures or credit agreements entered into pursuant thereto or
relating thereto, together with their Affiliates, officers, directors,
employees, agents and representatives involved in the Debt Financing and their
successors and assigns
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Entity” means any domestic, foreign or transnational governmental
or regulatory authority, court, arbitral tribunal agency (public or private),
commission, tax, regulatory, or administrative body, agency, commission or other
legislative, executive or judicial governmental entity, self-regulatory agency,
tribunal or arbitral body (public or private).
 
“Hazardous Substance” means any substance, material or waste that is regulated,
characterized or otherwise classified as  “hazardous,” “toxic,” a “pollutant,”
or a “contaminant,” or for which liability or standards of conduct may be
imposed, pursuant to any Environmental Law, including petroleum and petroleum
products, polychlorinated biphenyls, poly and perfluoroalkyl substances,
asbestos, mold and radon.
 
“Health Care Permits” means any and all licenses, Permits, certifications,
authorizations, approvals, franchises, registrations, accreditations, letters of
non-reviewability, certificates of need, consents, supplier or provider numbers,
qualifications, operating authority, and/or any other Permit or permission which
is material to or legally required for the operation of the business of the
Company as currently conducted or in connection with the Company’s ability to
own, lease, operate or manage any of its property or the business, in each case
that are issued or enforced by a Governmental Entity with jurisdiction over any
Health Regulatory Law.
 
80

--------------------------------------------------------------------------------

“Health Regulatory Laws” means any Law relating to healthcare, health insurance
or related regulatory matters, including, to the extent applicable, (i) the
Federal anti-kickback Law (42 U.S.C. § 1320a-7b); (ii) Title XVIII of the Social
Security Act, 42 U.S.C. §§ 1395-1395lll (the Medicare Act), including but not
limited to the Stark I, II and III Laws (42 U.S.C. § 1395nn); (iii) Title XIX of
the Social Security Act, 42 U.S.C. §§ 1396-1396w-5 (the Medicaid Act); (iv) the
Federal False Claims Act (31 U.S.C. §§ 3729, et seq.); (v) the Federal Civil
Monetary Penalties Law (42 U.S.C. § 1320a-7a); (vi) the Federal Program Fraud
Civil Remedies Act (31 U.S.C. § 3801 et seq.) and the Federal Health Care Fraud
Law (18 U.S.C. § 1347); (vii) the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended; (viii) any state or federal Laws governing the privacy,
security, transmission or protection of health care information belonging to
individuals or entities, including HIPAA; (ix) the Patient Protection and
Affordable Care Act and the Health Care and Education Reconciliation Act of
2010; (x) the Travel Act (18 U.S.C. § 1952); (xi) state Law regulating
insurance; (xii) state Law regulating consumer protection or unfair trade
practices; (xiii) state Law regulating third party administrators, insurance
brokers, and agents; and (xiv) any federal, state or local Law relevant to false
statements or claims including: (A) making or causing to be made a false
statement or representation of a material fact to any Governmental Entity; or
(B) knowingly and willfully making or causing to be made any false statement or
representation of a material fact for use in determining rights to any benefit,
payment or permit; in each case, as amended, and all regulations and guidance
promulgated pursuant thereto.
 
“Indebtedness” means, with respect to any Person, without duplication, all
obligations or undertakings by such Person as of the date of determination (i)
for borrowed money (including deposits or advances of any kind to such Person),
(ii) evidenced by bonds, debentures, notes, or similar instruments or debt
securities, (iii) for capitalized leases or to pay the deferred and unpaid
purchase price of property or equipment, (iv) pursuant to securitization or
factoring programs or arrangements, (v) pursuant to guarantees and arrangements
having the economic effect of a guarantee of any Indebtedness of any other
Person (other than between or among any of Parent and its wholly owned
Subsidiaries or between or among the Company and its wholly owned Subsidiaries,
as applicable), (vi) net cash payment obligations of such Person under swaps,
options, derivatives and other hedging Contracts or other similar transaction or
arrangements, (vii) letters of credit, bank guarantees, and other similar
Contracts or arrangements entered into by or on behalf of such Person other than
undrawn letters of credit or (viii) all indebtedness of others guaranteed or
secured by any Lien on the assets of such Person.
 
“Intellectual Property” means all intellectual or proprietary rights existing in
any jurisdiction throughout the world, including all (i) patents, patent
applications and statutory invention registrations, (ii) trademarks, trade
dress, logos, brands, service marks, and all other indicia of source or origin,
together with all applications or registrations for any of the foregoing all
associated goodwill for any of the foregoing, (iii) Internet domain names,
usernames, and social media accounts, (iv) copyrights, copyrightable works, and
all works of authorship, (v) software (including object code and source code)
and all rights therein or thereto, (vi) data, databases, data repositories, and
other collections of data, and (vii) trade secrets and other confidential and
proprietary information, including inventions (whether or not patentable or
reduced to practice), ideas, know-how, processes, methods, techniques, research
and development, source code, drawings, specifications, layouts, designs,
formulae, algorithms, and technical data.
 
81

--------------------------------------------------------------------------------

“Knowledge of the Company” means the actual knowledge of the individuals
identified on Section 9.14(a) of the Company Disclosure Letter.
 
“Knowledge of Parent” means the actual knowledge of the individuals identified
on Section 9.14(a) of the Parent Disclosure Letter.
 
“Law” means any federal, state, local, foreign, national, transnational law or
municipal law, Order, act, code, statute or ordinance, common law, order,
decree, injunction or any rule or regulation, constitutions, treaties,
conventions, codes, act, measures and rules in each case, enacted, adopted,
promulgated or applied by a Governmental Entity.
 
“Lien” means any lien, charge, pledge, security interest, license, easement,
mortgage, claim or other encumbrance or similar restriction.
 
“Nasdaq” means the Nasdaq Stock Market.
 
“Open Source Software” means any software that is subject to a license or other
agreement commonly referred to as an open source, free software, copyleft or
community source code license (including any code or library licensed under the
GNU General Public License, GNU Lesser General Public License, BSD License,
Apache Software License, or any other public source code license arrangement),
including any license defined as an open source license by the Open Source
Initiative as set forth on www.opensource.org.
 
“Operating Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Health Plan Intermediaries Holdings, LLC, dated as of
February 13, 2013, by and among the Company, Health Plan Intermediaries, LLC and
Health Plan Intermediaries Sub, LLC.
 
“Parent Material Adverse Effect” means any Change that, individually or in the
aggregate, prevents or materially impairs the ability of Parent or Merger Sub to
consummate the Offer, the Merger and the other transactions contemplated hereby
when required pursuant to Section 1.1(g) and Section 1.3.
 


“Permitted Liens” means (i) Liens for Taxes not yet delinquent and payable or
that are being contested in good faith and for which appropriate reserves have
been established in accordance with GAAP, (ii) Liens arising in the ordinary
course of business in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction or similar Liens in the ordinary
course of business and for amounts which are not yet due and payable or are in
the process of being paid, (iii) Liens of record attaching to real property,
fixtures or leasehold improvements that would not, individually or in the
aggregate, reasonably be expected to materially impair the continued use and
operation of the assets to which they relate in the business of such entity and
its Subsidiaries as presently conducted, (iv) Liens that will be discharged and
released at or prior to the Closing granted pursuant to the Existing Credit
Facility or reflected in the Company’s consolidated balance sheet as of March
31, 2020 and December 31, 2019 and the notes thereto set forth in the Company’s
quarterly report on Form 10-Q for the fiscal quarter ended March 31, 2020, (v)
Liens, exceptions, defects or irregularities in title, easements, imperfections
of title, claims, charges, security interests, rights-of-way, covenants,
restrictions, and other similar matters affecting real property that would not,
individually or in the aggregate, reasonably be expected to materially impair
the continued use and operation of the real property to which they relate in the
business of such entity and its Subsidiaries as presently conducted and (vi) any
non-exclusive license, covenant or other right to or under Intellectual Property
granted in the ordinary course of business.
 
82

--------------------------------------------------------------------------------

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.
 
“Personal Data” means any information in any media that identifies or is capable
of identifying a particular individual and any other data or information that
constitutes personal data or personal information under any applicable Law or
the Company’s or any of its Subsidiaries’ privacy policies.
 
“Proceeding” means any civil, criminal or administrative actions, suits, claims,
charges, hearings, arbitrations, investigations, audit, inquiry or other
proceeding before a Governmental Entity.
 
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its other Subsidiaries.
 
“Tax” (including, with correlative meanings, the terms “Taxes” and “Taxable”)
means all federal, state, local and foreign taxes, duties or assessments
(however denominated) in the nature of a tax, including all net income, gross
receipts, alternative or add-on minimum tax, capital, sales, use, ad valorem,
value added, transfer, franchise, profits, gains, registration, inventory,
capital stock, license, withholding, payroll, employment, social security (or
similar), pension, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, and customs duties, in each case that is imposed by a
Governmental Entity, together with all interest, penalties and additions imposed
with respect to any of the foregoing, whether disputed or not.
 
“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of
February 13, 2013, by and among the Company, Holdings and the holders of Series
B Units identified therein.
 
“Tax Return” means all returns, statements, and reports (including elections,
declarations, disclosures, schedules, estimates and information returns) filed
or required to be filed with any Governmental Entity relating to Taxes,
including any amendment thereof.
 
“Transaction Documents” means this Agreement, the Exchange Agreement, the TRA
Termination Agreement, the Support Agreements, the Certificate of Merger and any
other certificate or instrument to be delivered hereunder or thereunder.
 
83

--------------------------------------------------------------------------------

“Willful Breach” means any (i) breach by a party of any of its obligations under
this Agreement that is a consequence of an act or omission knowingly undertaken
or omitted by the breaching party with the knowledge that such act or failure to
act would, or would reasonably be expected to, result in or cause a breach of
this Agreement (regardless of whether breaching was the object of the act or
omission) or (ii) subject to the satisfaction or waiver (by the party for whom
such condition may be waived) of the conditions to Closing set forth in Article
VII (including each of the conditions set forth in Annex I, but other than those
conditions that by their terms are to be satisfied at Closing, provided that
those conditions would have been satisfied if the Closing were to occur on such
date), the willful or intentional failure of the breaching party to consummate
the Offer in accordance with Section 1.1(g), the Merger in accordance with
Section 1.4 and the other transactions contemplated to be consummated at the
Closing when required by, and on the terms and conditions set forth in, this
Agreement.
 
[The remainder of this page is intentionally left blank.]
 
84

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.
 
 
BENEFYTT TECHNOLOGIES, INC.
 
 
 
  By:
/s/ Gavin Southwell
    Name: Gavin Southwell

 
 
Title: President and Chief Executive Officer




[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

 
DAYLIGHT BETA PARENT CORP.
 
 
 
  By:
/s/ Vahe Dombalagian
    Name: Vahe Dombalagian

 
 
Title: Managing Director
       
DAYLIGHT BETA CORP.
      By:
/s/ Vahe Dombalagian
    Name: Vahe Dombalagian
    Title: Managing Director




[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

ANNEX I - CONDITIONS TO THE OFFER
 
Capitalized terms used in this Annex I but not defined herein have the meanings
assigned to such terms in the Agreement and Plan of Merger (the “Agreement”) of
which this Annex I is a part.
 
Notwithstanding any other term of the Offer or the Agreement to the contrary,
Merger Sub shall not be required to accept for payment or, subject to any
applicable rules and regulations of the SEC (including Rule 14e-l(c) under the
Exchange Act (relating to Merger Sub’s obligation to pay for or return tendered
Class A Shares promptly after the termination or withdrawal of the Offer)), to
pay for any Shares tendered pursuant to the Offer: (i) if the Agreement has been
terminated in accordance with Article VIII of the Agreement; or (ii) at any
scheduled Expiration Date (as it may have been extended pursuant to Section
1.1(d) of the Agreement), if (x) the condition in clause (a) below has not been
satisfied by one minute after 11:59 p.m., New York City time, on the Expiration
Date or (y) any of the conditions set forth in clauses (b) through (i) below
shall not be satisfied or waived in writing by Parent
 
(a)          the number of Shares validly tendered and, “received” by the
“depositary” (as such terms are defined in Section 251(h) of the DGCL) and not
validly withdrawn (excluding, for clarity, Class A Shares tendered pursuant to
guaranteed delivery procedures that have not yet been delivered in satisfaction
of such guarantee in accordance with Section 251(h) of the DGCL), together with
any Shares beneficially owned by Parent or any wholly-owned Subsidiary of
Parent, equals at least one Share more than a majority of all issued and
outstanding Shares as of the Expiration Time (the “Minimum Condition”);
 
(b)        No Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins or otherwise
prohibits consummation of the Transactions;
 
(c)          The Parent Required Regulatory Law Filings and the Pre-Closing
Company Required Regulatory Law Filings shall have been made;
 
(d)          (i) The representations and warranties of the Company set forth in
Sections 5.1(b)(i)-(iii) (Capital Structure) shall be true and correct, subject
only to inaccuracies that would not increase the total of the aggregate Offer
Price payable pursuant to Section 1.1, the aggregate Merger Consideration
payable pursuant to Section 4.2 and the aggregate amounts payable to former
holders of Company Equity Awards pursuant to Section 4.2 and Section 4.5
(calculated assuming there are no Dissenting Shares) by more than three million
Dollars ($3,000,000) relative to if such representations and warranties were
true and correct in all respects, as of the date of the Agreement and at the
Offer Acceptance Time (in each case except to the extent that any such
representation and warranty speaks as of a particular date, in which case such
representation and warranty shall be true and correct as of such earlier date),
(ii) the representations and warranties of the Company set forth in Section
5.1(f)(i) (Absence of Certain Changes) shall be true and correct in all respects
as of the date of the Agreement and at the Offer Acceptance Time, (iii) the
representation and warranties of the Company set forth in Section 5.1(c)
(Corporate Authority and Approval) and Section 5.1(t) (Brokers and Finders)
shall be true and correct in all material respects as of the date of the
Agreement and at the Offer Acceptance Time, (iv) the other representations and
warranties of the Company set forth in Section 5.1 shall be true and correct as
of the date of the Agreement and at the Offer Acceptance Time (except to the
extent that any such representation and warranty speaks as of a particular date,
in which case such representation and warranty shall be true and correct as of
such earlier date), except where the failure of such representations and
warranties of the Company to be so true and correct (read for purposes of clause
(iii) and this clause (iv) without giving effect to any “materiality,” “Company
Material Adverse Effect” or similar qualification therein), individually or in
the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect and (v) Parent and Merger Sub shall have
received a certificate of the Company, validly executed for and on behalf of the
Company and in its name by a duly authorized executive officer thereof, to the
foregoing effect.
 

--------------------------------------------------------------------------------

(e)          the Company shall have performed in all material respects all
obligations required to be performed by it under the Agreement at or prior to
the Offer Acceptance Time and shall not have failed to comply with any covenant
or agreement of the Company hereunder at or prior to the Offer Acceptance Time,
and Parent and Merger Sub shall have received a certificate of the Company,
validly executed for and on behalf of the Company and in its name by a duly
authorized executive officer thereof, to the foregoing effect;
 
(f)          the waiting period applicable to the consummation of the
Transactions under the HSR Act shall have expired or been earlier terminated;
 
(g)          the Founder Exchange and Tender shall have occurred prior to the
Expiration Date and no party (other than Parent) shall have breached in any
material respect any of its obligations under, or terminated or repudiated, the
Exchange Agreement;
 
(h)          after the date of the Agreement, there shall not have occurred any
Change that, individually or taken together with any other Changes, has had or
would reasonably be expected to have a Company Material Adverse Effect; and
 
(i)          the Agreement shall not have been terminated in accordance with its
terms (the “Termination Condition”).
 
The foregoing conditions are for the sole benefit of Parent and Merger Sub and
(except for the Minimum Condition, which may be waived by Merger Sub only with
the prior written consent of the Company, and the Termination Condition) may be
waived by Parent and Merger Sub, in whole or in part at any time and from time
to time, in the sole discretion of Parent and Merger Sub to the extent permitted
by applicable Law.
 



--------------------------------------------------------------------------------